


Exhibit 10.2

 

ASSET PURCHASE AGREEMENT

 

 

dated as of

 

 

April 16, 2009

 

 

among

 

 

HARRIS CORPORATION,

 

TYCO ELECTRONICS GROUP S.A.

 

and, solely for the limited purposes of Section 11.09,

 

TYCO ELECTRONICS LTD.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

PAGE

 

 

ARTICLE 1

 

DEFINITIONS

 

 

 

Section 1.01.  Definitions

1

Section 1.02.  Other Definitional and Interpretative Provisions

17

 

 

ARTICLE 2

 

PURCHASE AND SALE

 

 

 

Section 2.01.  Purchase and Sale

18

Section 2.02.  Excluded Assets

20

Section 2.03.  Assumed Liabilities

22

Section 2.04.  Excluded Liabilities

23

Section 2.05.  Assignment of Contracts and Rights

26

Section 2.06.  Purchase Price; Allocation of Purchase Price

27

Section 2.07.  Closing

28

Section 2.08.  Closing Balance Sheet; Purchase Price Adjustment

30

Section 2.09.  GST and QST Elections

34

Section 2.10.  Irish Purchased Assets

34

 

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

 

 

Section 3.01.  Corporate Existence and Power

34

Section 3.02.  Corporate Authorization; Binding Effect

34

Section 3.03.  Governmental Authorization

35

Section 3.04.  Subsidiary Capital Structure

36

Section 3.05.  Noncontravention

36

Section 3.06.  Financial Information; Undisclosed Liabilities

37

Section 3.07.  Absence of Certain Changes

37

Section 3.08.  Material Contracts

38

Section 3.09.  Government Contracts

40

Section 3.10.  Litigation

41

Section 3.11.  Compliance with Laws and Court Orders

41

Section 3.12.  Properties

42

Section 3.13.  Title to Purchased Assets; Sufficiency

42

Section 3.14.  Intellectual Property

42

Section 3.15.  Taxes

45

Section 3.16.  Finders’ Fees

45

Section 3.17.  Personnel

46

Section 3.18.  Labor Matters

48

Section 3.19.  Environmental Compliance

49

Section 3.20.  Permits

51

Section 3.21.  Customers and Suppliers

52

 

i

--------------------------------------------------------------------------------


 

Section 3.22.  Certain Obligations

52

Section 3.23.  Product Warranty

52

Section 3.24.  Illegal Payments

52

Section 3.25.  Affiliates Transactions

53

Section 3.26.  Exclusivity of Representations

53

 

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

 

 

Section 4.01.  Corporate Existence and Power

53

Section 4.02.  Corporate Authorization; Binding Effect

53

Section 4.03.  Government Authorization

54

Section 4.04.  Noncontravention

54

Section 4.05.  Financing

55

Section 4.06.  Investigation by Buyer; Seller’s Liability

55

Section 4.07.  Litigation

55

Section 4.08.  Finders’ Fees

55

Section 4.09.  Taxes

56

 

 

ARTICLE 5

 

COVENANTS OF SELLER

 

 

 

Section 5.01.  Conduct of the Business

56

Section 5.02.  Exclusive Dealings

58

Section 5.03.  Access to Information

58

Section 5.04.  Competitive Activity; Confidentiality

59

Section 5.05.  Title Insurance; Memorandum of Lease, Estoppel Certificates

61

Section 5.06.  Insurance Proceeds

62

Section 5.07.  Release of Liens

62

Section 5.08.  Transferred New York Tower Sites

62

Section 5.09.  Sales of SONY Excluded Assets

63

 

 

ARTICLE 6

 

COVENANTS OF BUYER

 

 

 

Section 6.01.  Confidentiality

63

Section 6.02.  Access

64

Section 6.03.  Cooperation on SONY Litigation

65

Section 6.04.  Post-Closing Obligations for Leases

66

Section 6.05.  Replacement of Certain Obligations

66

 

 

ARTICLE 7

 

COVENANTS OF BUYER AND SELLER

 

 

 

Section 7.01.  Reasonable Best Efforts; Further Assurances

68

Section 7.02.  Certain Filings

69

Section 7.03.  Public Announcements

70

Section 7.04.  Notification of Certain Matters

70

 

ii

--------------------------------------------------------------------------------


 

Section 7.05.  Intellectual Property

70

Section 7.06.  WARN Act

73

Section 7.07.  Nonsolicitation

73

Section 7.08.  Certain Matters

74

 

 

ARTICLE 8

 

TAX MATTERS

 

 

 

Section 8.01.  Allocation of Taxes to Seller

74

Section 8.02.  Allocation of Taxes to Buyer

75

Section 8.03.  Allocation of Straddle Period Taxes

76

Section 8.04.  Tax Returns; Payment of Taxes; Carrybacks

76

Section 8.05.  Tax Contests

77

Section 8.06.  Indemnification

78

Section 8.07.  Refunds

80

Section 8.08.  Assistance And Cooperation

81

Section 8.09.  Tax Records

81

Section 8.10.  Dispute Resolution

81

Section 8.11.  Payment

81

Section 8.12.  Adjustment

82

Section 8.13.  Termination Of Tax Allocation Agreements

82

Section 8.14.  CFC Legal Proceedings

82

 

 

ARTICLE 9

 

EMPLOYEE BENEFITS

 

 

 

Section 9.01.  U.S. Business Employees and Employee Benefits

83

Section 9.02.  Canadian Business Employees. Transfer and Terms and Conditions of
Employment

87

Section 9.03.  Irish Business Employees

88

Section 9.04.  Other Business Employees

89

Section 9.05.  Benefits Obligations

90

Section 9.06.  Indemnity

91

Section 9.07.  Transferred Employees

92

Section 9.08.  Consultations

92

Section 9.09.  Assistance and Cooperation

92

Section 9.10.  No Third Party Beneficiaries

92

Section 9.11.  Wage Reporting

93

 

 

ARTICLE 10

 

CONDITIONS TO CLOSING

 

 

 

Section 10.01.  Conditions to Obligations of Buyer and Seller

93

Section 10.02.  Conditions to Obligation of Buyer

93

Section 10.03.  Conditions to Obligation of Seller

94

Section 10.04.  Frustration of Closing Conditions

94

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 11

 

SURVIVAL; INDEMNIFICATION

 

 

 

Section 11.01.  Survival

94

Section 11.02.  Indemnification by Seller

95

Section 11.03.  Indemnification by Buyer

96

Section 11.04.  Damages Net of Insurance, Etc.

97

Section 11.05.  Procedures; Third Party Claims

97

Section 11.06.  Calculation of Damages

99

Section 11.07.  Environmental Indemnity for Transferred New York Tower Sites

99

Section 11.08.  Environmental Procedures

99

Section 11.09.  Parent Guarantee

100

Section 11.10.  Exclusive Remedy/Waiver

101

 

 

ARTICLE 12

 

TERMINATION

 

 

 

Section 12.01.  Grounds for Termination

101

Section 12.02.  Effect of Termination

102

 

 

ARTICLE 13

 

MISCELLANEOUS

 

 

 

Section 13.01.  Notices

102

Section 13.02.  Amendments and Waivers

104

Section 13.03.  Disclosure Schedule References

104

Section 13.04.  Expenses

104

Section 13.05.  Successors and Assigns

104

Section 13.06.  Governing Law

104

Section 13.07.  Jurisdiction

104

Section 13.08.  WAIVER OF JURY TRIAL

105

Section 13.09.  Counterparts; Effectiveness; Third Party Beneficiaries

105

Section 13.10.  Entire Agreement

106

Section 13.11.  Bulk Sales Laws

106

Section 13.12.  No Strict Construction

106

Section 13.13.  Severability

106

Section 13.14.  Specific Performance

106

Section 13.15.  Payment in U.S. Dollars

106

 

Exhibits:

 

 

Exhibit A

Assignment and Assumption Agreement

 

Exhibit B

Sublease Agreement

 

Exhibit C

Transition Services Agreement

 

Exhibit D

Agreed Principles

 

 

iv

--------------------------------------------------------------------------------


 

Exhibit E

Working Capital Limit Calculations

 

Exhibit F

Subcontract

 

Exhibit G

Guarantee of Seller Parent

 

 

Schedules:

Disclosure Schedules

 

v

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of April 16, 2009
among Harris Corporation, a Delaware corporation (“Buyer”), Tyco Electronics
Group S.A., a company organized under the laws of Luxembourg (“Seller”), and,
solely for the limited purposes of Section 11.09, Tyco Electronics Ltd., a
corporation incorporated under the laws of Bermuda and any successor thereto.

 

W I T N E S S E T H :

 

1.             WHEREAS, through certain of its Affiliates and within its
wireless systems segment, Seller conducts a worldwide wireless network systems
business which designs, builds, distributes, maintains and supplies wireless
communications systems, including land mobile radio and broadband equipment
systems and networks and equipment for the public safety, utility, federal,
military and commercial markets (the “Business”); and

 

2.             WHEREAS, Buyer desires to purchase the Business from Seller and
its Affiliates, and Seller and its Affiliates desire to sell the Business to
Buyer, subject to the terms and conditions hereinafter set forth;

 

3.             The parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.  Definitions.   (a) The following terms, as used herein, have the
following meanings:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such other
Person.  The term “control” (including the terms “controlling,” “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by Contract or
otherwise.

 

“Antitrust Laws” means the HSR Act, the Sherman Act, as amended, the Clayton
Act, as amended, and any other United States federal or state or foreign or
supranational Applicable Laws that are designed to prohibit, restrict or
regulate actions having the purpose or effect of monopolization, lessening of
competition or restraint of trade.

 

“Applicable Law” means, with respect to any Person, any federal, state,
provincial, foreign, supranational or local law (statutory, common or
otherwise), constitution, treaty, convention, ordinance, code, rule, regulation,
order,

 

--------------------------------------------------------------------------------


 

injunction, judgment, decree, ruling or other similar requirement enacted,
adopted, promulgated or applied by a Governmental Authority that is binding upon
or applicable to such Person or such Person’s assets or properties, as amended
unless expressly specified otherwise.

 

“Assignment and Assumption Agreement” means an assignment and assumption
agreement to be entered into by Seller or its Affiliate, as applicable, and
Buyer (or, subject to Section 13.05, Buyer’s designated Affiliate(s)) at the
Closing in substantially the form of Exhibit A attached hereto.

 

“Assumed Intercompany Payables” means the trade payables incurred in the
ordinary course of business due and payable by the Business to Seller and its
Affiliates, but only to the extent included in the calculation of Final Closing
Working Capital.

 

“Assumed Intercompany Receivables” means the trade receivables incurred in the
ordinary course of business due and owing to the Business from Seller and its
Affiliates, but only to the extent included in the calculation of Final Closing
Working Capital.

 

“Autoliv Agreement” means the Asset Purchase Agreement between Autoliv ASP, Inc.
and Seller dated July 28, 2008.

 

“Benefit Plan” means each “employee benefit plan” as defined in Section 3(3) of
ERISA (whether or not subject to ERISA) and each other bonus, stock option,
stock purchase, equity, severance, retention, salary continuation, pension,
retirement income, profit sharing, employment, consulting, collective
bargaining, change-in-control, fringe benefit, vacation pay, sick leave,
deferred compensation, perquisite, tuition reimbursement, incentive or other
employee compensation or benefit plan, agreement, arrangement, program, policy
or trust funding vehicle, whether written or unwritten, contributed to or
maintained by Seller or any of its Affiliates in connection with the Business or
for the benefit of any Business Employee, or with respect to which the Business
may have any Liability.  For the avoidance of doubt, for purposes hereof a
“collective bargaining” plan or arrangement shall not include any works council,
national union or similar body or organization, or the statutory obligations
pertaining thereto.

 

“Business Confidential Information” means all confidential information that
relates to the Business.

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Applicable
Law to close.

 

“Business Employee” means each individual (A) who is employed by Seller or any
of its Affiliates and is primarily employed in the Business as of the date
hereof and remains so employed as of the date immediately prior to the Closing
Date, including any such individual on short-term disability, pregnancy or

 

2

--------------------------------------------------------------------------------


 

parental leave or any other authorized leave of absence immediately prior to the
Closing Date; or (B) who is currently not an employee of Seller or its
Affiliates, receives an offer of employment to be primarily employed in the
Business in the ordinary course of business consistent with past practice after
the date hereof or has been made such an offer prior to the date hereof and
commences his or her employment prior to, on or after the Closing Date (provided
that, with respect to any such individual with an annual base salary in excess
of $125,000, Buyer has provided written consent to such employment).  Each
individual who is employed by Seller or any of its Affiliates and is primarily
employed in the Business as of the date identified on Schedule 1.01(a)(i)(a) is
identified on such Schedule.  Schedule 1.01(a)(i)(b) identifies those employees
who, notwithstanding anything to the contrary in this Agreement, shall not be
deemed to be Business Employees. The term “Business Employee” shall exclude any
other employee, any Former Employee and, except in the case of the Irish
Business Employees and subject to any obligations of Buyer or an Affiliate of
Buyer under Applicable Law (including the Transfer Regulations), any individual
who was, immediately prior to the Closing Date, on long-term disability,
unauthorized leave of absence or lay-off with or without recall rights.

 

“Canadian Business Employee” means any Business Employee based in Canada and
ordinarily working in Canada.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, and any rules or regulations promulgated
thereunder.

 

“Closing Cash” means the aggregate bank balance of cash, checks, money orders,
marketable securities, short-term instruments and other cash equivalents, funds
in time and demand deposits or similar accounts, and any evidence of
Indebtedness issued or guaranteed by any Governmental Authority of the Business
as of the Closing, calculated in a manner consistent with the Agreed
Principles.  For the avoidance of doubt, book overdrafts (outstanding checks in
excess of cash balances in bank) will be included in accounts payable.

 

“Closing Date” means the date of the Closing.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

 

“Commercially Reasonable Manner” means a commercially reasonable, cost-effective
method for investigation, remediation, removal, corrective action, containment,
monitoring and/or other response action, determined from the perspective of a
reasonable business person acting without regard to the availability of
indemnification under this Agreement to achieve compliance with Environmental
Laws in effect as of the time such actions are being performed (and with respect
to the Leased Real Property, to achieve compliance with any Real Property Lease
as in effect as of the Closing Date or, if less restrictive, as

 

3

--------------------------------------------------------------------------------


 

amended thereafter), including the reasonable use of risk-based remedies,
institutional or engineering controls or deed restrictions; provided that such
remedies, controls or restrictions do not prevent or inhibit any commercial or
industrial use (as applicable) of the Real Property at the time such actions are
being performed and provided, further, that, with respect to any Leased Real
Property, the applicable lessor consents to any such remedies, controls or
restrictions to the extent such consent is required by the relevant Real
Property Lease or any Applicable Law.

 

“Contest” means any audit, court proceeding or other dispute with respect to any
Tax matter that affects the Subsidiary, the Non-Entity Business or the Purchased
Assets.

 

“Contract” means any contract, agreement, lease, license, commitment, sale or
purchase order or other legally binding proposal, arrangement or understanding,
in each case, whether written or oral.

 

“Divested Business” means (i) with respect to Seller and its Affiliates, any
business unit or product line included in the Retained Business and (ii) with
respect to Buyer and its Affiliates, any business unit or product line included
in the Business, in each case, which is sold, conveyed or otherwise transferred
to any other Person whether by a stock sale, an asset sale, or a merger or
consolidation.

 

“DTX Patents and DTX Trademarks” means those Patents and Trademarks identified
as such on Schedule 1.01(a)(ii).

 

“Due Diligence Materials” means any of the information, including replacement
and other cost estimates and financial and other projections, made available to
Buyer, its Affiliates or its representatives and set forth in materials
contained in the virtual data room related to the transactions contemplated
hereby and established by Seller through the Intralinks datasite, in
presentations by the management of the Business, in “break-out” discussions with
the management of the Business, in Seller’s responses to questions submitted by
or on behalf of Buyer, its Affiliates or its representatives, and in materials
prepared by or on behalf of Seller for purposes of the transactions contemplated
hereby.

 

“Environment” means soil, surface waters, groundwater, land, stream sediments,
surface or subsurface strata, ambient air, indoor air or indoor air quality.

 

“Environmental Conditions” means any (i) violation of or Liability under any
Environmental Law, (ii) Release of any Hazardous Substance at, on, in, under or
migrating to or from any location, or (iii) disposal, transportation, treatment,
storage, reclamation or recycling, or arrangement for any of the foregoing, in
the case of each of clauses (i), (ii) and (iii), in connection with or relating
to the Business, the Purchased Assets or the Real Property.

 

4

--------------------------------------------------------------------------------


 

“Environmental Laws” means any Applicable Law or any agreement with any
Governmental Authority relating to the Environment, to public or workplace
health or safety to the extent relating to Hazardous Substances, or to the
manufacture, distribution, handling, transport, treatment, storage, disposal,
discharge, emission, Release or threatened Release of any Hazardous Substance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” of any entity means any other entity, trade or business which,
together with such entity, trade or business, would be treated as a single
employer under Section 414 of the Code.

 

“Excess Transfer Taxes” means the amount of Transfer Taxes in excess of the
amount of Transfer Taxes that would have been incurred in connection with the
sale of the Business if, in lieu of a sale of the assets of M/A-COM, the shares
of M/A-COM had been sold by Seller to Buyer.

 

“Excluded Environmental Liabilities” means all Liabilities arising under any
Environmental Law or relating to the Release of Hazardous Substances to the
extent (i) arising in connection with any real property or facility owned,
leased or operated by the Business prior to the Closing Date, other than any
Real Property or Purchased Asset, or (ii) arising out of the pre-Closing
disposal, transportation, treatment, storage, reclamation or recycling, or
arrangement for any of the foregoing, of Hazardous Substances at or to any
third-party waste disposal, treatment, storage, reclamation or recycling site by
or in connection with the Business.

 

“Excluded Marks” means any name, mark or symbol that includes, is identical to
or is confusingly similar to, any of the trademarks, service marks, domain
names, trade names or other indicia of origin set forth on Schedule
1.01(a)(vi) or any other trademark, service mark, domain name, trade name or
other indicia of origin characterized as an Excluded Asset.

 

“Excluded Services” means tax, legal, treasury, internal audit, financial
reporting, public relations, investor relations, Tyco Electronics’s marketing
and branding, environmental consultancy, fleet management, risk management, real
estate management, business development and export compliance.

 

“FAR” means the U.S. Federal Acquisition Regulation, codified as amended at 48
C.F.R. Chapter 1.

 

“Final Determination” means, with respect to any Taxes, (i) the expiration of
the statute of limitations on both assessments and refunds of such Taxes or
(ii) the final settlement of Taxes through agreement of the parties to an
administrative or judicial proceeding or by an administrative or judicial
decision from which no appeal can be taken or the time for taking any such
appeal has expired.

 

5

--------------------------------------------------------------------------------


 

“Former Employee” means any former employee of the Business as of the date
immediately prior to the Closing Date, including retirees and, subject to
Applicable Law (including the Transfer Regulations), individuals on long-term
disability.  For the avoidance of doubt and subject to the same, the term
“Former Employee” shall include any Business Employee who terminates his or her
employment with Seller or any of its Affiliates after the date hereof and prior
to the Closing Date.

 

“GAAP” means generally accepted accounting principles in the United States in
effect as of the date hereof or, with respect to any financial statements, the
date such financial statements were prepared.

 

“Government Contract” means any Contract entered into by Seller or any of its
Affiliates for the provision by the Business of goods or services to (i) a U.S.
federal Governmental Authority; (ii) a prime contractor to a U.S. federal
Governmental Authority; or (iii) any subcontractor relating to a Contract to
which a U.S. federal Governmental Authority is a party.

 

“Government Contract Bid” means any offer, bid, proposal or quote to obtain a
Government Contract.

 

“Governmental Authority” means any transnational, domestic or foreign federal,
state, provincial or local governmental authority, department, court, agency or
official, including any political subdivision thereof or arbitral tribunal whose
decisions have the same force and effect as law.

 

“GST” means the Goods and Services Tax imposed pursuant to Part IX of the Excise
Tax Act (Canada) and any related interest.

 

“Hazardous Substances” means any pollutant, contaminant, waste or chemical or
any toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous
substance, waste or material or any substance, waste or material having any
constituent elements displaying any of the foregoing characteristics including
petroleum, its derivatives, by-products and other hydrocarbons, asbestos,
asbestos-containing materials and polychlorinated biphenyls and any substance,
waste or material regulated under any environmental law.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

 

“Income Taxes” means all Taxes based upon, measured by or calculated with
respect to (i) gross or net income or gross or net receipts or profits
(including any capital gains Taxes, minimum Taxes and any Taxes on items of tax
preference, but not including sales, use, goods and services, value added, real
or personal property transfer or other similar Taxes), (ii) multiple bases
(including corporate franchise, doing business or occupation Taxes) if one or
more of the bases upon which such Tax may be based upon, measured by or
calculated with respect to is described in clause (i) above or (iii) withholding
Taxes (other than

 

6

--------------------------------------------------------------------------------


 

sales or use Taxes) measured by, or calculated with respect to, any payments or
distributions (other than wages).

 

“Income Tax Return” means any Tax Return relating to Income Taxes.

 

“Indebtedness” of any Person means, without duplication:  either (i) any
Liability of any Person (1) for borrowed money (including the current portion
thereof), (2) under any reimbursement obligation relating to a letter of credit,
bankers’ acceptance or note purchase facility, (3) evidenced by a bond, note,
debenture or similar instrument (including a purchase money obligation), (4) for
all or any part of the deferred purchase price of property or services (other
than trade payables and deferred revenues), including any “earnout” or similar
payments, or (5) under interest rate swap, hedging or similar agreements (other
than under an Amendment to Master Purchase Agreement dated December 1, 2008, by
and among Hitachi Kokusai Electric, Inc., Goyo Electronics Co, Ltd., and
M/A-COM, Inc.) or (ii) any Liability of others described in the preceding clause
(i) that such Person has guaranteed, that is recourse to such Person or any of
its assets or that is otherwise its Liability or that is secured in whole or in
part by the assets of such Person.  For purposes of this Agreement, Indebtedness
includes any and all accrued interest, success fees, prepayment premiums,
make-whole premiums or penalties and fees or expenses (including attorneys’
fees) associated with the prepayment or retirement of any Indebtedness. 
Notwithstanding anything to the contrary contained herein, the following shall
not be considered Indebtedness: (i) any Liability under any lease required to be
classified as a capitalized lease obligation in accordance with GAAP or (ii) any
Liability under any Parent Guarantee, Seller Surety Bond, Parent LofC and
Related Obligation or Contract.

 

“Information Systems” means all computer hardware, databases and data storage
systems, computer, data, database and communications networks (other than the
Internet, public switched telephone network and other public communication
networks), architecture interfaces and firewalls (whether for data, voice, video
or other media access, transmission or reception) and other apparatus used to
create, store, transmit, exchange or receive information in any form.  For the
avoidance of doubt, Information Systems shall not include any Software.

 

“Intellectual Property Rights” means all of the following U.S., state and
foreign intellectual property:  (i) patents, applications for patents, and
invention disclosures (“Patents”); (ii) trademarks, service marks, brand names,
trade names, certification marks, trade dress, domain names and uniform resource
locators, and other indications of origin, the goodwill associated with the
foregoing and registrations, and applications to register, the foregoing, and
all common-law rights relating thereto (“Trademarks”); (iii) trade secrets,
inventions (whether patentable or not), industrial designs, discoveries,
improvements, ideas, formulae, methods, techniques, processes, proprietary
information, customer lists, Software (and related documentation), technical
information, rights in data collections, know-how and confidential information
(“Know-How”); (iv) copyright rights,

 

7

--------------------------------------------------------------------------------


 

whether registered or not; and registrations or applications for registration of
copyrights; (v) database rights; (vi) mask works and design rights; (vii) other
intellectual or industrial property rights and foreign equivalent or counterpart
rights and forms of protection of a similar or analogous nature to any of the
foregoing or having similar effect in any jurisdiction throughout the world; and
(viii) registrations and applications for registration of any of the foregoing,
including any renewals, extensions, continuations (in whole or in part),
divisionals, reexaminations or reissues or equivalent or counterpart thereof.

 

“Irish Business Employee” means any Business Employee based in Ireland and
ordinarily working in Ireland.

 

“Irish Purchased Assets” means those Purchased Assts arising from, related to,
associated with or used primarily in the Business in Ireland.

 

“IRS” means the Internal Revenue Service of the United States of America.

 

“knowledge” of any Person that is not an individual means the actual knowledge
of such Person’s officers after reasonable inquiry of appropriate direct
reports.  Notwithstanding the foregoing, where any representation or warranty or
other provision contained in this Agreement is expressly qualified by reference
to the “knowledge of Seller”, such knowledge means the actual knowledge of each
individual listed on Schedule 1.01(a)(iv) after reasonable inquiry by such
individual of employees of Seller and its Affiliates who have provided
information to the Buyer or are directly responsible for the areas covered by
the relevant representation and warranty.

 

“Leased Real Property” means the real property subject to the Real Property
Leases.

 

“Legal Proceeding” means any actions, formal demands or charges, or complaints,
in each case made by or before any Governmental Authority, including any suits,
proceedings, arbitrations, hearings, audits, investigations or claims of any
kind (whether civil, criminal, administrative, investigative, or at law or in
equity).

 

“Liabilities” means any and all debts, liabilities, commitments and obligations
whether accrued or fixed, known or unknown, absolute or contingent, liquidated
or unliquidated, matured or unmatured, determined, determinable or otherwise,
regardless of when asserted or by whom and whether or not the same would be
required to be recognized under GAAP.

 

“Licensed Intellectual Property Rights” means (i) all Intellectual Property
Rights (other than any Software) owned by a third party and licensed or
sublicensed to Seller or an Affiliate of Seller and held for use in or used, in
each case, primarily in the conduct of the Business and (ii) all Transferred
Software

 

8

--------------------------------------------------------------------------------


 

owned by a third party and licensed or sublicensed to Seller or an Affiliate of
Seller.

 

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance, claim, option, encroachment, covenant,
condition, easement, right of way, equitable interest, deed of trust,
restriction on transfer, right of first refusal or other preferential right,
title defect or other restriction or adverse claim of any kind in respect of
such property or asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any property or asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
property or asset.

 

“M/A-COM” means M/A-COM, Inc., a Florida corporation and indirect subsidiary of
Seller.

 

“M/A-COM Canada” means M/A-COM Private Radio System Canada Corp., a Canadian
corporation.

 

“Material Adverse Effect” means any circumstance, change, occurrence, event,
development or effect that, individually or in the aggregate with all other
circumstances, changes, occurrences, events, developments and effects, has
resulted in or would reasonably be expected to result in, a material adverse
effect on the assets, properties, business, operations, results of operations or
financial condition of the Business; provided, however that the following
circumstances, changes, occurrences, events, developments or effects shall not
be considered for purposes of determining whether a “Material Adverse Effect”
has occurred:  (i) changes in economic or political conditions or the financing,
banking, currency or capital markets in general to the extent that the same do
not materially disproportionately affect the Business (in comparison to other
businesses operating in the same industry, markets and geographical areas as the
Business); (ii) changes in Applicable Laws or interpretations thereof or changes
in accounting requirements or principles (including GAAP) to the extent that the
same do not materially disproportionately affect the Business (in comparison to
other businesses operating in the same industry, markets and geographical areas
as the Business); (iii) changes affecting the industry, markets or geographical
areas in which the Business operates to the extent that the same do not
materially disproportionately affect the Business (in comparison to other
businesses operating in the same industry, markets and geographical areas as the
Business); (iv) the announcement or pendency of the transactions contemplated by
this Agreement or other communication by Buyer or any of its Affiliates of its
plans or intentions (including in respect of employees) with respect to the
Business, including losses or threatened losses of employees, customers,
suppliers, distributors or others having relationships with the Business;
(v) the consummation of the transactions contemplated by this Agreement or any
actions by Buyer or Seller taken pursuant to and in accordance with this
Agreement (provided that any circumstances, occurrences, events, developments
and effects

 

9

--------------------------------------------------------------------------------


 

in existence or that have taken place prior to the taking of any action by Buyer
or Seller pursuant to this Agreement and that Buyer or Seller are made aware of,
directly or indirectly, as a result of any actions taken by Buyer or Seller
pursuant to this Agreement, including any pre-existing breaches of any Contracts
that are raised by any third party in connection with the consent solicitation
process, may be a “Material Adverse Effect”); (vi) the failure of the Business
to take any act for which Buyer’s prior written consent is required under
Section 5.01(b) and for which such consent was sought by Seller but not
received, but only to the extent that Seller can demonstrate that such act, if
taken by the Business, would have prevented the circumstance, change,
occurrence, development or event in question; or (vii) any failure by the
Business to meet any internal projections or forecasts and seasonal changes in
the results of operations of the Business (provided that the underlying cause or
causes of such failure to meet such projections or forecasts may constitute a
“Material Adverse Effect”).

 

“Non-Entity Business” means the Business excluding the Business conducted by the
Subsidiary.

 

“Object Code” means computer software that is substantially or entirely in
binary form and that is intended to be directly executable by a computer after
suitable processing and linking but without any intervening steps of compilation
or assembly.

 

“Owned Intellectual Property Rights” means (i) the Intellectual Property Rights
(other than Patents and Software) owned by Seller or an Affiliate of Seller and
held for use in or used, in each case, primarily in the conduct of the Business
and (ii) all Transferred Software owned by Seller or an Affiliate of Seller.

 

“P7200 Trigger” has the meaning set forth on Schedule 1.01(a)(vii).

 

“Permit” means each permit, certificate, license, consent, approval, exemption,
waiver or authorization issued or granted by any Governmental Authority.

 

“Permitted Liens” means (i) Liens for Taxes not yet due or, if due, being
contested in good faith; (ii) mechanic’s, materialman’s, repairer’s and other
similar Liens arising or incurred in the ordinary course of business that are
not yet due and payable or, if due, are being contested in good faith; (iii) in
the case of leased or subleased properties and assets, Liens on the lessors’ or
prior lessors’ interests; (iv) in the case of Owned Real Property,
(x) easements, covenants, conditions, restrictions and other similar matters,
whether of record or not, affecting title to the Owned Real Property and other
encroachments and minor title and survey defects to the extent that the same do
not materially interfere with the present use of such Owned Real Property in the
conduct of the Business, and matters that are disclosed on Schedule
1.01(a)(v) or would be disclosed on an accurate survey of such Real Property and
(y) zoning, building codes and other

 

10

--------------------------------------------------------------------------------


 

land use laws regulating the use or occupancy of the Owned Real Property or the
activities conducted thereon which are imposed by any Governmental Authority and
(v) Liens which do not materially detract from the value of a Purchased Asset or
a property or asset used in the conduct of the Business, or materially interfere
with any present or intended use of a Purchased Asset or a property or asset
used in the conduct of the Business.

 

“Person” means an individual, corporation, company, partnership, limited
liability company, association, trust, joint venture or other entity or
organization, including a Governmental Authority.

 

“QST” means the Quebec Sales Tax imposed pursuant to the Act respecting the
Quebec sales tax (Quebec) and any related interest or penalties.

 

“Real Property” means the Owned Real Property and the Leased Real Property.

 

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of a Hazardous Substance into the Environment (including the abandonment
or discarding of barrels, containers and other closed receptacles containing any
Hazardous Substance).

 

“Relevant Products” means the following models of products currently sold by the
Business:  P5300, P5400, P7100, P7200, P7300, M5300, M7200 and M7300.

 

“Representatives” of any Person means such Person’s directors, managers,
members, officers, employees, agents, advisors and representatives (including
attorneys, accountants, consultants, financial advisors, financing sources and
any representatives of such advisors or financing sources).

 

“Resale Exemption Certificates” means all fully completed and executed resale
exemption certificate and other applicable exemption certificate in respect of
the Purchased Assets, in each case acceptable to the states and localities in
which Purchased Assets are to be transferred and obtainable under Applicable
Law.

 

“Retained Business” means any business of Seller or any of its Affiliates other
than the Business.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Seller Parent” means Tyco Electronics Ltd., a corporation incorporated under
the laws of Bermuda (or Switzerland upon Tyco Electronics Ltd.’s

 

11

--------------------------------------------------------------------------------


 

shareholders approval of the proposed change of place of incorporation from
Bermuda to Switzerland and Tyco Electronics Ltd.’s implementation of such change
following such approval) and any successor thereto.

 

“Seller Product” means any good or service, or any component thereof, which is
made, supplied, sold, developed or otherwise produced by or on behalf of any
Retained Business, including any such good, service or component which is
supplied to the Business or any other Person by any Retained Business.

 

“Seller Shared Program Costs” has the meaning set forth in Schedule 1.01(a)(vi).

 

“Selling Expenses” means all unpaid costs, fees and expenses of outside
professionals incurred by Seller or any of its Affiliates or that any of the
foregoing have agreed to pay relating to the process of selling the Business,
whether incurred in connection with this Agreement or otherwise, including all
legal, accounting, tax and investment banking fees and expenses.

 

“Software” means all computer software, including assemblers, compilers,
development tools, design tools and user interfaces, whether in Source Code or
Object Code form.

 

“SONY Contract” means the Master Agreement for the Construction, Operation &
Maintenance of the New York State Statewide Wireless Network (Contract
No. CM00841 (formerly Contract No. C000102)) by and between the State of New
York, acting through the Office for Technology, and M/A-COM, dated December 6,
2004, as amended.

 

“SONY Dispute” means the matter described in Item 2 of Pending Litigation on
Schedule 3.10 and any rights, obligations, disputes or lawsuits relating
thereto.

 

“SONY Litigation” means all litigation between Seller or any of its Affiliates
on the one hand and the State of New York and the Office for Technology on the
other hand arising out of the SONY Contract, including but not limited to the
claims asserted by Tyco Electronics Corporation and M/A-COM in Claim No. 116420
now pending in the Court of Claims of the State of New York.

 

“Source Code” means computer software that may be displayed or printed in
human-readable form, including all related programmer comments, annotations,
flowcharts, diagrams, help text, data and data structures, instructions,
procedural, object-oriented or other human-readable code, and that is not
intended to be executed directly by a computer without an intervening step of
compilation or assembly.

 

“Straddle Period” means any taxable period relating to Taxes that would (absent
an election) include, but not end until after, the Closing Date.

 

12

--------------------------------------------------------------------------------


 

“Subcontract” means a subcontract agreement in substantially the form attached
hereto as Exhibit F pursuant to which Buyer will be performing Seller’s or its
Affiliates’, as applicable, obligations under each of the prime Government
Contracts as their subcontractor throughout the novation process of such prime
Government Contracts.

 

“Sublease Agreement” means the Sublease Agreement between M/A-COM and Buyer to
be entered into at the Closing in substantially the form attached hereto as
Exhibit B.

 

“Subsidiary” means M/A-COM Poland Sp. Z o.o., and any successor thereto.

 

“Targeted Technology” has the meaning set forth on Schedule 6.06.

 

“Tax” means any federal, state, provincial, county, local, or foreign tax
(including Transfer Taxes), charge, fee, levy, impost, duty, or other
assessment, including income, gross receipts, excise, employment, sales, use,
transfer, goods and services, recording, license, payroll, franchise, severance,
documentary, stamp, occupation, profit, windfall profits, environmental, highway
use, commercial rent, customs duty, capital stock, paid-up capital, profits,
withholding, Social Security, single business, unemployment, disability, real
property, personal property, registration, ad valorem, value added, escheat,
abandoned property or unclaimed property, alternative or add-on minimum,
estimated, or other tax or governmental fee of any kind whatsoever, imposed or
required to be withheld by any Governmental Authority, including any estimated
payments relating thereto, any interest, penalties, and additions imposed
thereon or with respect thereto, and including Liability for taxes of another
Person under Treas. Reg. Section 1.1502-6 or similar provision of state, local
or foreign law, or as a transferee or successor, by Contract or otherwise.

 

“Tax Opinion” means an unqualified “will” opinion of qualified tax counsel under
the Tax Sharing Agreement, dated as of June 29, 2007, by and among Seller, Tyco
International Ltd. and Covidien Ltd., which opinion in form and substance is
reasonably acceptable to Seller, Tyco International Ltd. and Covidien Ltd. and
upon which each of them may rely, confirming that the transactions contemplated
by this Agreement will not, either separately or in conjunction with other
actions taken by Seller, result in any Taxes being imposed on or in connection
with the distribution of Seller’s stock and the stock of Covidien Ltd. by Tyco
International Ltd. to its shareholders on June 29, 2007 or any transactions
undertaken in connection with such distributions.

 

“Tax Return” means any report of Taxes due, any information return with respect
to Taxes, or other similar report, statement, declaration or document required
to be filed under the Code or other Applicable Laws in respect of Taxes, any
amendment to any of the foregoing, any claim for refund of Taxes paid, and any
attachments, amendments or supplements to any of the foregoing.

 

13

--------------------------------------------------------------------------------

 

“Taxing Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection, or other imposition of any Taxes.

 

“Transaction Documents” means this Agreement, the Transition Services Agreement,
the Assignment and Assumption Agreement, each assignment and assumption of a
Real Property Lease, the Sublease Agreement, the Subcontract and any other
agreements, certificates, instruments and other documents executed and delivered
pursuant to this Agreement and the transactions contemplated by this Agreement.

 

“Transfer Regulations” means any Applicable Law implementing the provisions of
Council Directive 2001/23/EEC dated 12 March 2001.

 

“Transfer Taxes” means all stamp, transfer, real or personal property transfer,
recordation, grantee/grantor, documentary, sales and use, goods and services,
GST, QST, value added, registration, occupation, privilege, or other such
similar Taxes (other than Income Taxes), fees and costs (including any penalties
and interest) incurred in connection with the consummation of the transactions
contemplated by this Agreement.

 

“Transferred New York Tower Sites” means the eight New York tower sites included
in the Owned Real Property and identified on Schedule 2.01(b) as Items 1 – 8
under the subcategory “Tower Sites”.

 

“Transferred Software” means the Software  (i) owned by Seller and its
Affiliates and held for use or used, in each case, primarily in the conduct of
the Business (the “Owned Software”) or (ii) licensed to Seller and its
Affiliates and set forth on Schedule 1.01(a)(viii).

 

“Transition Services Agreement” means the Transition Services Agreement between
Seller and Buyer (or, subject to Section 13.05, its designated Affiliate(s)) to
be entered into at the Closing in substantially the form attached hereto as
Exhibit C.

 

“U.S. Business Employee” means any Business Employee based in the United States
and ordinarily working in the United States.

 

“WARN Act” means the Worker Adjustment and Retraining Notification Act.

 

Each of the following terms is defined in the Section set forth opposite such
term:

 

Term

 

Section

Accounting Referee

 

2.06(b)

Acquisition Transaction

 

5.04(b)(ii)

 

14

--------------------------------------------------------------------------------


 

Term

 

Section

Actual Value

 

2.08(b)(iii)

Agreed Principles

 

2.08(a)

Agreement

 

Preamble

Allocation Statement

 

2.06(b)

Alternative Arrangement Costs

 

2.05

Assumed Compensation and Benefits

 

2.03(e)

Assumed Liabilities

 

2.03

Assumed Plans

 

2.01(o)

Audited Financial Statements

 

3.06(a)

Balance Sheet Date

 

3.06(a)

BIS

 

3.03

Business

 

Recitals

Business Contracts

 

3.08(b)

Buyer

 

Preamble

Buyer Cafeteria Plan

 

9.01(g)

Buyer CFC Taxes

 

8.14(b)

Buyer Covenant Not To Sue

 

7.05

Buyer Designee

 

4.01

Buyer Environmental Damages

 

11.07

Buyer Indemnitees

 

11.02(a)

Buyer Savings Plan

 

9.01(e)

Buyer’s Refunds

 

8.07(b)

Buyer’s Taxes

 

8.02

Canadian Deferred Hire Date

 

9.02

Closing

 

2.07

Closing Cash Amount

 

2.08(b)

Closing Statement

 

2.08(a)

Closing Working Capital

 

2.08(a)

Cobham Agreement

 

2.02(n)

COBRA

 

9.01(b)

Collateral Source

 

11.04(ii)

Communications Act

 

3.03

Com-Net Agreement

 

2.02(o)

Com-Net Indemnity

 

11.07

Covered Persons

 

5.04(a)

Damages

 

11.02(a)

DDTC

 

3.03

Deferred Hire Date

 

9.04

Disclosure Schedule

 

Article 3

Disputed Item

 

2.08(b)

DSS

 

3.03

Environmental Claims

 

11.08

 

15

--------------------------------------------------------------------------------


 

Term

 

Section

Excluded Assets

 

2.02

Excluded Contracts

 

2.02(d)

Excluded Liabilities

 

2.04

Excluded Plans

 

2.02(f)

Export Administration Regulations

 

3.03

FCC

 

3.03

Final Closing Working Capital

 

2.08(b)

Financial Statements

 

3.06(a)

Guarantee Trigger Event

 

11.09

High Value

 

2.08(b)(ii)

Indemnified Party

 

11.05

Indemnifying Party

 

11.05

Information Systems Contracts

 

3.14(g)

Interim Financial Statement

 

3.06(a)

Inventory

 

2.08(a)

Irish Benefit Plan

 

3.17(g)

ITAR

 

3.03

Lower Working Capital Limit

 

2.08(c)(i)

Low Value

 

2.08(b)(i)

Material Contracts

 

3.08(a)

Material Customers

 

3.21(a)

Material Suppliers

 

3.21(b)

M/A-COM Mark

 

7.05(a)

NFA Letter

 

11.08

NISPOM

 

3.03

Non-assignable Assets

 

2.05

Noncompetition Period

 

5.04(a)

Operating Subsidiaries

 

11.09

Other Business Employee

 

9.04

Other Consent Costs

 

2.05

Owned Real Property

 

2.01(b)

Parent Guarantees

 

3.22

Parent LofCs

 

3.22

Purchased Assets

 

2.01

Purchase Price

 

2.06(a)

Quebec Business Employee

 

9.02

Real Property Leases

 

2.01(a)

Re-Opener

 

11.08

Registered Intellectual Property

 

3.14(a)

Related Obligation or Contract

 

6.05(a)

Restricted Business

 

5.04(a)

Sale Transaction

 

5.02(a)

 

16

--------------------------------------------------------------------------------


 

Term

 

Section

Seller

 

Preamble

Seller CFC Taxes

 

8.14(a)

Seller Covenant Not To Sue

 

7.05

Seller Surety Bonds

 

3.22

Seller’s Refunds

 

8.07(a)

Seller’s Taxes

 

8.01

Selling Entities

 

3.01

Specified Policy

 

5.06

Subsidiary Shareholders Agreement

 

3.04

Tax Indemnified Party

 

8.06(d)

Tax Indemnifying Party

 

8.06(d)

Tax Claim

 

8.06(d)

Tax Notice

 

8.06(d)

Taxing Authority Notice

 

8.06(d)

Tax Objection Notice

 

8.06(e)

Third Party Claim

 

11.05(b)

Transferred Canadian Employee

 

9.02

Transferred Employee

 

9.07

Transferred Intellectual Property

 

2.01(j)

Transferred Other Employee

 

9.04

Transferred Patents

 

2.01(j)

Transfer Tax Returns

 

8.04(c)

Transferred U.S. Employees

 

9.01(a)

Tyco Electronics Cafeteria Plan

 

9.01(g)

Tyco Electronics Savings Plan

 

9.01(e)

Upper Working Capital Limit

 

2.08(c)(i)

Warranty Breach

 

11.02(a)(i)

 

Section 1.02.  Other Definitional and Interpretative Provisions.  The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The captions herein are included for convenience
of reference only and shall be ignored in the construction or interpretation
hereof.  References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified.  All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.  Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein shall have the meaning as defined in this Agreement.  Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of

 

17

--------------------------------------------------------------------------------


 

like import.  The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if”.  “Writing”, “written” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form.  References to any Contract are to that Contract as amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof; provided that with respect to any Contract listed on any schedules
hereto, all such amendments, modifications or supplements must also be listed in
the appropriate schedule.  References to any Person include the successors and
permitted assigns of that Person.  References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively.  References to “law”, “laws” or to a particular statute or law
shall be deemed also to include any and all Applicable Laws.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  Any reference to a statute refers to the statute,
any amendments or successor legislation, and all regulations promulgated under
or implementing the statute, as in effect at the relevant time.

 

ARTICLE 2
PURCHASE AND SALE

 

Section 2.01.  Purchase and Sale.  Upon the terms and subject to the conditions
of this Agreement, Buyer agrees to purchase (or, subject to Section 13.05, cause
Buyer’s designated Affiliate(s) to purchase) from Seller and its Affiliates and
Seller agrees to sell, convey, transfer, assign and deliver, or cause to be
sold, conveyed, transferred, assigned and delivered, to Buyer (or, subject to
Section 13.05, Buyer’s designated Affiliate(s)) at the Closing, free and clear
of all Liens, other than Permitted Liens, all of Seller’s and its Affiliates’
right, title and interest in, to and under the following assets, properties and
rights of Seller and its Affiliates (the “Purchased Assets”):

 

(a)           all rights under the leases of real property listed on Schedule
2.01(a) (each a “Real Property Lease”, collectively, the “Real Property
Leases”);

 

(b)           the real property, including those tower sites where Seller or any
of its Affiliates own the real property on which the tower stands, together with
all buildings, fixtures and improvements erected thereon, listed on Schedule
2.01(b) (collectively, the “Owned Real Property”);

 

(c)           all Closing Cash, if any, to the extent it is held in bank
accounts dedicated to the Business;

 

(d)           all personal property and interests therein, including all
machinery and equipment, tools, Information Systems, spare parts, furniture,
office furnishings, vehicles, test equipment and other tangible personal
property owned and used, held for use or intended to be used primarily in the
Business, wherever

 

18

--------------------------------------------------------------------------------


 

located (including on or in transit to or from the Business properties),
including those items of tangible personal property set forth on Schedule
2.01(d);

 

(e)           all raw materials, work in process, finished goods, supplies,
molds, parts, spare parts, replacement and component parts, labels, packaging,
demonstrating inventory and other inventories, wherever located (including on or
in transit to or from the Business properties), owned and used, held for use or
intended to be used primarily in the Business;

 

(f)            all rights (including any rights or claims for non-performance or
breach) under all Contracts (other than the Real Property Leases) relating
primarily to the Business other than the Excluded Contracts;

 

(g)           all accounts, notes, miscellaneous and other receivables,
including unbilled receivables, unbilled revenues (including amounts due under
customer holdback or retention arrangements) and reimbursable costs and
expenses, of the Business, including the Assumed Intercompany Receivables;

 

(h)           all deposits, prepaid expenses and refunds of the Business (other
than any Tax refunds to which Seller or its Affiliates are entitled under
Article 8), including ad valorem Taxes, leases, rentals, advance payments,
deferred charges and credits and any of Seller or its Affiliates’ rights in
amounts held in trust in connection with the Service and Access Agreement (or
related or subsequent Contract) with the State of Florida;

 

(i)            all rights, claims, credits, demands, causes of action or rights
of set-off against third parties relating to or arising from the Purchased
Assets or the Assumed Liabilities, including unliquidated rights under
manufacturers’, suppliers’, licensors’, contractors’  and vendors’ warranties,
guaranties, indemnities and similar rights relating primarily to the Business;

 

(j)            the Patents set forth on Schedule 2.01(j) (the “Transferred
Patents”), the DTX Patents and DTX Trademarks and all Owned Intellectual
Property Rights and Licensed Intellectual Property Rights, together with all
income, royalties, damages and payments due or payable to Seller and/or its
Affiliates as of the Closing or thereafter (including damages and payments for
past, present or future infringements, misappropriations or other violations
thereof) and the rights to sue and collect damages for past, present or future
infringements, misappropriations or other violations thereof, and any
corresponding, equivalent or counterpart rights, title or interest that now
exist or may be secured hereafter anywhere in the world (collectively, the
“Transferred Intellectual Property”);

 

(k)           all transferable Permits (or applications for Permits) primarily
related to the Business;

 

(l)            all present and former customer, vendor, supplier, contractor,
and service-provider lists and books, records, files, documents, lists,
drawings, creative materials, studies, catalogues, product operation sheets,
mailing lists,

 

19

--------------------------------------------------------------------------------


 

quality control records, certifications, procedures, reports, and papers,
whether in hard copy or computer format, relating primarily to customers,
vendors, suppliers, contractors or service providers of the Business and/or used
in the Business, including billing, payment, dispute and credit information and
similar data, engineering information, sales and promotional literature and
records, manuals and data, sales and purchase correspondence, lists of present
and former suppliers, lists of present and former customers and tangible
embodiments of the Transferred Intellectual Property (or copies thereof) to the
extent such embodiments are held for use or used in connection with the
Business;

 

(m)          to the extent permitted by Applicable Law, copies of the personnel
and employment records relating to Transferred Employees; provided that if
Applicable Law requires that Buyer receive original personnel and employment
records relating to any Transferred Employees, Buyer shall receive such records
pursuant to this Section 2.01(m);

 

(n)           all goodwill and other intangible assets associated with the
Business and the Purchased Assets (including the goodwill associated with the
Transferred Intellectual Property), together with the right to represent to
third parties that Buyer is the successor to the Business;

 

(o)           the assets of the Benefit Plans set forth on Schedule
2.01(o) (collectively, the “Assumed Plans”);

 

(p)           the Tax records of the Subsidiary;

 

(q)           any ownership interests in the Subsidiary; provided that
notwithstanding the transactions contemplated hereby or any provision of this
Agreement, all assets and liabilities of the Subsidiary shall remain the assets
and liabilities of the Subsidiary;

 

(r)            all other types or categories of assets, rights and properties
owned and used, held for use or intended to be used primarily in the conduct of
the Business (other than the Excluded Assets); and

 

(s)           all other assets set forth on Schedule 2.01(s).

 

Section 2.02.  Excluded Assets.  Notwithstanding any provision in this Agreement
or any other writing to the contrary, Seller and its Affiliates will retain and
will not transfer or assign, and Buyer will not purchase, acquire or assume from
Seller or any of its Affiliates, any of the following assets, properties or
rights (collectively, the “Excluded Assets”), and Buyer shall acquire no right,
title or interest in any Excluded Assets under this Agreement or as a result of
the transactions contemplated hereby; provided that notwithstanding the
transactions contemplated hereby or any provision of this Agreement, all assets
and liabilities of the Subsidiary shall remain the assets and liabilities of the
Subsidiary:

 

20

--------------------------------------------------------------------------------


 

(a)        Closing Cash to the extent that it is not held in bank accounts
dedicated to the Business and not included in the Closing Cash Amount;

 

(b)           all intercompany receivables of the Business payable by Seller or
an Affiliate of Seller, other than Assumed Intercompany Receivables;

 

(c)           any corporate books and records of Seller and its Affiliates
(other than the Subsidiary);

 

(d)           the Contracts set forth on Schedule 2.02(d) (the “Excluded
Contracts”);

 

(e)           any current and prior insurance policies of Seller and its
Affiliates and any rights of any nature with respect thereto;

 

(f)            the assets of any Benefit Plan other than the Assumed Plans (such
Benefit Plans are collectively, the “Excluded Plans”);

 

(g)           (i) the “Tyco”, “Tyco Electronics” and “M/A-COM” names, marks and
logos, and any other item set forth on Schedule 2.02(g) (including all goodwill
associated therewith) and (ii) except for the Transferred Intellectual Property,
any Intellectual Property Rights of Seller or any of its Affiliates;

 

(h)           all loans and other advances owing to Seller or any of its
Affiliates by each Business Employee who does not become a Transferred Employee;

 

(i)            the Tax records of Seller and any of its Affiliates (other than
the Subsidiary);

 

(j)            the original personnel and employment records relating to
Transferred Employees to the extent Applicable Law does not require that Buyer
receive such original records;

 

(k)           any rights, claims, causes of action or rights of set off arising
out of the Excluded Liabilities;

 

(l)            any refunds or credits of Taxes due to Seller or its Affiliates
pursuant to Section 8.07;

 

(m)          any Purchased Assets sold or otherwise disposed of in the ordinary
course of business and not in violation of any provisions of this Agreement
during the period from the date hereof until the Closing Date;

 

(n)           all rights of Seller or any of its Affiliates owed by Cobham
Defense Electronic Systems Corporation and Cobham plc pursuant to the Stock and
Asset Purchase Agreement by and among Seller, Cobham Defense Electronic Systems
Corporation and Cobham plc dated as of May 12, 2008, as amended (the “Cobham
Agreement”);

 

21

--------------------------------------------------------------------------------


 

(o)           subject to Section 11.07, all rights of Seller or its Affiliates
owed by Com-Net Critical Communications, Inc. and the former shareholders of
Com-Net Critical Communications, Inc. pursuant to the Stock Purchase Agreement
by and among Tyco Acquisition Corp. XVIII (now known as M/A-COM Tech.
Holdings, Inc.), Com-Net Critical Communications, Inc. and the shareholders of
Com-Net Critical Communications, Inc. dated as of March 30, 2001, as amended
(the “Com-Net Agreement”); provided that the properties and assets transferred,
directly or indirectly, to Seller or its Affiliates under such agreement will
not be Excluded Assets; and

 

(p)           any other assets set forth on Schedule 2.02(p).

 

Section 2.03.  Assumed Liabilities.  Upon the terms and subject to the
conditions of this Agreement, Buyer agrees, effective at the time of the
Closing, to assume (or to cause to be assumed) all Liabilities to the extent
relating primarily to the ownership, use or operation of the Purchased Assets or
the Business, whether arising prior to, at or after the Closing, other than the
Excluded Liabilities (all of the foregoing Liabilities to be so assumed being
herein collectively called the “Assumed Liabilities”); provided that
notwithstanding the transactions contemplated hereby or any provision of this
Agreement, all assets and liabilities of the Subsidiary shall remain the assets
and liabilities of the Subsidiary.  Without limitation of the foregoing, Assumed
Liabilities shall include the following:

 

(a)           all accounts payable and other accrued expenses of the Business,
including, without duplication, Assumed Intercompany Payables, but excluding
Taxes (which, for the avoidance of doubt, shall be governed exclusively by
Section 2.03(i) and Article 8);

 

(b)           subject to Sections 2.04(t) and 2.04(u), all Liabilities arising
from the design, construction, testing, marketing, service, operation or sale of
products and services of the Business prior to, at or after the Closing,
including warranty obligations;

 

(c)           all Liabilities of Seller and its Affiliates arising prior to, at
or after the Closing under the Contracts relating primarily to the Business
(other than the Excluded Contracts);

 

(d)           all Liabilities of Seller and its Affiliates arising prior to, at
or after the Closing under the Real Property Leases;

 

(e)           all Liabilities with respect to Business Employees (including
(i) all Liabilities for any claim by a Business Employee under any self-insured
health plan of Seller or an Affiliate of Seller incurred prior to the Closing,
regardless of when such claim is reported by such Business Employee (but no
other Liabilities with respect to a self-insured health plan or any Liability
with respect to an insured health plan), (ii) any severance, termination pay,
notice period and similar

 

22

--------------------------------------------------------------------------------


 

Liabilities arising from the termination of employment of any Business Employees
who do not become Transferred Employees and (iii) any Liabilities with respect
to any Business Employee who is on short-term disability, pregnancy or parental
leave or any other authorized leave of absence immediately prior to the Closing
Date and who returns to active employment with Buyer or an Affiliate of Buyer
within six months following the Closing Date), excluding any Liabilities
expressly set forth as Excluded Liabilities in Section 2.04 (such non-excluded
compensation and benefits, “Assumed Compensation and Benefits”);

 

(f)            all Liabilities arising under any action, suit, investigation or
proceeding by or on behalf of or with respect to any Business Employee;

 

(g)           all Liabilities arising under the Assumed Plans;

 

(h)           subject to Section 11.07, all Liabilities arising out of or
relating to any Environmental Condition in connection with or relating to the
Purchased Assets or the Real Property (other than any Excluded Environmental
Liabilities);

 

(i)            all Liabilities for or with respect to Taxes for which Buyer
bears responsibility pursuant to Article 8;

 

(j)            all Liabilities under any lease required to be classified as a
capitalized lease obligation in accordance with GAAP; and

 

(k)           all other Liabilities set forth on Schedule 2.03(k).

 

Section 2.04.  Excluded Liabilities.  Notwithstanding any provision in this
Agreement or any other writing to the contrary, Seller and its Affiliates shall
retain and be responsible for the following Liabilities relating to the Business
(collectively, the “Excluded Liabilities”); provided that notwithstanding
transactions contemplated hereby or any provision of this Agreement all assets
and liabilities of Subsidiary shall remain assets and liabilities of the
Subsidiary:

 

(a)           all Liabilities for or with respect to Taxes for which Seller or
its Affiliates bear responsibility pursuant to Article 8;

 

(b)           all Liabilities of Seller and its Affiliates to pay any
Indebtedness incurred on or prior to the Closing Date;

 

(c)           all accounts payable and accrued expenses of Seller and its
Affiliates not related to the conduct of the Business;

 

(d)           (i) intercompany payables of the Business owed to Seller or any
Affiliate of Seller other than Assumed Intercompany Payables and (ii) all
liabilities arising under Contracts of the Business that are solely between
Seller and its Affiliates (including Contracts between two Affiliates of
Seller), other than, in the case of clauses (i) and (ii), ordinary course arm’s
length purchase orders for goods or services and Contracts regarding employment
or employment benefits;

 

23

--------------------------------------------------------------------------------


 

(e)           all Liabilities for any Selling Expenses;

 

(f)            all retention, change in control, bonus or similar awards payable
to employees, agents and consultants of Seller or any of its Affiliates as a
result of, in connection with or with respect to the transactions contemplated
by this Agreement and unpaid as of the Closing Date, including any amounts
payable under the retention and sale bonus agreements set forth on Schedule
2.04(f) (including the employer portion of any payroll, social security,
unemployment or similar Taxes);

 

(g)           all Liabilities arising under the Excluded Plans, including any
defined benefit or defined contribution pension obligation (regardless of
whether such obligation is contained in an employment agreement, collective
bargaining agreement, national, industry or company agreement, works council
agreement or otherwise), other than any such pension obligation that is solely
governmental and, as an initial matter, was not voluntary in nature and other
than the Canadian Registered Retirement Savings Plans and the Irish Benefit
Plan; any non-qualified deferred compensation arrangement; and any
post-retirement health and post-retirement life insurance plans (other than the
Com-Net Retirement Medical Plan);

 

(h)           all Liabilities arising under the Tyco International (US) Inc.
Retirement Savings and Investment Plan I, as amended and restated as of
August 3, 2002, including those relating to the special pension supplement
credited as a transitional benefit on behalf of eligible Business Employees who
were participants in the AMP Incorporated Pension Plan;

 

(i)            all Liabilities arising under any stock option and other
equity-based compensation plans of Seller or its Affiliates;

 

(j)            all Liabilities with respect to Former Employees;

 

(k)           all Liabilities with respect to Business Employees (i) whose
employment transfers to Buyer or an Affiliate of Buyer or to whom an offer of
employment is required to be made, in each case in accordance with Applicable
Law (including the Transfer Regulations) if such Business Employee was,
immediately prior to the Closing Date, on long-term disability, unauthorized
leave of absence or lay-off with or without recall rights or (ii) who are on
short-term disability, pregnancy or parental leave or any other authorized leave
of absence immediately prior to the Closing Date and do not return to active
employment with Buyer or an Affiliate of Buyer within six months following the
Closing Date;

 

(l)            all liabilities for or with respect to employee benefits for
which Seller or its Affiliates bear responsibility as specifically contemplated
under Article 9;

 

(m)          all Excluded Environmental Liabilities;

 

24

--------------------------------------------------------------------------------


 

(n)           all Liabilities arising under, related to or in respect of the
Cobham Agreement and the transactions contemplated thereby or undertaken in
connection therewith, including all Liabilities arising under, related to or in
respect of the business, properties and assets transferred under such agreement;

 

(o)           subject to Section 2.03(h), all Liabilities arising under, related
to or in respect of the Com-Net Agreement and the transactions contemplated
thereby or undertaken in connection therewith;

 

(p)           all Liabilities arising under, related to or in respect of the
Autoliv Agreement and the transactions contemplated thereby or undertaken in
connection therewith, including all Liabilities arising under, related to or in
respect of the business, properties and assets transferred under such agreement;

 

(q)           any Liability primarily relating to or arising out of an Excluded
Asset; provided that any Liability under Item 8 on Schedule 2.02(d) to the
extent it relates to the personal property primarily used in the Business shall
not be an Excluded Liability;

 

(r)            all Liabilities arising under, related to or in respect of any
non-compliance (or alleged non-compliance) with any Applicable Laws prior to the
Closing Date, but only to the extent arising out of any criminal Legal
Proceeding;

 

(s)           all Liabilities arising out of or with respect to the Retained
Business or any Seller Product (other than Seller Products sold to the Business)
whether arising prior to, on or after the Closing Date;

 

(t)            all Liabilities arising out of or relating to any business (as
opposed to a product line) formerly owned or operated by the Business or any
predecessor thereof, but not so owned or operated as of the Closing Date;

 

(u)           all Liabilities related to, arising out of or with respect to the
SONY Dispute, the SONY Contract or, to the extent related to the SONY Dispute or
the SONY Contract, any agreement related thereto (including the breach of,
performance or non-performance of, noncompliance with, or default under any
provisions of the SONY Contract or, to the extent related thereto, any agreement
related thereto by Seller or any of its Affiliates), or the design,
construction, delivery, distribution, supply, operation, or maintenance of the
land mobile radio system and network under the SONY Contract, including (i) all
Liabilities arising from, related to or with respect to any letters of credit
issued in connection with the SONY Contract or, to the extent related thereto,
agreements related thereto, (ii) all Liabilities to third Persons, including
vendors, subcontractors and employees, including General Dynamics and Alcatel,
(iii) all Liabilities under Contracts (including vendor and subcontract
Contracts) entered into primarily in connection with the SONY Contract, and
(iv) any Legal Proceedings of any kind and whether or not currently threatened
or pending that arise out of or are related to any of the foregoing; and

 

25

--------------------------------------------------------------------------------

 

(v)           all other Liabilities set forth on Schedule 2.04(v).

 

Section 2.05.  Assignment of Contracts and Rights.  (a)  Notwithstanding
anything in this Agreement to the contrary, this Agreement shall not constitute
an agreement to assign any Purchased Asset or any claim or right or any benefit
arising thereunder or resulting therefrom if such assignment, with or without
the consent, approval or waiver of, or notice to, a third party thereto, would
constitute a breach or other contravention of such Purchased Asset or violation
of any Applicable Law or in any way adversely affect the rights of Buyer (or its
designated Affiliate(s)) or Seller (or an Affiliate of Seller) thereunder unless
and until any required consent, approval or waiver is obtained.  Seller and
Buyer shall use their reasonable best efforts (including the dedication of
resources thereto, but without any obligation to expend money, commence
litigation or offer or grant any financial or other accommodation to any third
party) to obtain the consent, approval or waiver of, or provide the required
notice to, such third parties to or of the assignment to Buyer (or, subject to
Section 13.05, its designated Affiliate(s)) of any Purchased Asset or any claim
or right or any benefit arising thereunder or otherwise transfer the rights and
benefits of any Non-assignable Asset (as defined below) to Buyer or, subject to
Section 13.05, its designated Affiliate, including, in the case of any
non-transferable Permits, to cause the applicable Governmental Authority to
issue a new Permit to Buyer or its Affiliate in place of such non-transferable
Permit and with respect to prime Government Contracts, to obtain all necessary
approval and consent of the applicable U.S. federal Governmental Authority to
novate such prime Government Contracts in accordance with FAR Subpart 42.12.  If
such consent, approval or waiver is not obtained, or such notice is not made, or
if an attempted assignment thereof would be ineffective or would adversely
affect the rights of Seller or any of its Affiliates thereunder so that Buyer
(or, subject to Section 13.05, its designated Affiliate(s)) would not in fact
receive all such rights, or if such asset is not transferable under Applicable
Law with or without such consent, approval, waiver or notice (any assets so
described, the “Non-assignable Assets”), Seller and Buyer will use their
commercially reasonable efforts (but without any obligation to expend money,
commence litigation or offer or grant any financial or other accommodation to
any third party) to enter into a mutually agreeable arrangement under which
Buyer would assume the obligations and Seller would provide to Buyer (or,
subject to Section 13.05, its designated Affiliate(s)) the benefits of any
Non-assignable Asset, including sub-contracting, sub-licensing, or sub-leasing
to Buyer (or, subject to Section 13.05, its designated Affiliate(s)), and with
respect to the prime Government Contracts, entering into and taking commercially
reasonable efforts to obtain any required approvals or consents of any U.S.
federal Governmental Authority to the Subcontract prior to the Closing Date), or
under which Seller would enforce for the benefit of Buyer (or, subject to
Section 13.05, its designated Affiliate(s)), with Buyer (or, subject to
Section 13.05, its designated Affiliate(s)) assuming Seller’s (or such
Affiliate’s) obligations under such Non-assignable Asset, any and all rights of
Seller or such Affiliate against a third party thereto.  In connection with any
such arrangement, Buyer shall reimburse Seller and its Affiliates for any
reasonable and documented out-of-pocket costs and expenses actually incurred by

 

26

--------------------------------------------------------------------------------


 

Seller or its Affiliates in connection with the performance of any mutually
agreeable arrangement or that otherwise would have been incurred by Buyer or its
Affiliates had such Non-assignable Asset been assigned, transferred or conveyed
as contemplated by this Agreement, including any Liability arising out of
Buyer’s failure to perform thereunder (such costs and expenses, the “Alternative
Arrangement Costs”).  Prior to the amount of the deductible described in clause
(B) of Section 11.02(a) being exceeded (whether pursuant to reimbursement under
this sentence or pursuant to any other provision of this Agreement or a
combination of the foregoing), Buyer will promptly reimburse Seller for all
out-of pocket costs and expenses actually incurred by Seller or its Affiliates
(other than Alternative Arrangement Costs) relating to or arising from the
failure to obtain a consent, approval or waiver for any Non-assignable Assets
(such costs and expenses, the “Other Consent Costs”) and any such reimbursement
shall be applied toward such deductible.  After the amount of such deductible
has been exceeded, Buyer will promptly reimburse Seller for 50% of Other Consent
Costs.  Seller will promptly pay to Buyer (or, subject to Section 13.05, its
designated Affiliate(s)) when received all monies received by Seller or an
Affiliate of Seller under any Purchased Asset or any claim or right or any
benefit arising thereunder, except to the extent the same represents an Excluded
Asset.

 

(b)           Notwithstanding anything to the contrary in this Agreement
(including anything in the foregoing Section 2.05(a)), with respect to the
Transferred Software set forth on Schedule 1.01(a)(v), (i) if requested by Buyer
in writing, Seller shall use its commercially reasonable efforts to seek the
Consent of any third party required to transfer such Transferred Software to
Buyer; provided that in no event shall Seller be required to (w) expend money,
(x) commence any litigation, (y) offer or grant any accommodation (financial or
otherwise) to any third party in order to obtain such Consent or (z) diminish
any rights of the Seller or its Affiliates in the Transferred Software (other
than a reduction in the number of seat or user licenses); and (ii) if Seller is
unable to obtain any Consent in accordance with clause (i) required to transfer
any Transferred Software, Seller shall have no further obligation to Buyer under
the Agreement or otherwise with respect to the transfer of such Transferred
Software, except as contemplated by the Transition Services Agreement.  In the
event the Transferred Software is transferred to Buyer, Buyer shall be
responsible for any obligations with respect to such Transferred Software after
the date of such transfer.

 

Section 2.06.  Purchase Price; Allocation of Purchase Price.  (a)  The purchase
price for the Purchased Assets (the “Purchase Price”) is equal to $675,000,000
in cash.  The Purchase Price shall be paid as provided in Section 2.07 and shall
be subject to adjustment as provided in Section 2.08.  Seller shall be treated
as receiving a portion of the Purchase Price as agent for any of its Affiliates
actually selling, transferring or conveying the Purchased Assets, consistent
with the allocation of the Purchase Price pursuant to the Allocation Statement,
and Buyer’s payment of the Purchase Price to Seller shall constitute payment by
Buyer to any of Seller’s Affiliates actually selling, transferring or conveying
the Purchased Assets hereunder.

 

27

--------------------------------------------------------------------------------


 

(b)           Within 60 days after the Closing, Buyer shall deliver to Seller a
statement (the “Allocation Statement”) allocating the Purchase Price (plus
Assumed Liabilities and transaction costs, to the extent properly taken into
account under Section 1060 of the Code) among the Purchased Assets in accordance
with Section 1060 of the Code.  If, within five Business Days after delivery of
the Allocation Statement, Seller notifies Buyer in writing that Seller objects
to the allocation set forth in the Allocation Statement, Buyer and Seller shall
use commercially reasonable efforts to resolve such dispute within 20 days.  In
the event that Buyer and Seller are unable to resolve such dispute within 20
days, Buyer and Seller shall jointly retain KPMG LLP (the “Accounting Referee”)
to resolve the disputed items in the manner described in Section 8.10.

 

(c)           Each of Buyer and Seller shall (i) be bound by the Allocation
Statement, as may be adjusted in accordance with Section 2.06(e), (ii) act in
accordance with, and cause its Affiliates to act in accordance with, the
Allocation Statement in the preparation, filing and audit of any Tax Return
(including filing IRS Form 8594 with its federal Income Tax Return for the
taxable year that includes the Closing) and (iii) take no position, and cause
its Affiliates to take no position, inconsistent with the allocation reflected
on the Allocation Statement on any Tax Return, in any Contest or otherwise,
unless required by a Final Determination.

 

(d)           In the event that the allocation reflected on the Allocation
Statement is disputed by any Taxing Authority, the party receiving notice of the
dispute shall promptly notify the other party hereto, and Buyer and Seller shall
use their commercially reasonable efforts to defend such allocation in any Tax
audit or similar proceeding.

 

(e)           If an adjustment is made with respect to the Purchase Price
pursuant to Section 2.08, the Allocation Statement shall be adjusted in
accordance with Section 1060 of the Code and as mutually agreed by Buyer and
Seller.  In the event that an agreement is not reached within 20 days after the
determination of the Final Closing Working Capital, any disputed items shall be
resolved in the manner described in Section 8.10.  Buyer and Seller shall file
any additional information return required to be filed pursuant to Section 1060
of the Code and to treat the Allocation Statement as adjusted in the manner
described in Section 2.06(c).

 

(f)            Not later than 30 days prior to the filing of their respective
Forms 8594 relating to this transaction, each party shall deliver to the other
party a copy of its Form 8594.

 

Section 2.07.  Closing.  The closing (the “Closing”) of the purchase and sale of
the Purchased Assets and the assumption of the Assumed Liabilities hereunder
shall take place at the offices of Davis Polk & Wardwell, 450 Lexington Avenue,
New York, New York, as soon as possible, but in no event later than three
Business Days, after satisfaction (or to the extent permitted, the

 

28

--------------------------------------------------------------------------------


 

waiver) of the conditions set forth in Article 10 (other than those conditions
that by their nature may only be satisfied at the Closing and will in fact be
satisfied at the Closing), or at such other time or place as Buyer and Seller
may agree; provided, however, that the Closing may be delayed by Seller (x) for
up to one month if the Tax Opinion has not been finalized by such date, to
permit the Tax Opinion to be finalized or (y) the end of Seller’s applicable
fiscal month.  Notwithstanding the foregoing, Seller shall not be entitled to
exercise its right to delay the Closing under either (x) or (y) of the
immediately preceding sentence if Seller would otherwise be obligated to
complete the Closing between June 26, 2009 and July 3, 2009 (inclusive).  If
Seller exercises its right to delay the Closing as set forth in the second
immediately preceding sentence, Seller shall deliver 5 Business Days’ notice to
Buyer of Seller’s intent to close.  The Closing shall be deemed to be effective
for accounting and other computational purposes, and the parties will treat the
Closing as if it had occurred, at 11:59 p.m. Eastern Time on the Closing Date. 
All proceedings to be taken, and all documents to be executed and delivered by
all parties at the Closing, shall be deemed to have been taken and executed
simultaneously, and no proceedings shall be deemed to have been taken and no
documents shall be deemed to have been executed or delivered until all have been
taken, executed and delivered.  At the Closing:

 

(a)           Buyer shall deliver (or, subject to Section 13.05, cause one or
more of its designated Affiliates to deliver) to Seller the Purchase Price in
immediately available funds by wire transfer to an account of Seller with a bank
in New York City designated by Seller, by notice to Buyer, which notice shall be
delivered not later than two Business Days prior to the Closing Date.

 

(b)           Seller shall deliver or cause its Affiliates to deliver, as
applicable, to Buyer such deeds, bills of sale, endorsements, assignments, duly
endorsed certificates, stock powers and other good and sufficient instruments of
conveyance and assignment as reasonably necessary or appropriate to vest in
Buyer (or, subject to Section 13.05, its designated Affiliate) all right, title
and interest in, to and under the Purchased Assets other than the Irish
Purchased Assets.

 

(c)           Seller shall deliver or cause its Affiliates to deliver, as
applicable, to Buyer such deeds, bills of sale, endorsements, assignments, duly
endorsed certificates, stock powers and other good and sufficient instruments of
conveyance and assignment as reasonably necessary or appropriate to vest in
Buyer (or, subject to Section 13.05, its designated Affiliate) all right, title
and interest in, to and under the Irish Purchased Assets in accordance with
Section 2.10.

 

(d)           Seller and Buyer shall enter into or cause their respective
Affiliates, as applicable, to enter into the Transaction Documents (other than
this Agreement), and Seller and Buyer shall deliver (or cause to be delivered)
to each other their respective duly executed counterparts of each of the
Transaction

 

29

--------------------------------------------------------------------------------


 

Documents (other than this Agreement) to which it (or any of its Affiliates) is
a party.

 

(e)           Seller shall cause each Selling Entity that is selling any Owned
Real Property or assigning a Real Property Lease that is located, or with
respect to property located, in the United States to deliver to Buyer a
non-foreign person affidavit that satisfies the requirements of Section 1445 of
the Code.

 

(f)            Buyer and Seller shall each deliver to the other such other
documents and instruments as the other may reasonably request to consummate the
transactions contemplated by this Agreement or as evidence that the conditions
set forth in Article 10 have been satisfied.

 

Section 2.08.  Closing Balance Sheet; Purchase Price Adjustment.  (a)  Promptly
after the Closing Date, and in any event not later than thirty (30) days
following the Closing Date, Seller shall prepare and deliver to Buyer for its
review a statement (the “Closing Statement”) of the Closing Working Capital and
the Closing Cash as of the close of business on the Closing Date.  “Closing
Working Capital” means, as of the Closing, the current assets of the Business
(excluding Closing Cash, State of Florida deferred costs phases 3,4,5 (recorded
in SAP account number 1308015) and deferred Income Tax assets but including the
long-term portion of any unbilled revenues or unbilled receivables) less the
current liabilities of the Business (excluding all State of Florida deferred
revenue liabilities (including SAP account numbers 2308010, 2308015 and
2308025), P7200 rework and related liabilities, deferred Income Tax liabilities
and, for the avoidance of doubt, accrued Income Tax liabilities), in each case
included in the Purchased Assets and Assumed Liabilities or owned or owing by
the Subsidiary, taken as a whole.  Closing Working Capital and Closing Cash will
be determined in a manner consistent with the policies, principles, practices
and methodologies set forth on Exhibit D (the “Agreed Principles”).  The
calculation of the target closing working capital is set forth in Exhibit E. 
Buyer shall give Seller and its Representatives reasonable access to the
premises, books and records, and appropriate personnel of the Business as
necessary for purposes of the preparation of the Closing Statement in accordance
with this Section 2.08(a) (and during the periods contemplated by
Section 2.08(b)).  Buyer shall instruct its employees (including the Transferred
Employees) and Representatives to cooperate with, and promptly and completely
respond to all reasonable requests and inquiries of, Seller and its
Representatives, and, upon execution of a customary access letter if required by
Buyer’s outside accountants, Seller and its Representatives shall have
reasonable access, upon reasonable notice, to all relevant work papers,
schedules, memoranda and other documents prepared by Buyer or its
Representatives (including its outside accountants) to the extent such materials
have been prepared by Buyer and its Representatives and relate to the
calculation of Closing Working Capital and/or the Closing Cash and are
reasonably required by Seller or its Representatives in the calculation of
Closing Working Capital and/or Closing Cash.  At the Business’s facilities in
Lynchburg, Virginia, Cork, Ireland, and additional locations which would
reasonably be deemed necessary to achieve at

 

30

--------------------------------------------------------------------------------


 

least 75% coverage of total inventory of the Business, whether raw materials,
work-in-process or finished product (the “Inventory”), Seller will determine the
quantities of Inventory located at such facilities as of the Closing Date for
purposes of the Closing Working Capital calculation by taking a physical count
or measurement of the Inventory located at such facilities commencing as soon as
reasonably practicable after the Closing Date.  During such physical count or
measurement, Seller will use commercially reasonable efforts to ensure that
incoming shipments of materials from suppliers and shipments to customers do not
affect such physical counts or measurements.  Seller will conduct such physical
counts or measurements of the Inventory using Business Employees and/or
contractors.  For finished product Inventory in transit to customers on the
Closing Date, the physical count or measurement will exclude the invoiced
quantities in transit to customers as supported by shipping records.  Buyer will
have the right to have its Representatives observe and check such physical
inventory count or measurement.

 

(b)           Buyer and its Representatives may make reasonable inquiries of
Seller and/or its Representatives regarding questions concerning or
disagreements with the Closing Statement arising in the course of Buyer’s
review.  Seller shall give Buyer reasonable access to the premises, books and
records, and its Representatives for purposes of reviewing the Closing Statement
in accordance with this Section 2.08(b).  Seller shall instruct its employees
and Representatives and cause its Affiliates to instruct their respective
employees and Representatives to cooperate with, and promptly and completely
respond to all reasonable requests and inquiries of, Buyer and its
Representatives, and, upon execution of a customary access letter if required by
Seller’s outside accountants, Buyer and its Representatives shall have
reasonable access, upon reasonable notice, to all relevant work papers,
schedules, memoranda and other documents prepared by Seller or its
Representatives (including its outside accountants) to the extent such materials
relate to the calculation of Closing Working Capital and/or the Closing Cash and
are reasonably required by Buyer or its Representatives in the calculation of
Closing Working Capital and/or Closing Cash.  Buyer shall complete its review of
the Closing Statement within forty-five (45) days after the delivery thereof to
Buyer.  Promptly following completion of its review (but in no event later than
the conclusion of the forty-five (45) day period), Buyer may submit to Seller a
letter regarding its concurrence or disagreement with the accuracy of the
Closing Statement; provided that any such letter must specify (i) the items of
the Closing Statement with which Buyer disagrees, (ii) the adjustments that
Buyer proposes to be made to the Closing Statement and (iii) the specific amount
of such disagreement and reasonable supporting documentation and calculations
and provided, further, that Buyer may only disagree with the Closing Statement
if Buyer’s proposed calculation will result in an adjustment to the Purchase
Price.  If Buyer does not deliver a letter disagreeing with the accuracy of the
Closing Statement before the conclusion of such forty-five (45) day period, the
Closing Statement shall be final and binding upon the parties and Buyer shall be
deemed to have agreed with all items and amounts contained in the Closing
Statement.  If Buyer does deliver such a letter, following such delivery,

 

31

--------------------------------------------------------------------------------


 

Seller and Buyer shall attempt in good faith to resolve promptly any
disagreement as to the computation of any item in the Closing Statement.  Any
items to which there is no disagreement shall be deemed agreed.  If a resolution
of such disagreement has not been effected within fifteen (15) days (or longer,
as mutually agreed by the parties) after delivery of such letter,
notwithstanding the parties’ good faith efforts to resolve the disagreement,
then Seller and Buyer shall jointly engage the Accounting Referee to resolve on
a basis consistent with the Agreed Principles such disagreement regarding the
Closing Statement (a “Disputed Item”).  Each party shall cooperate with and make
available to the other party and the Accounting Referee all information,
records, data and working papers as may be reasonably requested by the
Accounting Referee in connection with the preparation and analysis of the
Closing Statement and the resolution of any disagreements relating thereto and
shall cause the Accounting Referee to render its determination with respect to
any Disputed Item within thirty (30) days of submission of such Disputed Item to
the Accounting Referee.  The Accounting Referee shall adopt a position within
the range of positions submitted by Seller and Buyer with respect to any
Disputed Item.  The Accounting Referee’s determination regarding any Disputed
Item shall be based solely on whether Seller included such Disputed Item in or
excluded such Disputed Item from the Closing Statement or calculated such
Disputed Item, as the case may be, in a manner consistent with the Agreed
Principles.  All determinations made by the Accounting Referee shall be final,
conclusive and binding on the parties hereto, and neither of the parties hereto,
nor any of their respective Affiliates, shall seek recourse in the courts or
other tribunals, other than to enforce the Accounting Referee’s determination. 
Subject to Section 13.07, judgment may be entered to enforce such determination
in any court of competent jurisdiction.  Closing Working Capital as finally
determined in accordance herewith shall be referred to as the “Final Closing
Working Capital.”  The Closing Cash as finally determined in accordance herewith
shall be referred to as the “Closing Cash Amount.”  The fees, costs, and
expenses of the Accounting Referee shall be shared as follows:

 

(i)            if the Accounting Referee resolves all of the Disputed Items in
favor of Buyer’s position (the Final Closing Working Capital and/or the Closing
Cash Amount, as the case may be, so determined is referred to herein as the “Low
Value”), then Seller shall be obligated to pay for all of the fees and expenses
of the Accounting Referee;

 

(ii)           if the Accounting Referee resolves all of the Disputed Items in
favor of Seller’s position (the Final Closing Working Capital and/or Closing
Cash Amount, as the case may be, so determined is referred to herein as the
“High Value”), then Buyer shall be obligated to pay for all of the fees and
expenses of the Accounting Referee; and

 

(iii)          if the Accounting Referee neither resolves all of the Disputed
Items in favor of Buyer’s position nor resolves all of the Disputed Items in
favor of Seller’s position (the Final Closing Working

 

32

--------------------------------------------------------------------------------


 

Capital and/or the Closing Cash Amount, as the case may be, so determined is
referred to herein as the “Actual Value”), Seller shall be responsible for such
fraction of the fees and expenses of the Accounting Referee for the Final
Closing Working Capital and/or the Closing Cash Amount, as the case may be,
equal to (x) the difference between the High Value and the Actual Value over
(y) the difference between the High Value and the Low Value, for the Final
Closing Working Capital and/or the Closing Cash Amount, as the case may be, and
Buyer shall be responsible for the remainder of the fees and expenses of the
Accounting Referee.

 

(c)        If the Final Closing Working Capital:

 

(i)            is equal to or greater than an amount three percent (3%) below
the target closing working capital set forth on Exhibit E (the “Lower Working
Capital Limit”) and is equal to or less than an amount three percent (3%) above
the target closing working capital set forth on Exhibit E (the “Upper Working
Capital Limit”), then no adjustments will be made to the Purchase Price in
respect of the Final Closing Working Capital;

 

(ii)           exceeds the Upper Working Capital Limit, then Buyer shall be
obligated to pay to Seller the amount by which the Final Closing Working Capital
exceeds the Upper Working Capital Limit; or

 

(iii)          is less than the Lower Working Capital Limit, then Seller shall
be obligated to repay to Buyer the amount by which the Lower Working Capital
Limit exceeds the Final Closing Working Capital.

 

(d)        Buyer shall be obligated to pay to Seller the Closing Cash Amount, if
any.

 

(e)        Any payments to be made pursuant to Sections 2.08(c) and
2.08(d) shall be made by wire transfer of immediately available funds to the
account designated in writing by Buyer or Seller, as the case may be, within
five (5) Business Days after the determination of the Final Closing Working
Capital and the Closing Cash Amount, as the case may be.  For the avoidance of
doubt, if either of the Final Closing Working Capital or the Closing Cash
Amount, as the case may be, is determined before the other, Buyer or Seller, as
the case may be, shall pay the other party any amount owed pursuant to
Section 2.08(c) or 2.08(d) in respect of such determination within five
(5) Business Days after such determination (notwithstanding that the other has
not yet been determined).  Any payment made pursuant to Section 2.08(c) or
2.08(d) shall be made with interest (such interest to be calculated on the
actual number of days elapsed) on such amount from (i) the date of the delivery
of a letter of disagreement, if there is a disagreement or (ii) 35 days from the
Closing if there is no such letter of

 

33

--------------------------------------------------------------------------------


 

disagreement (or if the Closing Statement has not yet been delivered by Seller),
to the date of such payment at a rate equal to six percent (6%) per annum.

 

Section 2.09.  GST and QST Elections.  At the Closing, Seller and Buyer (or
their respective Affiliates) shall jointly execute an election under section 167
of the Excise Tax Act (Canada) and an election under section 75 of an Act
respecting the Quebec sales tax (Quebec) in the prescribed form, such that no
GST or QST shall be payable in connection with the purchase and sale of the
Purchased Assets pursuant to the provisions of this Agreement.  Buyer shall file
the joint elections with the returns required to be filed by Buyer under the
Excise Tax Act (Canada) and an Act respecting the Quebec sales tax (Quebec) for
the Buyer’s reporting periods in which the sale was made, in compliance with the
requirements of the Excise Tax Act (Canada) and an Act respecting the Quebec
sales tax (Quebec).

 

Section 2.10.  Irish Purchased Assets.  Buyer and Seller acknowledge and agree
that this Agreement does not convey title to any of the Irish Purchased Assets.
Seller and Buyer shall use their commercially reasonable efforts to ensure that,
in relation to the Irish Purchased Assets, appropriate documentation is entered
into on the Closing Date to convey title to the Irish Purchased Assets so as to
mitigate Irish Stamp Duty.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Subject to Section 13.03, except as set forth in the Disclosure Schedule
delivered by the parties concurrently with this Agreement (the “Disclosure
Schedule”), Seller represents and warrants to Buyer as of the date hereof and as
of the Closing Date that:

 

Section 3.01.  Corporate Existence and Power.  Each of Seller and each Affiliate
of Seller that owns any right or interest in any of the Purchased Assets and
that will sell, transfer or convey any of the Purchased Assets to Buyer (or,
subject to Section 13.05, its designated Affiliate) at the Closing
(collectively, the “Selling Entities”) and the Subsidiary is an entity duly
incorporated or organized, as applicable, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization, as
applicable, and has all powers and all material Permits required to own, lease
and operate its properties and to carry on its business as now conducted. 
Seller, the Subsidiary and each Selling Entity is duly qualified to do business
as a foreign corporation and is in good standing in each jurisdiction where such
qualification is necessary, except for those jurisdictions where failure to be
so qualified would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

Section 3.02.  Corporate Authorization; Binding Effect.  (a)  Seller and each
Selling Entity, as the case may be, has or will have full corporate (or other

 

34

--------------------------------------------------------------------------------


 

limited company) power and authority to execute and deliver this Agreement
and/or each other Transaction Document to which it is a party, to perform its
obligations hereunder and thereunder, as applicable, and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery by
Seller and each Selling Entity, as the case may be, of the Transaction Documents
to which it is a party and each other document, agreement or instrument to be
executed and delivered by Seller and each Selling Entity, as the case may be,
pursuant to the Transaction Documents, and the performance by Seller and each
Selling Entity, as the case may be, of its obligations hereunder and thereunder
have been or at the Closing will have been duly authorized by all necessary
action on the part of Seller and each Selling Entity, as applicable.

 

(b)        This Agreement has been, and each other Transaction Document to which
Seller or any Selling Entity is a party will be, duly and validly executed and
delivered by Seller and/or the applicable Selling Entity, as the case may be, 
and this Agreement is, and each of the other Transaction Documents to which
Seller or a Selling Entity is a party, when executed and delivered by Seller or
a Selling Entity, as applicable, will constitute, assuming due execution and
delivery by the other parties to such Transaction Document, a valid and binding
obligation of Seller and/or the applicable Selling Entity, as the case may be,
enforceable against Seller and/or the applicable Selling Entity in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or similar laws
affecting creditors’ rights generally or by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

Section 3.03. Governmental Authorization.  The execution, delivery and
performance by Seller or any of the Selling Entities, as the case may be, of
this Agreement and the other Transaction Documents to which it is a party and
each other document, agreement or instrument to be executed and delivered by
Seller or any of the Selling Entities, as the case may be, pursuant to this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby require no material action,
consent, approval, waiver or exemption by or of, or any filing with, or
notification to, any Person other than compliance with any applicable
requirements of (a) the HSR Act and other applicable Antitrust Laws set forth on
Schedule 3.03(a), (b) the U.S. Federal Communications Commission (the “FCC”)
under the Communications Act of 1934, as amended (the “Communications Act”),
(c) Industry Canada under the Radiocommunication Act, (d) the U.S. Department of
State’s Directorate of Defense Trade Controls (the “DDTC”) under the
International Traffic in Arms Regulations of the United States (22 C.F.R. §§
120-130) (the “ITAR”), (e) the U.S. Department of Commerce’s Bureau of Industry
and Security (the “BIS”) under the Export Administration Regulations (15 C.F.R.
§ 730 et seq.) (the “Export Administration Regulations”), (f) FAR Subpart 42.12
with respect to the novation of the prime Government Contracts and (g) the
United States Defense Security Service (the “DSS”) under the National Industrial
Security Program Operating Manual, as amended (the “NISPOM”).

 

35

--------------------------------------------------------------------------------

 

Section 3.04.  Subsidiary Capital Structure.  Schedule 3.04 sets forth the
authorized capitalization of the Subsidiary and the number of shares of each
class of capital stock or other equity interests of the Subsidiary currently
outstanding, all of which are duly authorized, validly issued and outstanding,
fully paid and non-assessable and were issued in compliance with all applicable
securities laws and any preemptive rights or rights of first refusal of any
Person and, except as set forth on Schedule 3.04, are owned, of record and
beneficially, by a Selling Entity, directly or indirectly, free and clear of any
Liens.  Except as set forth on Schedule 3.04, there are no outstanding warrants,
options, subscriptions, puts, calls, rights, convertible or exchangeable
securities or other securities of the Subsidiary or obligations of the
Subsidiary to issue any shares of capital stock or other securities of the
Subsidiary, and no capital stock or other securities of the Subsidiary are
reserved for issuance for any purpose. Other than the Shareholders Agreement
relating to Com-Net Ericsson Polska Sp. Z.o.o. (n/k/a as M/A-COM Poland sp. Z
o.o.) between Mr. Tomasz Rzeszutek, Mr. Grzegorz Galiński, Mr. Joanna Pagacz,
Mr. Jaroslaw Wiktorowicz, Mr. Marcin Drożdżyk, Mr. Tadeusz Górski and Com-Net
Ericsson Critical Radio Systems Inc. dated as of December 11, 2000 (the
“Subsidiary Shareholders Agreement”), there are no agreements, commitments or
contracts relating to the issuance, sale, transfer or voting of any equity
securities or other securities of the Subsidiary.  Seller has provided to Buyer
or its Representatives a true complete and accurate copy of the Subsidiary
Shareholders Agreement (including all amendments thereto, if any).  Other than
M/A-COM, M/A COM Canada, Raychem International, the Subsidiary and any other
Seller or Seller Affiliate that employs Business Employees, Seller has no other
direct or indirect subsidiaries or any equity interest or investment (including
as a joint venturer) in any Person that is primarily engaged in the Business.

 

Section 3.05.  Noncontravention.  The execution, delivery and performance by
Seller or any of the Selling Entities, as the case may be, of the Transaction
Documents to which it is a party, and the consummation of the transactions
contemplated hereby and thereby, do not and will not, with or without the lapse
of time, notice or both, (a) violate the certificate of incorporation or bylaws
(or equivalent organizational documents) of Seller (or such Seller Entity) or
the Subsidiary, (b) assuming compliance with the matters referred to in
Section 3.03 or Schedule 3.03(a), violate any Applicable Law, (c) assuming
compliance with the matters referred to in Section 3.03, violate, conflict with,
constitute a default under or give rise to any right of termination,
cancellation or acceleration of any right or obligation of Seller or any
Affiliate of Seller or result in a breach of any provision of, or the loss of
any benefit to which Seller or any Affiliate of Seller is entitled under, any
Business Contract, Permit set forth (or required to be set forth) on Schedule
3.20 or Contract of the Business relating to reimbursement obligations in
respect of any Parent Guarantee, Seller Surety Bond or Parent LofC or (d) result
in the creation or imposition of any Lien (other than Permitted Liens) on any
Purchased Asset or any asset or property of the Subsidiary, except with respect
to clauses (b), (c) and (d) for any such violations, conflicts, breaches,
defaults, terminations, cancellations, accelerations

 

36

--------------------------------------------------------------------------------


 

or Liens that would not be material to the Business or the Purchased Assets,
taken as a whole.

 

Section 3.06.  Financial Information; Undisclosed Liabilities.  (a)  Schedule
3.06(a) sets forth (i) the audited combined balance sheet of the Business as at
September 26, 2008 (the “Balance Sheet Date”) and the related combined
statements of income and cash flows of the Business for the fiscal year then
ended, together with the notes thereto and other financial information included
therewith (the “Audited Financial Statements”) and (ii) the unaudited combined
balance sheet of the Business as of December 26, 2008 and the related combined
statement of income of the Business for the fiscal quarter then ended (the
“Interim Financial Statements”, and together with the Audited Financial
Statements, the “Financial Statements”).

 

(b)           Except as described in Schedule 3.06(b), the Financial Statements
were prepared in accordance with GAAP, consistently applied.  The combined
balance sheets of the Business set forth in the Financial Statements fairly
present, in all material respects, the financial position of the Business as of
the dates thereof, and the related statements of income and cash flows set forth
in the Financial Statements fairly present, in all material respects, the
results of operations and cash flows of the Business for the time periods
indicated except, in relation to the Interim Financial Statements, the absence
of footnotes and normal year end adjustments.  As of September 26, 2008, an
audit of Seller Parent and its subsidiaries’ internal control over financial
reporting was performed, based upon the criteria established in Internal Control
— Integrated Framework issued by the Committee of Sponsoring Organizations of
the Treadway Commission.  This audit did not identify any material weaknesses or
significant deficiencies in the internal controls over financial reporting that
were directly related to the Business.

 

(c)           The Business does not have Liabilities that are required to be set
forth on a consolidated balance sheet prepared in accordance with GAAP (or, in
respect of the Audited Financial Statements, in the notes thereto), except
(1) Liabilities reflected on the balance sheets contained in the Financial
Statements or disclosed in the notes thereto included in the Financial
Statements, (2) Liabilities incurred in the ordinary course of the Business
since the date of the Interim Financial Statements, (3) Liabilities incurred in
connection with the transactions contemplated hereby, (4) Excluded Liabilities
and (5) Liabilities for future performance under any Contract relating to the
Business or any Real Property Lease or outstanding purchase order for goods or
services.  For the avoidance of doubt, this Section 3.06(c) is not limited to
matters not specifically addressed elsewhere in Article 3.

 

Section 3.07.  Absence of Certain Changes.  Except as contemplated by this
Agreement, since the Balance Sheet Date and through the date hereof, (a) Seller
and its Affiliates have conducted the Business in all material respects in the
ordinary course of business consistent with past practice, (b) there has not
occurred any Material Adverse Effect and (c) with respect to the Business no

 

37

--------------------------------------------------------------------------------


 

action has occurred that if taken after the date of this Agreement would
constitute a breach of Section 5.01 (excluding Section 5.01(b)(x)).

 

Section 3.08.  Material Contracts.  (a)  Schedule 3.08(a) sets forth each of the
following Contracts which, with respect to the Purchased Assets or the Business
and as of the date hereof, Seller or any of its Affiliates is a party to or
otherwise bound by:

 

(i)            any lease (whether of real or personal property) providing for
(A) annual rental payments of $250,000 or more or (B) aggregate rental payments
of $1,000,000 or more;

 

(ii)           any Contract, other than ordinary course purchase orders, for the
purchase of materials, supplies, goods, services, equipment or other assets
providing for either (A) payments in the course of the 2008 fiscal year by
Seller or such Affiliate of $5,000,000 or more or (B) aggregate payments by
Seller or such Affiliate during the prior three fiscal years of $15,000,000 or
more, in each case, that cannot be terminated on not more than 60 days’ notice
without payment by Seller or such Affiliate of any material penalty;

 

(iii)          any sales, distribution or other similar Contract, including any
Governmental Contract (other than any program Contract), other than ordinary
course purchase orders, providing for the sale by Seller or such Affiliate of
materials, supplies, goods, services, equipment or other assets that provides
for either (A) revenue recognized in the 2008 fiscal year by Seller or such
Affiliate of $5,000,000 or more or (B) revenue to be recognized by Seller or
such Affiliate over the remaining life of the Contract of $15,000,000 or more;

 

(iv)          (A) any program Contract which as of February 27, 2009 (x) was
less than 75% complete and had an uncompleted value of $1,000,000 or more or
(y) had an uncollected value in excess of $1,000,000 and (B) any program
Contract entered into after February 27, 2009 which has a value in excess of
$5,000,000;

 

(v)           any partnership, joint venture or other similar Contract providing
for the formation of any such relationship;

 

(vi)          any Contract (not including Contracts for abandoned transactions)
relating to the acquisition or disposition of any material business or any
portion thereof (whether by merger, sale of stock, sale of assets or otherwise)
or, other than in the ordinary course of business, material assets entered into
(A) within the past five years or (B) at any time prior to the Closing Date for
which Seller or its Affiliates have continuing obligations other than immaterial
obligations such as access;

 

38

--------------------------------------------------------------------------------


 

(vii)         any Contract that limits or purports to limit the ability of the
Business (including any Business Employee acting for the Business) to: (A) sell
any material products or services of or to any other Person, (B) engage in any
material line of business or (C) compete with or obtain material products or
services from any other Person;

 

(viii)        any material intercompany agreement with or for the benefit of
Seller or an Affiliate of Seller to the extent Seller or such Affiliate is not
engaged in the conduct of the Business;

 

(ix)           any material license, sublicense and other agreements pursuant to
which Seller or its Affiliates (A) licenses from any Person any Licensed
Intellectual Property Rights (excluding licenses for commercial off the shelf
computer software that are generally available and which have an acquisition
cost of $50,000 or less) or (B) grants a license to use any Transferred Patent
or Owned Intellectual Property Rights except for non-exclusive licenses granted
in the ordinary course of business consistent with past practice in connection
with the sale of goods or services by Seller and its Affiliates;

 

(x)            any Contract granting to any Person a put, call, right of
first-refusal, right of first offer or similar preferential right in any of the
material Purchased Assets or any material assets or properties of the Business;

 

(xi)           any settlement agreement, non-suit agreement, non-prosecution
agreement or similar agreement or order, judgment, ruling, injunction,
assessment, award, decree or writ of any Governmental Authority to which Seller
or any Affiliate is a party and which requires ongoing compliance measures with
respect to the Purchased Assets or the conduct of the Business;

 

(xii)          any material Contract relating to the consignment, custody,
warehousing of inventory or any similar Contract;

 

(xiii)         any Contract, other than ordinary course purchase orders on an
arm’s length basis for goods or services and Contracts regarding employment or
employment benefits entered into in the ordinary course of business, relating to
the Purchased Assets or the conduct of the Business by and between Seller or any
of its direct or indirect Affiliates, on the one hand, and any other direct or
indirect Affiliate of Seller or any director, manager or officer of Seller or
any of its direct or indirect Affiliates, on the other hand; or

 

(xiv)        any other Contract that is material to the operation of the
Business or the Purchased Assets and does not fall into any of the categories
above in Section 3.08(a)(i) - (xiii).

 

39

--------------------------------------------------------------------------------


 

(b)           Each Contract set forth on (or required to be set forth on)
Schedule 3.08(a) or that would be required to be set forth on Schedule
3.08(a) if entered into prior to the date hereof and not after the date hereof
and prior to Closing (collectively, the “Business Contracts”) is in full force
and effect and is a valid and binding obligation of Seller and/or any of its
Affiliates that is a party thereto, and to the knowledge of Seller, is a valid
and binding obligation of each other party thereto, enforceable in accordance
with its terms.  None of Seller and its Affiliates or, to the knowledge of
Seller, any other party thereto, is in default or breach in any material 
respect under the terms of any Business Contract or any other material Contract
of the Business, and, to the knowledge of Seller, no event or circumstance has
occurred that, with notice or lapse of time or both, would constitute any such
default or breach thereunder.  Materially true, correct and complete copies of
each Business Contract (including amendments or other modifications thereto)
have been delivered to Buyer.  As of the date hereof, none of Seller or its
Affiliates has received any notice of termination or any notice threatening
termination of any Business Contract by any third Person.

 

Section 3.09.  Government Contracts.  (a) Except as set forth in Schedule
3.09(a), (i) none of the Business Employees is (or during the past 18 months has
been), except as to routine security investigations, under administrative, civil
or criminal investigation, indictment or information by a Governmental
Authority, (ii) there is no pending (or to the knowledge of Seller, threatened)
audit or investigation of the Business or any Business Employee with respect to
any alleged irregularity, impropriety, violation, misstatement or omission
arising under or relating to a Government Contract or Government Contract Bid,
(iii) no termination for convenience, termination for default, stop work, cure
notice or show cause notice has been issued with respect to any Government
Contract, and (iv) during the past 18 months, neither Seller nor its Affiliates
has made a voluntary or mandatory disclosure with respect to any alleged
irregularity, impropriety, violation, misstatement or omission arising under or
relating to a Government Contract or Government Contract Bid with respect to the
Business, other than inquiries, audits and reconciliations that would not,
individually or in the aggregate, materially affect the Business.  Neither
Seller and its Affiliates nor any of the Business Employees has made any
material misstatement or omission in connection with any disclosure that has led
to, or would be reasonably expected to lead to, any of the consequences set
forth in clause (i), (ii) or (iii) of the immediately preceding sentence or any
other material damage, penalty assessment, recoupment of payment or disallowance
of cost.

 

(b)           Except as set forth in Schedule 3.09(b), there are (i) no material
claims pending (or to the knowledge of Seller, threatened) against Seller or its
Affiliates by a Governmental Authority or by any prime contractor,
subcontractor, or vendor arising under any Government Contract or Government
Contract Bid with respect to the Business and (ii) no material disputes pending
(or to the knowledge of Seller, threatened) between Seller or its Affiliates and
any Governmental Authority  or between Seller or its Affiliates and any prime
contractor, subcontractor, or vendor of the Business arising under or relating
to

 

40

--------------------------------------------------------------------------------


 

any Government Contract or Government Contract Bid with respect to the Business.

 

(c)           Except as set forth in Schedule 3.09(c), neither Seller nor any of
the Business Employees is (or during the past 18 months has been) suspended,
debarred or proposed for or threatened with debarment or suspension, otherwise
determined ineligible or disqualified from doing business with a Governmental
Authority or is (or during such period was) subject of a finding of
non-responsibility or ineligibility for contracting with a Governmental
Authority.

 

(d)           Seller and its Affiliates are (and for the past 3 years have been)
in compliance, in all material respects, with all Applicable Laws relating to
obtaining, administering and performing their Government Contracts.  Seller and
its Affiliates have not engaged in any conduct with regard to any Government
Contract or Government Contract Bid that would constitute a criminal violation
or a civil fraud or a basis for suspension or debarment.

 

(e)           All test and inspection results that Seller or any of its
Affiliates has provided to any U.S. federal Governmental Authority pursuant to
any Government Contract relating to the Business or to any other Person pursuant
to any such Government Contract or as part of the delivery to the U.S. federal
Governmental Authorities pursuant to any such Government Contract of any article
designated, engineered or manufactured in the Business were complete and correct
in all material respects as of the date so provided.  Seller and its Affiliates
have provided all test and inspection results to the appropriate U.S. federal
Governmental Authority pursuant to all Government Contracts related to the
Business as required by Applicable Law and the terms of the applicable
Government Contracts.

 

(f)            Schedule 3.09(f) sets forth all of the material facility security
clearances held by Seller or its Affiliates with respect to the Purchased Assets
or the Business other than any facility security clearances that are not
permitted to be disclosed under any Applicable Law.

 

Section 3.10.  Litigation.  Schedule 3.10 sets forth each material Legal
Proceeding currently pending (or which has been pending within the past 18
months), or, to the knowledge of Seller, threatened against or affecting the
Business or the Purchased Assets, before any court or arbitrator or any
Governmental Authority.  As of the date hereof, there is no Legal Proceeding
pending, or to the knowledge of Seller threatened, which in any manner
challenges or seeks to prevent, enjoin, alter or materially delay the
transactions contemplated by this Agreement or challenges the validity or
enforceability of this Agreement.

 

Section 3.11.  Compliance with Laws and Court Orders.  With respect to the
Business or the Purchased Assets, neither Seller nor any of its Affiliates is
(or in the past 3 years has been) in material violation of any material
Applicable Law.

 

41

--------------------------------------------------------------------------------


 

As of the date hereof, neither Seller nor any of its Affiliates has received
with respect to the Business or the Purchased Assets any notice from any
Governmental Authority regarding any actual or alleged material violation of, or
failure to comply with, any material Applicable Law.

 

Section 3.12.  Properties.  (a)  Schedule 3.12(a) sets forth a list of all real
property that Seller or any of its Affiliates owns, leases, operates or
subleases in connection with the conduct of the Business, and the owner or
lessee, as applicable, for such real property.  Materially correct and complete
copies of all Real Property Leases have been made available to Buyer.

 

(b)           Each Real Property Lease is a valid and binding agreement of
Seller or an Affiliate of Seller, is free and clear of all Liens, except for
Permitted Liens, and is in full force and effect, and none of Seller, such
Affiliate or, to the knowledge of Seller, any other party thereto is in default
or breach in any material respect under the terms of any such Real Property
Lease, and, to the knowledge of Seller, no event or circumstance has occurred
that, with notice or lapse of time or both, would constitute any event of
default thereunder, in each case which would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 3.13.  Title to Purchased Assets; Sufficiency.  Seller and its
Affiliates own and have good and marketable title to all material Purchased
Assets, and the Subsidiary has good and marketable title to all of the
properties and assets owned and used by it in the conduct of the Business, in
each case, free and clear of all Liens, other than Permitted Liens or Liens that
would not materially detract from the value or the intended use of the Purchased
Assets.  The Purchased Assets, together with the services to be provided by
Seller or its Affiliates to Buyer or its Affiliates pursuant to the Transition
Services Agreement, are sufficient, in all material respects, for the conduct of
the Business as currently conducted and are the only assets and properties used
in the conduct of the Business as currently conducted except for (i) the
Excluded Assets, (ii) Intellectual Property Rights (the sufficiency of which are
covered in Section 3.14) and (iii) shared services utilized both by the Business
and the Retained Businesses and not provided under the Transition Services
Agreement as set forth on Schedule 3.13.  Nothing in this Section 3.13 shall be
deemed to constitute a representation or warranty as to the adequacy of the
amounts of working capital, including cash, of the Business as of the Closing or
the availability of the same.

 

Section 3.14.  Intellectual Property.  (a)  Schedule 3.14(a) contains a true,
correct and complete list of all registrations and applications for
registrations included in the Owned Intellectual Property Rights, with the
application number and/or registration/issue number, application and/or
registration date, title or mark, country or other jurisdiction and owner(s), as
applicable (the “Registered Intellectual Property”).  Neither Seller nor any of
its Affiliates are in default with respect to any renewal or maintenance fees
currently due in respect of any material Registered Intellectual Property or any
material Transferred Patents.

 

42

--------------------------------------------------------------------------------


 

Immediately upon Closing, Buyer and/or its Affiliates shall own all of Seller’s
and its Affiliates’ right, title and interest in and to the material Transferred
Patents and the material Owned Intellectual Property Rights, in each case free
from Liens other than Permitted Liens.

 

(b)           Seller and/or its Affiliates are the sole owners (including with
respect to any current or former Representatives of Seller and/or its
Affiliates) of all material Transferred Patents and material Owned Intellectual
Property Rights and hold all right, title and interest in and to all material
Transferred Patents and material Owned Intellectual Property Rights, free and
clear of any Liens other than Permitted Liens.  To the extent proprietary, all
designs and specifications (including all embodiments of such designs and
specifications, such as molds, models, formulae, patterns, compilations,
drawings, blueprints and other materials (but not including bills of material,
approved vendor lists, and other purchasing-related documents) used in or
intended to be used in the manufacture of any Relevant Products) for the
Relevant Products are, in all material respects, solely owned by Seller or its
Affiliates free and clear of any Liens other than Permitted Liens, and
immediately after the Closing, Buyer and its Affiliates will own free and clear
of any Liens other than Permitted Liens and have the right to obtain possession
from contract manufacturers of the Business of all of such designs and
specifications and their embodiments.

 

(c)           To the knowledge of Seller, the operation of the Business by
Seller and its Affiliates has not infringed, misappropriated or otherwise
violated any Intellectual Property Rights of any Person.  There is no material
Legal Proceeding pending against, or, to the knowledge of Seller, threatened
against, Seller or any Affiliate of Seller (i) based upon, or challenging or
seeking to deny or restrict, the rights of Seller or any Affiliate of Seller in
any of the Owned Intellectual Property Rights or Transferred Patents or
(ii) except as set forth on Schedule 3.14(c). alleging that the conduct of the
Business as currently conducted infringes, misappropriates, or otherwise
violates any Intellectual Property Right of any third party.  None of the
material Transferred Patents or material Owned Intellectual Property Rights has
been adjudged invalid or unenforceable in whole or part, and, to the knowledge
of Seller, all such Owned Intellectual Property Rights and Transferred Patents
are valid and enforceable.

 

(d)           The Transferred Patents include all Patents owned by Seller and
its Affiliates and held for use or used primarily in the conduct of the Business
or that relate to the Targeted Technology.  Other than the Excluded Marks and
any Software owned by Seller and set forth on Schedule 2.02(g), the Owned
Intellectual Property Rights, together with the Transferred Patents and any
other Intellectual Property Rights granted to Buyer pursuant to this Agreement,
include all of the Intellectual Property Rights owned by Seller or any of its
Affiliates and necessary to conduct the Business as currently conducted.

 

(e)           To the knowledge of Seller, no Person has infringed,
misappropriated or otherwise violated any Owned Intellectual Property Right or

 

43

--------------------------------------------------------------------------------


 

any Transferred Patent.  Seller and its Affiliates have taken commercially
reasonable steps to maintain the confidentiality of all material Intellectual
Property Rights that are used or held for use in the conduct of the Business and
the value of which to the Business is contingent upon maintaining the
confidentiality thereof.

 

(f)            As of the date hereof, with respect to the Business, neither
Seller nor any of its Affiliates has received any notification from any Person
regarding material non-compliance or violation of the standards of any industry
standard setting organization.

 

(g)           Schedule 3.14(g) sets forth each material Contract pursuant to
which Seller and its Affiliates obtain the right to use any Information System
of any third party that is used in the conduct of the Business (other than any
such Contract pursuant to which Seller and its Affiliates lease any computer
hardware from a third party for use in connection with their respective
information technology systems) (the “Information Systems Contracts”).  None of
Seller and its Affiliates is in default or breach in any material respect under
the terms of any Information Systems Contract.

 

(h)           To the knowledge of Seller, (i) there are no material problems or
defects in any Owned Software that prevent such Owned Software from operating
substantially as described in its related documentation or specifications and
(ii) such Owned Software operates, in all material respects, in accordance with
its documentation and specifications and has no other material problems or
defects.  To the knowledge of Seller, the Owned Software does not contain any
protection feature designed to prevent its use, including any computer virus,
disabling mechanism, worm, software lock, drop dead device, Trojan horse
routine, trap door, time bomb, hidden command, hidden code, instructions key or
any other code or instruction that may be used to access, modify, delete, damage
or disable the Owned Software, or any other Software or Information System with
which the Owned Software may be integrated.

 

(i)            None of the material products sold, licensed or distributed by
the Business includes Software copied or derived from any software code that is
licensed under any terms or conditions that require that any Software be
(i) made available or distributed in Source Code form; (ii) licensed for the
purpose of making derivative works; (iii) licensed under terms that allow
reverse engineering, reverse assembly or disassembly of any kind; or
(iv) redistributable at no charge.

 

(j)            Seller and its Affiliates own and have good title to all DTX
Patents and DTX Trademarks, free and clear of all Liens, other than Permitted
Liens.  Except as set forth in the first sentence of this Section 3.14(j) ,
notwithstanding anything to the contrary in this Section 3.14, Seller does not
make any other representations or warranties with respect to the DTX Patents and
DTX Trademarks.

 

44

--------------------------------------------------------------------------------


 

Section 3.15.  Taxes.  (a)  The Subsidiary and each of the Selling Entities have
filed or caused to be filed, or will file or cause to be filed, on a timely
basis all material Tax Returns required to be filed on or before the Closing
Date (including extensions) with respect to the Non-Entity Business or the
Purchased Assets and all such Tax Returns are (or will be when filed) complete,
correct, and accurate in all material respects.  Seller has paid or caused to be
paid, or will pay or cause to be paid, on a timely basis all material Taxes
imposed on the Non-Entity Business or the Purchased Assets that have become due
or payable on or before the Closing Date, except Taxes being contested in good
faith or Taxes being assumed by Buyer under this Agreement.

 

(b)           The Subsidiary and each of the Selling Entities have withheld and
paid all Taxes required to have been withheld and paid in connection with any
amounts paid or owing to an employee, independent contractor, creditor,
stockholder or other third party.

 

(c)           No Taxing Authority has made or proposed to make any claim
concerning the Tax Liability of the Subsidiary.  The Subsidiary has not waived
any statute of limitations in respect to Taxes or agreed to any extension of
time with respect to a Tax assessment or deficiency.

 

(d)           The Subsidiary is not and has not been a member of a consolidated,
combined or unitary group for Tax purposes and has no Liability for the Taxes of
any Person under Treas. Reg. Section 1.1502-6, or any similar provision of
state, local or non-U.S. law, as transferee or successor, by agreement or
otherwise.

 

(e)           The Subsidiary will not be required to include any item of income
in, or exclude any item of deduction from, taxable income for any taxable period
or portion thereof ending after the Closing Date as a result of any (i) change
in method of accounting; (ii) closing or similar agreement entered into with a
Taxing Authority; (iii) intercompany transaction; (iv) installment sale or open
transaction; (v) receipt of a prepaid amount; or (vi) deferral of cancellation
of indebtedness income, in each case occurring during a taxable period or
portion thereof ending on or before the Closing Date.

 

(f)            No “Stock Disposition” within the meaning of IRS Notice 2008-111
has occurred with respect to the shares of capital stock of M/A-COM.

 

(g)           Each Seller Affiliate that is transferring or conveying any
Purchased Asset located in Canada is registered under Part IX of the Excise Tax
Act (Canada) and under Chapter VIII of an Act respecting the Quebec sales tax
with the following registration numbers: 86581 9189 RT0001 GST, 1023215787TQ0001
QST.

 

Section 3.16.  Finders’ Fees.  Except for Barclays Capital Inc., whose fees and
expenses will be paid by Seller, there is no investment banker, broker, finder
or other intermediary which has been retained by or is authorized to act on
behalf

 

45

--------------------------------------------------------------------------------


 

of Seller or any of its Affiliates who might be entitled to any fee or
commission in connection with the transactions contemplated by this Agreement.

 

Section 3.17.  Personnel.  (a)  Schedule 3.17(a) contains a correct and complete
list identifying each material Benefit Plan and identifies whether each such
Benefit Plan is sponsored or maintained by Seller or any Affiliate thereof. 
Correct and complete copies of such Benefit Plans (and, if applicable, related
trust or funding agreements or insurance policies), including any amendments
thereto (or, with respect to Benefit Plans that are unwritten, correct and
complete written descriptions thereof), have been furnished to Buyer. 
Notwithstanding the foregoing, with respect to any Benefit Plan that is an
employment agreement, Seller has furnished to Buyer the applicable form of such
agreement and represents that such individual agreement is not materially
inconsistent with such form.  For any Assumed Plan, copies of, as applicable,
the annual report and Tax Return filed in connection with such Assumed Plan for
the most recently completed plan year, including any Form 5500 and the schedules
thereto and any Form 990, the most recent summary plan description (including
any summaries of material modification) prepared in connection with any such
Assumed Plan, the most recent IRS determination letter (or any open requests
therefor), the most recent confirmation of registration under the Income Tax Act
(Canada) or the Taxes Consolidation Act 1997 (Ireland), where applicable, and
the actuarial and financial reports with respect to such Assumed Plan for the
most recently completed plan year have been furnished to Buyer.

 

(b)           Each Benefit Plan which is intended to be “qualified” within the
meaning of Section 401(a) of the Code has received a favorable determination
letter from the IRS (or has submitted, or is within the remedial amendment
period for submitting, an application for a determination letter with the IRS
and is awaiting receipt of a response) and each Benefit Plan which is required
to be registered under the Taxes Consolidation Act 1997 (Ireland) or the Income
Tax Act (Canada) and any applicable Federal or Provincial pension standards
legislation in Canada is so registered and, to the knowledge of Seller, no event
has occurred and no condition exists as of the date hereof that would reasonably
be expected to result in the revocation of any such determination or
registration.  No Legal Proceeding has been made or commenced or, to the
knowledge of Seller, been threatened, with respect to any Assumed Plan (other
than routine claims for benefits payable in the ordinary course, and appeals of
such denied claims).  Each Assumed Plan has been administered in all material
respects in accordance with its terms and complies in form and has been
administered in all material respects in accordance with ERISA, the Code and
other Applicable Law, including the Income Tax Act (Canada) and any applicable
Federal or Provincial pension standards legislation in Canada and the Taxes
Consolidation Act of 1997 (Ireland), and there has been no notice issued by any
Governmental Authority questioning or challenging such administration or
compliance.

 

(c)           Seller and each Affiliate of Seller has paid and discharged all of
its Liabilities arising under ERISA, the Code or other Applicable Law relating
to the

 

46

--------------------------------------------------------------------------------


 

provision of benefits to employees or former employees or the taxation thereof
of a character which, if unpaid or unperformed, would result in the imposition
of a Lien against the properties or assets of the Business.  Seller and its
ERISA Affiliates have no material Liability of any kind related to an Assumed
Plan, the Business or the Business Employees (i) on account of any violation of
the health care continuation requirements of Part 6 of Title I of ERISA or
Section 4980B of the Code; (ii) under Section 502(i) or Section 502(l) of ERISA
or Section 4975 of the Code; (iii) under Section 303 of ERISA or Section 430 of
the Code; or (iv) under Title IV of ERISA, except in each case any such
Liability required by the terms of such Assumed Plan.

 

(d)           None of the Benefit Plans is a “multiemployer plan” as defined in
Section 3(37) of ERISA or under the Income Tax Act (Canada) or any Federal or
Provincial pension standards legislation in Canada, and no Liability has been or
is expected to be incurred in connection with the Business with respect to a
“multiemployer plan”.

 

(e)           Schedule 3.17(e) identifies each Benefit Plan that is a
“registered pension plan” or “registered retirement savings plan” as those terms
are defined in the Income Tax Act (Canada), or an “approved” plan within the
meaning of the Taxes Consolidation Act, 1997 (Ireland).

 

(f)            To the knowledge of Seller, no oral or written representations
have been made to Business Employees or Former Employees promising or
guaranteeing any employer payment or funding or continuation of benefits under
any Assumed Plan for any period of time or limiting the ability of the plan
sponsor to amend or terminate such plan at any time, without Liability.  To the
knowledge of Seller, there is not in existence nor has any proposal been
announced or commitment given or promise made to amend or change the terms or
benefits provided under an Assumed Plan which is not set out in the documents
provided to the Buyer pursuant to Section 3.17(a).

 

(g)           The Tyco Electronics Cork Pension Scheme (the “Irish Benefit
Plan”) is a defined contribution pension scheme within the meaning of the
Pensions Act 1990-2009, was established as such and has not been established in
succession to, and has not previously been converted from, a defined benefit
pension scheme within the meaning of Section 2(1) of the Pensions Act 1990-2009,
and no assurance, promise or guarantee (oral or written) has been made or given
to any person entitled, or contingently entitled, to benefit under the Irish
Benefit Plan that any particular rate level or amount of benefits (other than
insured lump sum death in service benefits) would be provided to or in respect
of him under the Irish Benefit Plan. The Irish Benefit Plan is operated and has
always been operated in compliance with the terms of the trust and no
discretionary practices are operated by the Buyer or the trustees of the Irish
Benefit Plan.

 

47

--------------------------------------------------------------------------------

 

(h)           The consummation of the transactions contemplated by this
Agreement will not (i) accelerate the time of payment or vesting or trigger any
payment of compensation or benefits under, or increase the amount payable or
trigger any other obligation pursuant to, any Assumed Plan or (ii) result in any
material breach, violation or default under any Assumed Plan.

 

(i)            Seller represents that, subject to Buyer’s compliance with the
covenants set forth in the first sentence of Section 9.01(a), the termination of
employment of a U.S. Business Employee in accordance with the last sentence of
Section 9.01(a) shall not give rise to any severance, termination pay, notice
period or similar Liabilities.  Seller represents that, to the knowledge of
Seller, (A) subject to Buyer’s compliance with the covenants set forth in the
first sentence of Section 9.02, the offer of employment to a Canadian Business
Employee, other than a Quebec Business Employee, in accordance with the first
sentence of Section 9.02, and the continuation of employment of a Quebec
Business Employee, in accordance with the second sentence of Section 9.02, 
shall not give rise to any severance, termination pay, notice period or similar
Liabilities other than those that arise under Applicable Law and (B) subject to
Buyer’s compliance with the covenants set forth in the second sentence of
Section 9.03, the takeover of employment of an Irish Business Employee in
accordance with the second sentence of Section 9.03 will not give rise to any
severance, termination pay, notice period or similar Liabilities other than
those that arise under Applicable Law.

 

(j)            Other than as set forth in this Section 3.17 (Personnel),
Section 3.05 (Noncontravention), Section 3.06 (Financial Information;
Undisclosed Liabilities) and Section 3.10 (Litigation), Seller does not make any
representation or warranty with respect to employee benefit plan matters.

 

Section 3.18.  Labor Matters.  (a)  With respect to the Business, Seller and
each of its Affiliates is currently (and for the past 3 years has been) in
compliance, in all material respects, with all Applicable Laws regarding
employment, including Applicable Laws regarding practices, terms and conditions
of employment, wage and hour, compensation, equal pay, affirmative action
(including E.O. No. 11246), discrimination, equal employment opportunity,
workers’ compensation and occupational health and safety, privacy and protection
of personal information and data, payments of social or social security and
similar Taxes and obligations (contractual or otherwise).

 

(b)           With respect to the Business, Seller and each of its Affiliates is
currently (and for the past 3 years has been) in compliance, in all material
respects, with all Applicable Laws regarding labor matters. With respect to the
Business, neither Seller nor any of its Affiliates is (nor for the past 18
months has been) engaged in any unfair labor practice.  There is not (and during
the past 18 months there has not been) any unfair labor practice complaint or
charge against, Seller or any of its Affiliates, or any of their respective
Representatives, pending or, to the knowledge of Seller, threatened before the
National Labor Relations Board or

 

48

--------------------------------------------------------------------------------


 

other Governmental Authority with respect to the Business or any Business
Employee.

 

(c)           There is not (and during the past 18 months there has not been)
any  labor strike or material dispute, lockout, slowdown, work stoppage or other
similar action or incident pending or, to the knowledge of Seller, threatened or
reasonably anticipated, against or involving the Business.

 

(d)           Schedule 3.18(d) sets forth each collective bargaining,
representation, works council, labor or other agreement with a trade or national
union, works council or other employee representative group and any binding
customs or practices with respect to any of the foregoing applicable to any
Business Employee.  Except as set forth on Schedule 3.18(d), no union is
currently certified or otherwise represents any Business Employee, and there is
no union representation question or other organizational activity pending (or to
the knowledge of Seller, threatened) that would be subject to the National Labor
Relations Act (20 U.S.C. §151 et seq.) or any similar Applicable Law with
respect to any Business Employee or the operations of the Business.

 

(e)           No grievance, arbitration or other Legal Proceeding exists or is
pending or, to the knowledge of Seller, threatened arising out of or under any
collective bargaining or other agreement of the Business with a trade or
national union, works council or other employee representative group.  There is
no Legal Proceeding pending or, to the knowledge of Seller, threatened relating
to any employment, workplace safety, pay equality or employment discrimination
matters involving any Business Employee.

 

(f)            Within the preceding 90 days, neither Seller nor any of its
Affiliates has effectuated (i) a “plant closing” (as defined in the WARN Act)
affecting any site of employment or facility of Seller or any of its affiliates
where Business Employees are employed or (ii) a “mass layoff” (as defined in the
WARN Act).

 

(g)           Other than as set forth in this Section 3.18 (Labor and Employment
Matters), Section 3.05 (Noncontravention),  Section 3.06 (Financial Information;
Undisclosed Liabilities) and Section 3.10 (Litigation), Seller does not make any
representation or warranty with respect to the matters addressed in this
Section 3.18.

 

Section 3.19.  Environmental Compliance.  (a) Except as would not reasonably be
expected to result in a material Liability of Seller or any of its Affiliates:

 

(i)            No written notice, notification, demand, request for information,
citation, summons or order has been received, no complaint has been filed, no
outstanding penalty has been assessed and no Legal Proceeding is pending or, to
the knowledge of Seller, threatened by any Governmental Authority or other
Person with respect to any matters

 

49

--------------------------------------------------------------------------------


 

relating to the Purchased Assets, the Business or any Real Property and, in each
case, relating to or arising out of a violation of or Liability under any
Environmental Law or any Environmental Condition.

 

(ii)           No Hazardous Substance has been Released at, on, under or
migrating from any Real Property, that resulted in a condition that requires, at
the time of any past or future discovery, under any Environmental Law as in
effect on the Closing Date (or with respect to the Leased Real Property, under
any applicable Real Property Lease as in effect on the Closing Date) reporting,
investigation, assessment, cleanup, remediation or any other type of response
action by Seller or any of its Affiliates.

 

(iii)          None of any Real Property or any property to which Seller or any
of its Affiliates has, in connection with its occupation of any Real Property or
operation of the Business or the Purchased Assets, transported or arranged for
the transportation or disposal of any Hazardous Substances, is listed or
proposed for listing on the National Priorities List promulgated pursuant to
CERCLA, on CERCLIS (as defined in CERCLA) or on any similar federal, state,
local or foreign list of sites requiring investigation or cleanup.

 

(iv)          With respect to the Business and the Purchased Assets, each of
Seller and its Affiliates is, and has been for the past 3 years, in compliance
with all Environmental Laws as in existence on or prior to the Closing Date and
all Permits issued pursuant to any such Environmental Law.

 

(v)           To the knowledge of Seller, (i) there is no asbestos nor any
asbestos-containing materials used in, applied to or in any way incorporated in
any building, structure or other form of improvement on the Owned Real Property
or in any space occupied by the Business at the Leased Real Property which is in
a condition as of the Closing Date that represents a violation of any
then-existing Environmental Law or Real Property Lease and (ii) each of Seller
and its Affiliates (in connection with the Purchased Assets or the Business)
does not sell and has not sold any product containing asbestos or that utilizes
or incorporates asbestos-containing materials in any way.

 

(b)           Seller has delivered or made available to Buyer copies of all
material documents, records and information in its possession, or the possession
of its Affiliates, or of which Buyer or any of its Affiliates has knowledge and
can reasonably obtain, and, in each of the foregoing cases, concerning
Environmental Conditions or material compliance with or material potential
Liability under Environmental Laws with respect to the Purchased Assets and the
Business, including any previously conducted environmental compliance audits,
environmental site assessments, asbestos surveys and material documents

 

50

--------------------------------------------------------------------------------


 

regarding any Release of any Hazardous Substance at, on, under or migrating to
or from the Real Property.

 

(c)           Other than as set forth in this Section 3.19 (Environmental
Compliance), Section 3.03 (Government Authorization; Required Consents),
Section 3.05 (Noncontravention), Section 3.06 (Financial Information;
Undisclosed Liabilities), Section 3.10 (Litigation) and Section 3.20 (Permits),
Seller does not make any representation or warranty with respect to
environmental matters.

 

Section 3.20.  Permits.  (a) Schedule 3.20 sets forth a true and complete list
and description of all material Permits held by Seller or any of its Affiliates
with respect to the Purchased Assets or the conduct of the Business, including
any pending applications for, and any renewals, extensions or modifications of
the Permits.  These Permits include (i) all  radiocommunication licenses issued
by the FCC, (ii) all equipment authorizations granted by the FCC with respect to
material products, (iii) all material antenna structure registrations notified
to the FCC, (iv) all radiocommunication licenses issued by Industry Canada,
(v) all equipment authorizations granted by Industry Canada with respect to
material products, (vi) all material export licenses issued under the Export
Administration Regulations, (vii) all registrations and licenses issued under
the ITAR, (viii) all facility security clearances issued by the DSS under the
NISPOM and (ix) other material Permits issued by Government Authorities outside
the United States and Canada, and also include any pending applications for, and
any renewals, extensions or modifications thereof.

 

(b)           To the knowledge of Seller, the FCC actions granting all Permits
issued or granted to Seller or its Affiliates (including any
(i) radiocommunication licenses, (ii) equipment authorizations and (iii) antenna
structure registrations) with respect to the Purchased Assets or the conduct of
the Business, together with all underlying construction permits, have not been
reversed, stayed, enjoined, annulled or suspended, and there is not pending or
threatened any application, petition, objection or other pleading with the FCC
or any other Governmental Authority that challenges or questions the validity of
or any rights of the holder under any such FCC Permit.

 

(c)           The Permits listed in Schedule 3.20 constitute all of the material
Permits required under the Applicable Laws and necessary to own the Purchased
Assets and conduct the Business as currently conducted.  Each Permit is validly
issued and in full force and effect and is not subject to any conditions other
than those that are imposed by the Applicable Laws.  Each of Seller and its
Affiliates is in compliance with its obligations under each of the Permits and
the Applicable Laws pertaining thereto.  As of the date hereof, none of Seller
or its Affiliates has received notice of any actual or threatened revocation,
modification, restriction, cancellation, suspension, termination, withdrawal,
expiration or non-renewal of any of the Permits or the imposition of a monetary
fine upon Seller or its Affiliates with respect to any Permit.

 

51

--------------------------------------------------------------------------------


 

Section 3.21.  Customers and Suppliers.  (a) Schedule 3.21(a) sets forth the
names of the top 10 customers of the Business (based on the dollar amount of
sales to such customers) for the fiscal year ended September 26, 2008 and the
fiscal quarter ended December 26, 2008 (the “Material Customers”).  As of the
date hereof, other than in the ordinary course of business no Material Customer
has terminated its relationship with Seller or any Affiliate of Seller with
respect to the Business, and, to the knowledge of Seller, no Material Customer
intends to do so.  As of the date hereof, neither Seller nor any Affiliate of
Seller is involved in any material claim, dispute or controversy with any
Material Customer with respect to the Business.

 

(b)           Schedule 3.21(b) sets forth the top 10 suppliers of the Business
(based on the dollar amount of purchases from such suppliers) for the fiscal
year ended September 26, 2008 and the fiscal quarter ended December 26, 2008
(the “Material Suppliers”).  As of the date hereof, no Material Supplier has
terminated its relationship with Seller or any Affiliate of Seller with respect
to the Business, and, to the knowledge of Seller, no Material Supplier intends
to do so.  As of the date hereof, neither Seller nor any Affiliate of Seller is
involved in any material claim, dispute or controversy with any Material
Supplier with respect to the Business.

 

Section 3.22.  Certain Obligations.  Schedule 3.22 sets forth as of the date
hereof a true and complete list (together with the name of the issuer and
amount) of each guarantee made by Seller or its Affiliates with respect to any
Liability of the Business (“Parent Guarantees”), surety bond or similar
instrument outstanding with respect to the Business for which Seller or any of
its Affiliates has any indemnification or reimbursement obligations or has
agreed to provide security under (“Seller Surety Bonds”) and any letters of
credit outstanding with respect to the Business for which Seller or any of its
Affiliates has any reimbursement obligations ( “Parent LofCs”), in each case,
with respect to the operation of the Business or the ownership or use of the
Purchased Assets.

 

Section 3.23.  Product Warranty.  Each product manufactured and sold by the
Business prior to the Closing Date and each system of the Business accepted
prior to the Closing Date has been in conformity with all applicable warranties,
subject only to any reserves set forth in the Financial Statements or included
in the calculation of Final Closing Working Capital.

 

Section 3.24.  Illegal Payments.  With respect to the Business, none of Seller
and its Affiliates or any of their respective officers, directors, employees,
agents or representatives has made, agreed to make or offered to make, directly
or indirectly, any bribe or kickback, illegal political contribution, any
payment from corporate funds not recorded on the books and records of Seller or
any of its Affiliates or any payment from corporate funds, directly or
indirectly, to or at the direction of any official of any Governmental Authority
or candidate for any political office (other than lawful payments made to such
Person in such Person’s official capacity) for the purpose of affecting such
Person’s action in such

 

52

--------------------------------------------------------------------------------


 

Person’s official capacity or the action of the Governmental Authority that such
Person represents or to obtain favorable treatment in securing business or
licenses or to obtain special concessions or to obtain or retain business. 
Without limiting the foregoing, the Business is currently conducted and for the
past 18 months has been conducted in compliance, in all material respects, with
(i) the Foreign Corrupt Practices Act and legislation implementing the
Organization for Economic Cooperation and Development Convention Against Bribery
of Foreign Public Officials in International Business Transactions and (ii) all
international anti-bribery conventions (other than the convention described in
clause (i)) and local anti-corruption and bribery Applicable Laws.

 

Section 3.25.  Affiliates Transactions.  Other than services to be provided
pursuant to the Transition Services Agreement after the Closing, the Business
does not acquire any materials, products or services from Seller or its
Affiliates necessary for or used in the conduct and operations of the Business
other than materials, products or services that are generally obtainable, or for
which comparable replacement products are generally obtainable, from a source or
supplier other than Seller or an Affiliate of Seller on commercially reasonable
terms within a commercially practicable timeframe.

 

Section 3.26.  Exclusivity of Representations.  The representations and
warranties made by Seller in this Article 3 are the exclusive representations
and warranties made by Seller with respect to the Subsidiary, the Business, the
Purchased Assets and the Assumed Liabilities.  Seller hereby disclaims any other
express or implied representations or warranties with respect to the Subsidiary,
the Business, the Purchased Assets and the Assumed Liabilities.  It is
understood and agreed that any Due Diligence Materials made available to Buyer
or its Affiliates or their respective Representatives do not, directly or
indirectly, and shall not be deemed to, directly or indirectly, contain
representations or warranties of Seller or any of its Affiliates.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Subject to Section 13.03, Buyer represents and warrants to Seller as of the date
hereof and as of the Closing Date that:

 

Section 4.01.  Corporate Existence and Power.  Buyer and each Affiliate of Buyer
designated to purchase or receive any Purchased Assets as permitted hereunder
(each a “Buyer Designee”) is or will be an entity duly formed, validly existing
and in good standing under the laws of its jurisdiction of formation and has all
corporate powers and all material Permits required to own, lease and operate and
to carry on its business as now conducted.

 

Section 4.02.  Corporate Authorization; Binding Effect.  (a)  Buyer and each
Buyer Designee, as the case may be, has or will have full corporate (or other

 

53

--------------------------------------------------------------------------------


 

limited company) power and authority to execute and deliver this Agreement
and/or each other Transaction Document to which it is a party, to perform its
obligations hereunder and thereunder, as applicable, and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery by
Buyer and each Buyer Designee, as the case may be, of the Transaction Documents
to which it is a party and each other document, agreement or instrument to be
executed and delivered by Buyer or such Buyer Designee, as the case may be,
pursuant to the Transaction Documents, and the performance by Buyer and such
Buyer Designee, as the case may be, of its obligations hereunder and thereunder,
have been duly authorized by all necessary corporate action on the part of Buyer
and such Buyer Designee, as applicable.

 

(b)           This Agreement has been, and each other Transaction Document to
which Buyer or any Buyer Designee is a party will be, duly and validly executed
and delivered by Buyer and/or the applicable Buyer Designee, as the case may be,
and this Agreement is, and, when executed and delivered by Buyer or an
applicable Buyer Designee, as the case may be, each of the other Transaction
Documents to which Buyer or such Buyer Designee is a party will constitute,
assuming due execution and delivery by the other parties to such Transaction
Document, a valid and binding obligation of Buyer and/or the applicable Buyer
Designee, as the case may be,  enforceable against Buyer and/or the applicable
Buyer Designee, as the case may be, in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or similar laws affecting creditors’ rights generally or
by general principles of equity (regardless of whether enforcement is sought in
equity or at law).

 

Section 4.03.  Government Authorization.  The execution, delivery and
performance by Buyer or any Buyer Designee, as the case may be, of this
Agreement and the other Transaction Documents to which it is a party and each
other document, agreement or instrument to be executed and delivered by Buyer or
any Buyer Designee, as the case may be, pursuant to this Agreement and the other
Transaction Documents, and the consummation of the transactions contemplated
hereby and thereby, require no material action, consent, approval, waiver or
exemption by or of, or any filing with, or notification to, any Governmental
Authority other than any applicable requirements of (a) the HSR Act and other
applicable Antitrust Laws set forth on Schedule 4.03(a), (b) the FCC under the
Communications Act, (c) Industry Canada under the Radiocommunication Act,
(d) the DDTC under the ITAR, (e) the BIS under the Export Administration
Regulations, (f) FAR Subpart 42.12 with respect to the novation of the prime
Government Contracts and (g) the DSS under the NISPOM.

 

Section 4.04.  Noncontravention.  The execution, delivery and performance by
Buyer and the Buyer Designees, as the case may be, of this Agreement and the
other Transaction Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby, do not and will not (i) violate
the certificate of incorporation or bylaws of Buyer or

 

54

--------------------------------------------------------------------------------


 

equivalent documents of such Buyer Designee or (ii) assuming compliance with the
matters referred to in Section 4.03, violate any Applicable Law.

 

Section 4.05.  Financing.  Buyer has sufficient cash, available lines of credit
or other sources of immediately available funds to enable it to make payment of
the Purchase Price and any other amounts to be paid by it hereunder.

 

Section 4.06.  Investigation by Buyer; Seller’s Liability.  Buyer has conducted
its own independent investigation, review and analysis of the operations,
assets, liabilities, results of operations and financial condition of the
Business and the Purchased Assets, which investigation, review and analysis was
conducted by Buyer and, to the extent Buyer deemed appropriate, by its
Affiliates and its Representatives.  Buyer has selected and been represented by,
and/or consulted with, such expert advisors as it has deemed appropriate in
connection with the negotiation of this Agreement and its determination to enter
into and consummate the transactions contemplated hereby.  Buyer acknowledges
that it, its Affiliates and its Representatives have been provided access to the
personnel, properties, premises and records of the Business and the Purchased
Assets for such purpose.  Subject to Section 11.10, in entering into this
Agreement, Buyer acknowledges that it has relied solely upon the aforementioned
investigation, review and analysis and not on any factual representations or
opinions of Seller or any of Seller’s or its Affiliates’ representatives (except
the specific representations and warranties of Seller set forth in Article 3). 
Buyer acknowledges that the representations and warranties made by Seller in
Article 3 are the exclusive representations and warranties made by Seller with
respect to the Subsidiary, the Business, the Purchased Assets and the Assumed
Liabilities, and that Seller makes no other express or implied representations
or warranties with respect to the Subsidiary, the Business, the Purchased Assets
or the Assumed Liabilities.  It is understood and agreed that any Due Diligence
Materials made available to Buyer or its Affiliates or their respective
Representatives do not, directly or indirectly, and shall not be deemed to,
directly or indirectly, contain representations or warranties of Seller or any
of its Affiliates.

 

Section 4.07.  Litigation.  As of the date hereof, there is no Legal Proceeding
pending against, or to the knowledge of Buyer threatened against or affecting,
Buyer before any arbitrator or Governmental Authority which in any manner
challenges or seeks to prevent, enjoin, alter or materially delay the
transactions contemplated by this Agreement or challenges the validity or
enforceability of this Agreement.

 

Section 4.08.  Finders’ Fees.  Except for Morgan Stanley & Co. Incorporated,
whose fees and expenses will be paid by Buyer, there is no investment banker,
broker, finder or other intermediary which has been retained by or is authorized
to act on behalf of Buyer or any of its Affiliates who might be entitled to any
fee or commission in connection with the transactions contemplated by this
Agreement.

 

55

--------------------------------------------------------------------------------


 

Section 4.09.  Taxes.  Each Buyer Affiliate that is acquiring any Purchased
Asset located in Canada is or prior to the Closing Date will be registered under
Part IX of the Excise Tax Act (Canada) and under Chapter VIII of an Act
respecting the Quebec sales tax with registration numbers to be provided to
Seller prior to the Closing Date.

 

ARTICLE 5
COVENANTS OF SELLER

 

Section 5.01.  Conduct of the Business.  (a)  From the date hereof until the
Closing Date, except as expressly contemplated by this Agreement, Seller shall
and shall cause its Affiliates to conduct the Business only in the ordinary
course consistent with past practice in all material respects and, to the extent
it is consistent with good business practice to do so, use commercially
reasonable efforts to (i) preserve intact the present business operations and
organization of the Business, (ii) keep available the services of the directors,
officers and employees of the Business, (iii) preserve and maintain present
relationships with suppliers, customers, landlords and other Persons that have
continuing dealings with the Business, (iv) maintain and keep the material
properties and assets of, or used by, the Business in good repair and condition,
(v) maintain the books, accounts and records of the Business in the ordinary
course of business consistent with past practice except as required by
concurrent changes in GAAP or as agreed to or recommended by Seller’s
independent public accountants, (vi) keep in full force and effect insurance
presently maintained by Seller and its Affiliates  (or insurance comparable in
amounts and scope of coverage) with respect to the Business or the Purchased
Assets, except in the event that any change to such insurance is applicable to
all Seller Affiliates covered by such insurance and (vii) continue to collect
accounts receivable and pay accounts payable utilizing normal procedures.

 

(b)           Without limiting the generality of Section 5.01(a), except as
expressly contemplated by this Agreement, Seller shall not, and shall not permit
any of its Affiliates, without the prior written consent of Buyer (which consent
shall not be unreasonably withheld or delayed) to:

 

(i)            incur any capital expenditures or any obligations or liabilities
with respect to capital expenditures with respect to the Business, except (A) in
the ordinary course of business consistent with past practice and (B) for any
unbudgeted capital expenditures not to exceed $250,000 individually or
$2,000,000 in the aggregate;

 

(ii)           sell, lease or otherwise transfer, or create or incur any Lien
on, any Purchased Assets, other than in the ordinary course of business
consistent with past practice;

 

56

--------------------------------------------------------------------------------


 

(iii)          make any loans, advances or capital contributions to, or
investments in, any other Person with respect to the Business, other than to
employees in the ordinary course of business consistent with past practice;

 

(iv)          (A) enter into a Contract that if entered into prior to the date
of this Agreement would be required to be set forth on Schedule 3.08(a) (other
than Contracts of the type described in Section 3.08(a)(ii) - (iv) entered into
in the ordinary course of business consistent with past practices and involving
aggregate payments or receipts over the term of such Contract of not greater
than $15,000,000 and other than Contracts of the type described in
Section 3.08(a)(ix) and Sections 3.08(a)(xi) - (xiv)) or (B) modify, terminate,
amend or extend any Contract entered into prior to the date of this Agreement
required to be set forth on Schedule 3.08(a) other than “change orders” entered
into in the ordinary course of business consistent with past practice;

 

(v)           other than as required by Applicable Law or pursuant to the terms
of any Benefit Plan as in effect on the date hereof (or as modified to cause it
to comply with Applicable Law), (A) other than in the ordinary course of
business consistent with past practice, increase or enhance the compensation or
benefits of the Business Employees, (B)  grant or enhance any retention,
severance, termination or other similar pay of any Business Employee, (C) make
an offer of employment to any person with an annual base salary in excess of
$125,000 or (D) other than the entry into an employment agreement with a
Business Employee or an amendment to an existing employment agreement with a
Business Employee (in each case in the ordinary course of business consistent
with past practice), (X) amend any Assumed Plan or (Y) adopt or materially amend
the terms of any Benefit Plan, other than an Assumed Plan, that primarily
benefits Business Employees;

 

(vi)          acquire or agree to acquire by merging or consolidating with, or
by purchasing any equity interest in or portion of the assets of, or by any
other manner, any business or any corporation, partnership, joint venture,
association or other business organization or division thereof;

 

(vii)         change the methods of accounting or accounting practice by Seller
with respect to the Business, except as required by concurrent changes in GAAP
as agreed to by its independent public accountants;

 

(viii)        settle, or offer or propose to settle, any material Legal
Proceedings against the Business (other than Legal Proceedings constituting
Excluded Liabilities);

 

(ix)           increase the stated amount of any Parent Guarantee, Seller Surety
Bond or Parent LofC outstanding on the date hereof in excess of 25% of its
stated amount;

 

57

--------------------------------------------------------------------------------

 

(x)            make any material change in the general pricing practices,
procedures or policies of the Business, except in the ordinary course of
business;

 

(xi)           license out or otherwise permit any Person to use any Owned
Intellectual Property Rights or Transferred Patents other than non-exclusive
licenses granted in the ordinary course of business consistent with past
practice; or

 

(xii)          agree, resolve or commit to do any of the foregoing.

 

(c)           Notwithstanding anything contained in this Agreement to the
contrary, Seller shall be permitted to (i) maintain through the Closing Date the
cash management system of the Business and the cash management procedures
currently conducted by Seller with respect to the Business and (ii) withdraw
from the Business all cash and cash equivalents on hand and in banks prior to
the Closing (it being understood that nothing in this Agreement shall require
Seller to ensure or otherwise convey to Buyer any Closing Cash in excess of the
Closing Cash Amount).

 

Section 5.02.  Exclusive Dealings.  (a)  During the period from the date of this
Agreement until the earlier of (i) the date this Agreement is terminated in
accordance with its terms or (ii) the Closing Date, Seller shall not and shall
cause its Affiliates not to take any action to, directly or indirectly,
knowingly encourage, initiate, solicit, propose or engage in negotiations with,
enter into any agreement, arrangement or understanding with, or provide, furnish
or otherwise disclose any non-public or confidential information to, or
otherwise knowingly solicit, induce or participate in any discussions,
negotiations, dealings or transactions with, any Person(s), other than Buyer
(and Buyer’s Affiliates and Representatives), concerning any inquiry, proposal,
offer, arrangement, or agreement (each, whether in writing or otherwise)
relating to any direct or indirect sale of or transfer of control of all or any
portion of the Business or Purchased Assets, whether by stock transfer, merger,
recapitalization, restructuring or otherwise (any such transaction, a “Sale
Transaction”), other than as expressly permitted pursuant to the terms of this
Agreement.

 

(b)           Promptly following the execution of this Agreement, Seller shall,
and shall cause each of its Affiliates to, terminate or cause to be terminated
any and all existing activities, discussions and negotiations with any
Person(s) conducted prior to the date hereof (other than Buyer and Buyer’s
Affiliates and Representatives), concerning any inquiry, proposal, offer,
arrangement, or agreement (each, whether in writing or otherwise) relating to
any Sale Transaction.

 

Section 5.03.  Access to Information.  (a)  From the date hereof until the
Closing Date, Seller will (i) give Buyer and its Representative reasonable and
supervised access to the offices, properties and books and records of Seller and
its Affiliates relating to the Business and the Business Employees, (ii) furnish
to

 

58

--------------------------------------------------------------------------------


 

Buyer and its Representatives such financial and operating data and other
information relating to the Business as such Persons may reasonably request and
(iii) instruct the Representatives of Seller and its Affiliates (including the
Business Employees) to cooperate with Buyer and its Representatives in Buyer’s
investigation of the Business and with respect to any requests for information
made by Buyer pursuant to this Section 5.03; provided that Buyer shall not be
permitted to perform any invasive onsite environmental sampling with respect to
any property of Seller or any of its Affiliates.  Any investigation pursuant to
this Section shall be conducted in such a manner as not to interfere
unreasonably with the conduct of the business of Seller and its Affiliates. 
Notwithstanding the foregoing, Buyer shall not have access to personnel records
of Seller and its Affiliates relating to individual performance or evaluation
records, medical histories or other information, the disclosure of which would
be prohibited by Applicable Law or would reasonably be expected to subject
Seller or its Affiliates to risk of liability.

 

(b)           After the Closing Date, Seller will afford promptly to Buyer and
its agents reasonable access to its books of account, financial and other
records (including accountant’s work papers upon execution of a customary access
letter if required by Seller’s outside accountants), information, employees and
auditors to the extent necessary or useful for Buyer in connection with any
audit, investigation, dispute or litigation or any other reasonable business
purpose relating to the Business or to comply with its obligations under this
Agreement or the other Transaction Documents or any requirements of Applicable
Laws with respect to the transactions contemplated by this Agreement and the
other Transaction Documents; provided that any such access by Buyer shall not
unreasonably interfere with the conduct of the business of Seller and its
Affiliates.  Buyer shall bear all of the out-of-pocket costs and expenses
(including attorneys’ fees, but excluding reimbursement for general overhead,
salaries and employee benefits) reasonably incurred in connection with the
foregoing.

 

Section 5.04.  Competitive Activity; Confidentiality.  (a)  Seller agrees that
for a period of three years after the Closing Date (the “Noncompetition
Period”), except as otherwise set forth in this Section 5.04, neither Seller,
Seller Parent nor any of their respective Affiliates (for the avoidance of
doubt, the term Affiliates as used in this Section 5.04 excludes
Representatives) (collectively, the “Covered Persons”) shall engage in or own,
manage or have any direct or indirect interest or any investment in any Person
that is engaged in any business that competes with the Business as conducted or
expected to be conducted as of the Closing Date (the “Restricted Business”).  In
furtherance of the foregoing, Seller agrees that during the Noncompetition
Period, no Covered Person will use the Targeted Technology.

 

(b)           Notwithstanding the foregoing, nothing herein shall prohibit any
Covered Person from disposing of any Excluded Asset described in Item 1 of
Schedule 2.02(p), or from engaging in any business that competes with the
Business:

 

59

--------------------------------------------------------------------------------


 

(i)            through the direct or indirect ownership of securities or other
ownership interests of any Person that are registered under the Securities Act,
so long as such securities or ownership interests constitute 10% or less of the
outstanding voting power of that Person;

 

(ii)           through the acquisition of an interest in any Person (whether by
merger, stock purchase, investment or otherwise) or through the acquisition of
all or substantially all of the assets of any Person (each, an “Acquisition
Transaction”), in each case after the date hereof, which Person immediately
prior to the time of such Acquisition Transaction derives 5% or less of its
annual revenue from the Restricted Business; and

 

(iii)          through an Acquisition Transaction, after the date hereof, of any
Person that immediately prior to the time of such Acquisition Transaction
derives more than 5% but less than 40% of its annual revenue from the Restricted
Business; provided that such Person divests (or, pending regulatory or
governmental approval, agrees to divest) its interest in the Restricted Business
within 18 months of such Acquisition Transaction.

 

In addition, notwithstanding the foregoing or anything else herein to the
contrary, this Section 5.04 shall not (i) in any manner prevent any Covered
Person from conducting any of the businesses (other than the Business) of such
Covered Person conducted as of the date hereof, (ii) be applicable to any Person
or any of its Affiliates that acquires an interest in any Covered Person through
any Acquisition Transaction (provided that this Section 5.04 shall continue to
be applicable to such Covered Person following such Acquisition Transaction) or
(iii) be applicable to any Person as of and following such time that such Person
ceases to be a Covered Person.

 

(c)           If any Governmental Authority determines that any of the covenants
contained in this Section 5.04, or any part thereof, is invalid or
unenforceable, the remainder of such covenants shall, to the extent enforceable
under Applicable Law, not thereby be affected and shall be given full effect,
without regard to the portions that have been declared invalid or
unenforceable.  If any Governmental Authority determines that any of the
covenants contained in this Section 5.04, or any part thereof, is unenforceable
because of the duration or geographic scope of such provision, it is the
intention of the parties that such Governmental Authority shall have the power
to modify any such provision, to the extent necessary to render the provision
enforceable, and such provision as so modified shall be enforced.

 

(d)           Seller hereby acknowledges that the covenants in this Section 5.04
are adequately supported by consideration from Buyer given pursuant to this
Agreement and other Transaction Documents.  Seller hereby acknowledges and
agrees monetary damages for breach of its obligations under this Section 5.04
would be inadequate; therefore, in addition to any other rights or remedies that

 

60

--------------------------------------------------------------------------------


 

Buyer may have at law or in equity, Buyer will be entitled to temporary and
permanent injunctive relief in any Legal Proceeding which may be brought to
enforce any provision contained in this Section 5.04.

 

(e)           From and after the Closing Date, Seller shall (and shall cause its
Affiliates to) keep in strict confidence, and will not, directly or indirectly,
at any time, disclose, divulge or make available to any Person, or use for
commercial purposes, any (i) Business Confidential Information, including any
Business Confidential Information provided to Seller and its Representatives
pursuant to Section 6.02, or (ii) any other confidential or proprietary
information of Buyer or its Affiliates furnished to Seller or its Affiliates in
connection with the transactions contemplated by this Agreement, in each case,
without the prior written consent of Buyer unless compelled to disclose such
information by judicial or administrative process or by other requirements of
Applicable Law or except to the extent such documents or information can be
shown to have been (x) in the public domain through no fault of Seller or any of
its Affiliates or (y) later lawfully acquired by Seller or any of its Affiliates
from sources other than those related to its prior ownership of the Business. 
In the event that Seller or any of its Affiliates is compelled to disclose any
Business Confidential Information or other confidential or proprietary
information of Buyer or its Affiliates, as the case may be, by judicial or
administrative process or by other requirements of Applicable Law, to the extent
reasonably practicable and subject to Applicable Law, Seller shall promptly
notify Buyer of such event and reasonably cooperate with Buyer in commercially
reasonable efforts to quash such judicial or administrative process or otherwise
protect the confidentiality of the Business Confidential Information and other
confidential or proprietary information of Buyer or its Affiliates.

 

Section 5.05.  Title Insurance; Memorandum of Lease, Estoppel Certificates. 
Prior to the Closing Date, Seller shall reasonably cooperate with Buyer in
connection with Buyer’s efforts to obtain, at Buyer’s sole expense, title
insurance policies, or binding commitments to issue the same, with respect to
the Owned Real Property designated by Buyer from a title insurance company
selected by Buyer in its sole discretion, and Seller shall execute and deliver
to such title insurance company such documents, certificates, agreements and
other writings, including customary owner’s affidavits of title, in customary
form as may be reasonably requested by Buyer in connection with the delivery to
Buyer of the title insurance policies which Buyer may seek to obtain.  Prior to
the Closing Date, Seller shall use its reasonable efforts to deliver to Buyer
memoranda of lease in a form reasonably satisfactory to Buyer or its lenders for
the Real Property Leases designated by Buyer.  In addition, for the Real
Property Leases designated by Buyer for which landlord’s consent is being
obtained pursuant to Section 2.05, Seller shall request and shall use
commercially reasonable efforts (but without any obligation to expend money,
commence litigation or offer or grant any financial or other accommodation to
any third party) to obtain an estoppel certificate from the landlord of such
Real Property Lease in a form reasonably acceptable to Buyer.

 

61

--------------------------------------------------------------------------------


 

Section 5.06.  Insurance Proceeds.  Except as set forth in this Section 5.06,
coverage of the Purchased Assets under any insurance policy of Seller or its
Affiliates shall cease as of the Closing Date for any incident or event to the
extent occurring after the Closing.  Seller shall and shall cause its Affiliates
to use commercially reasonable efforts (including using reasonable efforts to
cause Buyer and its designated Affiliates, as the case may be, to be listed as
“Additional Insureds”)  to ensure that the Purchased Assets shall, to the extent
covered as of the Closing Date, continue to have coverage from and after the
Closing Date under each insurance policy in effect with respect to the Purchased
Assets as of the Closing (each, a “Specified Policy”) in accordance with the
terms and conditions of the Specified Policies for any loss, liability or damage
suffered with respect to any incident or event to the extent occurring prior to
the Closing Date.  In the case of any Specified Policy that is a “claims made
basis” policy, from the Closing Date until the policy expiration date (including
any renewal thereof) of such policy, and in the case of any Specified Policy
that is an “occurrence basis” policy, after the Closing Date, Seller shall, and
shall cause its Affiliates to, use their commercially reasonable efforts to
assert claims for any loss, liability or damage suffered with respect to any
Purchased Assets after the Closing with respect to any incident or event to the
extent occurring, existing or arising prior to the Closing, but only to the
extent such loss, liability or damage is covered by the terms of such Specified
Policy; provided that Seller shall not be required to pay any amount to Buyer
pursuant to this Section 5.06 unless and until it has received payment
associated with claims under such Specified Policies (net of any applicable
deductibles or other out-of-pocket costs and expenses directly related to such
claims).  Buyer and Seller shall cooperate in connection with making such claim
and shall provide the other with all reasonably requested information necessary
to make such claim.  Nothing contained in this Section 5.06 shall require Buyer
or its Affiliates to pursue their rights under this Section 5.06 in lieu of
their rights under any other provision of this Agreement and nothing contained
in this Section 5.06 shall affect the rights of Buyer and its Affiliates under
any other provision of this Agreement, except that any amounts received by Buyer
or any of its Affiliates for a loss under this Section 5.06 may offset recovery
for the same loss under Article 11 to the extent of the amount paid and received
by Buyer.

 

Section 5.07.  Release of Liens.  Seller shall or shall cause its Affiliates to
take all commercially reasonable actions necessary to have all Liens (other than
Permitted Liens) in respect of the Purchased Assets released effective as of the
Closing Date and, to the extent in spite of using commercially reasonable
efforts, such Liens are not released effective as of the Closing Date, Seller
shall or shall cause its Affiliates to take all actions necessary to have all
Liens (other than Permitted Liens) in respect of the Purchased Assets released. 
Nothing contained in this Section 5.07 shall relieve Seller of its obligations
under any other provision of this Agreement, including Article 11.

 

Section 5.08.  Transferred New York Tower Sites.  Seller shall cause Shaw
Environmental, Inc. or another reasonably comparable environmental consultant

 

62

--------------------------------------------------------------------------------


 

to complete a non-intrusive assessment of active and inactive above-ground and
underground storage tanks at the Transferred New York Tower Sites, including an
evaluation of each tank’s location, construction material, volume, contents,
installation date, date taken out of service, indications of release and status
of compliance with applicable Environmental Laws, and shall provide Buyer with a
copy of any draft report describing the results of such assessment, provide
Buyer reasonable opportunity to provide comments and provide Buyer with a copy
of any final report.

 

Section 5.09.  Sales of SONY Excluded Assets. Seller agrees that for a period of
two years after the Closing Date, neither Seller nor any of its Affiliates shall
sell any asset that is an Excluded Asset retained by Seller in connection with
the SONY Contract to a Person primarily engaged in any business that directly
competes with the Business unless (A) prior to such sale Buyer shall have been
given a period of not less than 10 Business Days in which to make an offer for
such assets and (B) the sale to such competitor is consummated within 90
Business Days after the expiration of such 10 Business Day period referred to in
clause (A) at a price at least as favorable to Seller or such Seller Affiliate
as the terms offered by Buyer.

 

ARTICLE 6
COVENANTS OF BUYER

 

Section 6.01.  Confidentiality.  Buyer and its Affiliates will hold, and will
use commercially reasonable efforts to cause their respective officers,
directors, employees, accountants, counsel, consultants, advisors and agents to
hold in confidence (A) at all times prior to the Closing Date and after any
termination of this Agreement, all confidential documents and information
concerning the Business furnished to Buyer or its Affiliates in connection with
the transactions contemplated by this Agreement, and (B) at all times prior to,
from and after the Closing Date and after any termination of this Agreement, all
confidential documents and information concerning Seller and its Affiliates that
is not Business Confidential Information furnished to Buyer or its Affiliates in
connection with the transactions contemplated by this Agreement, in each of case
(A) and (B) unless compelled to disclose by Applicable Law or except to the
extent that such information can be shown to have been (i) previously known on a
nonconfidential basis by Buyer or any of its Affiliates, (ii) in the public
domain through no fault of Buyer or any of its Affiliates or (iii) later
lawfully acquired by Buyer or any of its Affiliates from sources other than
Seller and its Affiliates; provided that Buyer may disclose such information to
its officers, directors, employees, accountants, counsel, consultants, advisors
and agents in connection with the transactions contemplated by this Agreement so
long as such Persons are informed by Buyer of the confidential nature of such
information and are directed by Buyer to treat such information confidentially. 
The obligation of Buyer and its Affiliates to hold any such information in
confidence shall be satisfied if they exercise the same care with respect to
such information as they would take to

 

63

--------------------------------------------------------------------------------


 

preserve the confidentiality of their own similar information.  If this
Agreement is terminated, Buyer and its Affiliates will, and will use their
commercially reasonable efforts to cause their respective officers, directors,
employees, accountants, counsel, consultants, advisors and agents to, destroy or
deliver to Seller, upon request, all documents and other materials, and all
copies thereof, obtained by Buyer or its Affiliates or on their behalf from
Seller or any of its Affiliates in connection with this Agreement that are
subject to such confidence.

 

Section 6.02.  Access.  (a) To the extent permissible under Applicable Law and
subject to Section 5.04, on or after the Closing Date, upon written request,
Buyer will afford Seller and its agents reasonable and supervised access to the
books, records, employees and auditors of the Business existing prior to the
Closing (and for the avoidance of doubt, excluding any other books, records,
employees and auditors of the Buyer) that are in possession or reasonable
control of Buyer or its Affiliates (i) to the extent reasonably necessary to
permit Seller or any of its Affiliates to comply with their financial reporting,
accounting or auditing obligations (other than with respect to Taxes which are
covered in Sections 8.08 and 8.09) with respect to any period ending on or
before the Closing Date with respect to the Business and (ii) to the extent
reasonably requested by Seller or any of its Affiliates in connection with the
defense of any Third Party Claim resulting from the conduct of the Business or
the ownership of the Purchased Assets prior to the Closing for which Seller or
such Affiliate has retained liability under this Agreement; provided that
(x) any such access by Seller or such Affiliate shall not unreasonably interfere
with the conduct of the business of Buyer or any of its Affiliates; (y) Seller
and its Affiliates shall not use the provisions of this Section 6.02(a) with the
intent of obtaining any information for use in any Legal Proceeding that may
arise between Buyer and Seller in connection with this Agreement; and (z) Seller
shall bear all of the out-of-pocket costs and expenses (including attorneys’
fees, but excluding reimbursement for general overhead, salaries and employee
benefits) reasonably incurred in connection with this Section 6.02(a).

 

(b)           To the extent permitted by Applicable Law and only to the extent
required to be provided by Seller or its Affiliates pursuant to (and subject to
the limitations and conditions set forth in) Section 5.5.1 of the Com-Net
Agreement or Section 5.02(d) of the Autoliv Agreement, Buyer will, from and
after the Closing and until the expiration of Seller’s or its Affiliates’
obligations under Section 5.5.1 of the Com-Net Agreement or Section 5.02(d) of
the Autoliv Agreement, afford reasonable access during normal business hours
upon advance written notice to the books and records of the Business existing
prior to the Closing (and for avoidance of doubt, excluding any other books or
records of Buyer or its Affiliates) to any Person who is (and only to the extent
that such Person is) entitled to such access under Section 5.5.1 of the Com-Net
Agreement or Section 5.02(d) of the Autoliv Agreement; provided that (i) Buyer
has no obligation to provide access to any Person to the extent that such access
would unreasonably interfere with the conduct of the Business by Buyer;
(ii) Buyer has no obligation to provide such access to any Person that is
adverse to Buyer or any

 

64

--------------------------------------------------------------------------------


 

of its Affiliates (as determined by Buyer in good faith) in any Legal
Proceeding; (iii) Seller shall bear all of the out-of-pocket costs and expenses
(including attorneys’ fees, but excluding reimbursement for general overhead,
salaries and employee benefits) reasonably incurred by Buyer in connection with
providing such access; and (iv) Seller and its Affiliates shall reasonably
cooperate with Buyer to protect the confidentiality of any confidential
information of the Business provided to any Person pursuant to this
Section 6.02(b), including by taking commercially reasonable actions to enforce
any confidentiality obligations of such Person in favor of Seller or its
Affiliates and causing such Person to execute a confidentiality or
non-disclosure agreement in favor of Buyer in a form reasonably acceptable to
Buyer.

 

Section 6.03.  Cooperation on SONY Litigation.  In furtherance of its
obligations under Section 6.02 and notwithstanding any limitations set forth
therein, from and after the Closing Date, Buyer will provide and, as applicable,
cause its employees and its Affiliates and their employees to provide, all such
reasonable cooperation to Seller, its Affiliates and their respective
Representatives with respect to the SONY Litigation, which cooperation will
include furnishing or causing to be furnished  records, information and
testimony as requested by Seller, its Affiliates or their respective
Representatives and causing Transferred Employees who possess knowledge
pertaining to the SONY Litigation to make themselves available for consultation
with respect to settlement discussions and to attend strategy sessions and
judicial and arbitration proceedings, as requested by Seller, its Affiliates or
their respective Representatives in connection therewith.  In connection with
the defense or prosecution by Seller, its Affiliates or their respective
Representatives of any lawsuit arising from the SONY Litigation, Buyer’s
obligations under this Section 6.03 will include:  (i) causing the Transferred
Employees with the knowledge pertaining to the SONY Litigation to provide such
information, recollections and explanations of events or documents as reasonably
may be relevant or helpful in connection with any discussions, negotiations or
litigation pertaining to the SONY Litigation; (ii) causing the Transferred
Employees with the knowledge pertaining to the SONY Litigation to comply with
requests for depositions and for testimony at trial and to make themselves
available for deposition and trial testimony preparation by Seller’s counsel for
such time periods as are reasonably appropriate; (iii) causing the individual
who, prior to the Closing, acted as Vice President and General Manager of
M/A-COM (John Vaughan), or another reasonably acceptable corporate designee of
similar rank and responsibility, and other reasonably acceptable relevant
Transferred Employees to assist with answering and to verify interrogatory
responses; (iv) causing the individual who, prior to the Closing, acted as Vice
President and General Manager of M/A-COM, or another reasonably acceptable
corporate designee of similar rank and responsibility, to participate in weekly
litigation strategy sessions for a maximum of 5 hours per session, to the extent
such frequency and duration for such strategy sessions are reasonably
appropriate, unless otherwise agreed to by Buyer; and (v) causing the individual
who, prior to the Closing, acted as Vice President and General Manager of
M/A-COM, or another reasonably acceptable corporate designee of

 

65

--------------------------------------------------------------------------------


 

similar rank and responsibility, to be available to attend each day of any trial
or arbitration proceeding; provided, that notwithstanding anything to the
contrary in this Section 6.03, Buyer will only be obligated to cause any person
to cooperate with Seller in the SONY Litigation pursuant to this Section 6.03 if
and for so long as Buyer is capable of directing the actions of such person. 
Seller shall bear any and all out-of-pocket costs and expenses incurred by
Buyer, its Affiliates or their respective employees or Representatives as a
result of complying with this Section 6.03.  With respect to the SONY
Litigation, Seller agrees to act in a commercially reasonable manner and not to
take any action with the intent of harming the reputation of the Business, Buyer
or any of its Affiliates.  Seller and its Affiliates hereby agree to use
commercially reasonable efforts to conduct the SONY Litigation in such a manner,
without compromising Seller’s position, to minimize disruption to the Business,
including by providing, to the extent it is reasonably practicable, reasonable
advance notice to Buyer and its Affiliates of the need to use the Transferred
Employees as provided for in this Section 6.03, and scheduling events, to the
extent it is reasonably practicable, to accommodate the schedules and reasonable
requests of the Transferred Employees and Buyer and its Affiliates.  The parties
hereto hereby agree and acknowledge that, notwithstanding anything to the
contrary herein, the SONY Litigation shall be an Excluded Liability retained by
Seller pursuant to this Agreement, and that nothing in this Section shall in any
way affect the treatment of the SONY Litigation under this Agreement as an
Excluded Liability.

 

Section 6.04.  Post-Closing Obligations for Leases.  Buyer shall not, without
the prior written consent of Seller, exercise any right with regard to, or enter
into, any amendment, renewal, modification or waiver of any Real Property Lease
that extends the term thereof beyond its then-current term with respect to any
Real Property Lease as to which Seller or one of its Affiliates remains the
leasing party or a guarantor, or is otherwise secondarily liable for the
obligations of the lessee, under such lease.  Notwithstanding the foregoing,
with respect to any Real Property Lease that involves a month-to-month tenancy
and with respect to which Seller or one of its Affiliates remains the leasing
party or a guarantor or is otherwise secondarily liable, Buyer may extend such
Real Property Lease (or otherwise continue or renew such month-to-month tenancy)
so long as it is not later than the date that is 24 months after the Closing
Date.  Nothing in this Agreement shall be deemed to prevent Buyer from seeking a
novation of, or entering into a new lease for the real property relating to, any
Real Property Lease as to which Seller remains the leasing party or a guarantor,
or is otherwise secondarily liable for the obligations of the lessee under such
lease, so long as such novation or new lease contains a full release of all
obligations of Seller and/or its Affiliate, as the case may be, under such Real
Property Lease with respect to periods after such novation or new lease.

 

Section 6.05.  Replacement of Certain Obligations.  (a)  Prior to the Closing
Date, Buyer and Seller shall use their commercially reasonable efforts to,
effective as of the Closing Date, (i) cause to be terminated each of the Parent
Guarantees, (ii) replace the Seller Surety Bonds, and (iii) replace the Parent
LofCs

 

66

--------------------------------------------------------------------------------


 

and terminate any reimbursement obligations or other Contracts between and among
Seller and its Affiliates (other than the Subsidiary), on the one hand, and the
beneficiary of any such Parent Guarantee or the provider of any such Seller
Surety Bond or any such Parent LofC, on the other hand, in each case that
relates to any such Parent Guarantee, Seller Surety Bond or Parent LofC (each, a
“Related Obligation or Contract”).  Notwithstanding anything to the contrary
herein, for purposes of this Section 6.05, commercially reasonable efforts will
not require Buyer or Seller to institute escrow arrangements or make any cash
payments (other than to incur ordinary and reasonable costs and expenses to have
issued new surety bonds and letters of credit to replace the Seller Surety Bonds
and Parent LofCs) to any beneficiary to terminate or replace any such Parent
Guarantees, Seller Surety Bonds or Parent LofCs.

 

(b)           To the extent that any Parent Guarantee, Seller Surety Bond,
Parent LofC or Related Obligation or Contract remains outstanding as of the
Closing, Buyer and Seller shall have a continuing obligation after the Closing
to use their commercially reasonable efforts to have any such Parent Guarantee,
Seller Surety Bond, Parent LofC or Related Obligation or Contract terminated or
replaced after the Closing as contemplated by Section 6.05(a).  To the extent
that Seller or any of its Affiliates has performance obligations under any such
Parent Guarantee, Seller Surety Bond, Parent LofC or Related Obligation or
Contract, Buyer and its Affiliates shall use their reasonable best efforts to
perform such obligations on behalf of such party or otherwise take such action
as reasonably requested by Seller so as to put such party in the same position
as if Buyer (or its Affiliates), and not such party, had performed or were
performing such obligations.  Neither Seller nor any of its Affiliates shall
have any obligation to extend the term, or otherwise agree to any amendment or
waiver, of any Parent Guarantee, Seller Surety Bond, Parent LofC or any Related
Obligation or Contract that remains outstanding after the Closing other than
“change orders” entered into in the ordinary course of business consistent with
past practice with a value of less than 25% of the original value of the
relevant Parent Guarantee, Seller Surety Bond, Parent LofC or Related Obligation
or Contract.

 

(c)           If the termination or replacement of a particular Parent
Guarantee, Seller Surety Bond, Parent LofC or Related Obligation or Contract
would in and of itself (with or without notice or lapse of time) violate,
conflict with, result in a breach or default of, or otherwise give any Person
additional rights or compensation under, or the right to terminate or
accelerate, any Contract of the Business, such Parent Guarantee, Seller Surety
Bond, Parent LofC or Related Obligation or Contract shall not be required to be
terminated or replaced pursuant to this Section 6.05.  Nothing in this
Section 6.05(c) shall excuse either Buyer or Seller from any of its other
obligations under this Section 6.05.

 

(d)           Nothing in Section 6.05(b) affects Buyer’s right to seek
indemnification under Section 11.02.

 

67

--------------------------------------------------------------------------------

 

Section 6.06.  Targeted Technology Obligation.  Buyer agrees to comply with its
obligations set forth on Schedule 6.06 at the times, in the manner and subject
to the terms and conditions set forth in such Schedule.

 

ARTICLE 7
COVENANTS OF BUYER AND SELLER

 

Section 7.01.  Reasonable Best Efforts; Further Assurances.  (a)  Subject to the
terms and conditions of this Agreement, Buyer and Seller will use their
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, and cooperate with the other party in doing, all things
necessary, proper, advisable or desirable under Applicable Laws to consummate
and make effective the transactions contemplated by this Agreement in an
expeditious manner, including (i) preparing and filing as promptly as
practicable with any Governmental Authority or other third party all
documentation to effect all necessary filings, notices, petitions, statements,
registrations, submissions of information, applications and other documents, and
(ii) obtaining and maintaining all approvals, consents, registrations, permits,
waivers, exemptions, authorizations and other confirmations required to be
obtained from any Governmental Authority or any other Person that are necessary,
proper or advisable to consummate the transactions contemplated by this
Agreement, including those set forth in Sections 3.03 and 4.04 and in the
Disclosure Schedule.

 

(b)           In furtherance and not in limitation of the foregoing, each of
Buyer and Seller shall (i) make an appropriate filing of a Notification and
Report Form pursuant to the HSR Act with respect to the transactions
contemplated hereby as promptly as practicable and in any event within 10
Business Days of the date hereof, (ii) make any appropriate filings or requests
required under other applicable Antitrust Laws as promptly as practicable and in
any event within the applicable statutory filing deadlines, (iii) supply as
promptly as practicable any additional information and documentary material that
may be requested pursuant to the HSR Act or other applicable Antitrust Laws and
(iv) take all other commercially reasonable and legal actions necessary to cause
the expiration or termination of the applicable waiting periods under the HSR
Act or other applicable Antitrust Laws as soon as practicable.  Fees associated
with the filing under the HSR Act and filings under other applicable Antitrust
Laws will be paid by Buyer.

 

(c)           Also in furtherance and not in limitation of the foregoing, each
of Buyer and Seller shall make any other filing required in connection with any
consent of a Governmental Authority required to permit consummation of the
transactions contemplated hereby as promptly as practicable and in any event
within 20 Business Days of the date hereof.

 

(d)           Notwithstanding anything to the contrary in this Agreement,
neither Buyer, Seller nor any of their respective Affiliates will be required,
in connection

 

68

--------------------------------------------------------------------------------


 

with the matters covered by this Section 7.01, to (i) commence or defend any
litigation against any Governmental Authority, (ii) hold separate (including by
trust or otherwise) or divest any of their respective businesses, product lines,
operations or assets, (iii) agree to any limitation on the operation or conduct
of their respective businesses, (iv) waive any of the conditions to the Closing
set forth in Article 10 hereof, (v) terminate any Contract or other business
relationship or (vi) enter into any consent decree or other agreement with any
Governmental Authority.

 

(e)           Seller hereby constitutes and appoints, effective as of the
Closing Date, Buyer and its successors and assigns as the true and lawful
attorney of Seller with full power of substitution in the name of Buyer, or in
the name of Seller but for the benefit of Buyer, (i) to collect for the account
of Buyer any items of Purchased Assets and (ii) to institute and prosecute all
Legal Proceedings which Buyer may in its sole discretion deem proper in order to
assert or enforce any right, title or interest in, to or under the Purchased
Assets, and to defend or compromise any and all Legal Proceedings in respect of
the Purchased Assets.  Buyer shall be entitled to retain for its own account any
amounts collected pursuant to the foregoing powers, including any amounts
payable as interest in respect thereof.

 

(f)            Buyer and Seller shall take all actions (or shall cause their
respective Affiliates to take all actions), including the execution and delivery
of all documents, instruments and other certificates reasonably requested by the
other party, to give effect to the transactions contemplated by this Agreement,
including, (i) in the case of Buyer, the return of any Excluded Assets and any
other assets that are not Purchased Assets that are owned by Seller or any of
its Affiliates and are transferred to Buyer at or after the Closing, and the
forwarding or remittance to Seller of any payments received by Buyer or any of
its Affiliates on account of any Excluded Asset, including any accounts or notes
receivable of any Retained Business, and (ii) in the case of Seller, to vest
title to the Purchased Assets in Buyer (or, subject to Section 13.05, Buyer’s
designated Affiliate(s)) and to forward and remit to Buyer any payment on
account of any Purchased Asset, including any accounts or notes receivable; it
being understood that nothing in this Section 7.01 shall require Buyer or Seller
to (i) consent to any action or omission that would be inconsistent with
Section 5.01 or waive any condition set forth in Article 10 or (ii) agree to
amend or waive any provision of this Agreement.

 

Section 7.02.  Certain Filings.  Seller and Buyer shall cooperate with one
another (i) in determining whether any action by or in respect of, or filing
with, any Governmental Authority is required, or any actions, consents,
approvals or waivers are required to be obtained from parties to any material
Contracts, in connection with the consummation of the transactions contemplated
by this Agreement and (ii) in taking such actions or making any such filings,
furnishing information required in connection therewith and seeking timely to
obtain any such actions, consents, approvals or waivers.  Without limiting the
generality of

 

69

--------------------------------------------------------------------------------


 

the foregoing, Seller and its Affiliates and Representatives shall reasonably
cooperate with Buyer and its Affiliates and Representatives in connection with
the preparation and filing of any SEC reports and other filings required in
connection with the execution and delivery of this Agreement or the transactions
contemplated hereby, including the preparation and filing of audited and
unaudited financial statements for the Business and the related documents that
comply with Regulation S-X promulgated under the Securities Act.  Such
reasonable cooperation shall include Seller providing Buyer and its
Representatives with such information regarding the Business as is required to
be included in any such SEC reports or other filings, including pursuant to
Regulation S-X promulgated under the Securities Act.  Buyer shall bear all of
the out-of-pocket costs and expenses (including attorneys’ fees, but excluding
reimbursement for general overhead, salaries and employee benefits) incurred by
Seller or any of its Affiliates or Representatives in connection with the
foregoing.

 

Section 7.03.  Public Announcements.  The parties agree to consult with each
other before issuing any press release or making any public statement with
respect to this Agreement or the transactions contemplated hereby and, except
for any press releases and public statements the making of which may be required
by Applicable Law or any listing agreement with any national securities
exchange, will not issue any such press release or make any such public
statement prior to such consultation; provided, that no party shall be required
to consult with the other pursuant to this Section 7.03 to the extent any
proposed release or announcement is consistent with information that has
previously been made public without breach of the obligations under this
Section 7.03.

 

Section 7.04.  Notification of Certain Matters.  Seller, on the one hand, and
Buyer, on the other hand, agree to give prompt notice to the other of (a) any
failure on its part to comply with or satisfy any covenant or agreement to be
complied with or satisfied by it hereunder that could reasonably be expected to
cause the applicable conditions in Article 10 not to be satisfied and any
inaccuracy of any representation or warranty contained in this Agreement that
could reasonably be expected to cause the applicable conditions in Article 10
not to be satisfied; provided that the delivery of any notice pursuant to this
Section 7.04 does not limit or otherwise affect the remedies available hereunder
to the party receiving such notice or the representations or warranties of, or
the conditions to the obligations of, the parties hereto.

 

Section 7.05.  Intellectual Property.  (a)  Following the Closing, Buyer and its
Affiliates and their respective directors, officers, successors, assigns, agents
or representatives shall not register or attempt to register, and, except as
otherwise set forth in this Section 7.05, shall not directly or indirectly use,
in any fashion any of the Excluded Marks or any derivatives thereof or anything
confusingly similar thereto.  None of Buyer or any of its Affiliates shall
challenge or assist any third party in opposing the rights of Seller or any
Affiliate of Seller anywhere in the world in any of the Excluded Marks,
including the rights of Cobham Defense Electronic Systems Corporation and its
Affiliates in and to the

 

70

--------------------------------------------------------------------------------


 

“M/A-COM” name and mark (the “M/A-COM Mark”).  Except as expressly set forth in
this Section 7.05, Buyer acknowledges and agrees that no right or grant is
provided for herein for Buyer to (i) use the Excluded Marks alone or in
combination with any other mark, name or term or (ii) grant sublicenses to the
Excluded Marks for any purpose whatsoever.  Subject to the restrictions set
forth herein, after the Closing, Buyer shall have the right to use existing
domain names, packaging, line cards, labeling, containers, supplies, advertising
materials, technical data sheets and any similar materials that are Purchased
Assets and bear any of the Excluded Marks (other than the M/A-COM Mark) until
the earlier of (x) six (6) months after the Closing Date and (y) the date
existing stocks are exhausted.  Subject to the restrictions set forth herein,
for nine (9) months after the Closing Date, Buyer and its Affiliates shall have
the right to sell product inventory that are Purchased Assets and to use,
reproduce and affix the Excluded Marks (other than the M/A-COM Mark) (in the
same manner that such Excluded Marks were prior to the Closing so used,
reproduced or affixed) in connection with products manufactured by or on behalf
of Buyer and its Affiliates prior to the date that is 90 days after the Closing
Date.  Notwithstanding the foregoing, Seller hereby grants to Buyer and its
Affiliates (A) a non-exclusive, worldwide, fully-paid and royalty free license
under the Excluded Marks (other than the M/A-COM Mark) to use tools, dies and
molds which carry such Excluded Marks and to market and sell any materials
created with such tools, dies or molds for nine (9) months after the Closing
Date and (B) an exclusive, worldwide, fully-paid and royalty-free license under
the M/A-COM Mark to use, reproduce and affix the M/A-COM Mark in connection with
products manufactured by or on behalf of Buyer and its Affiliates in connection
with the conduct of the Business in the field of land mobile radio until
September 30, 2011.  Buyer and its Affiliates shall comply with all Applicable
Laws in any use of any of the Excluded Marks (including the M/A-COM Mark) and
the products manufactured by or on behalf of Buyer and its Affiliates and in
respect of which such Excluded Marks are used, reproduced or affixed shall be of
a quality and nature comparable to such products manufactured by or on behalf of
such businesses prior to the Closing.  Buyer and its Affiliates’ use of such
Excluded Marks shall inure solely to the benefit of Seller and its Affiliates. 
After the Closing, subject to the obligations set forth in Section 5.04 and
provided that such use is not primarily related to the Business, Seller and its
Affiliates shall have the right to use existing packaging, line cards, labeling,
containers, supplies, advertising materials, technical data sheets and any
similar materials bearing the M/A-COM Mark or any Trademark included in the
Transferred Intellectual Property until the earlier of (i) 90 days after the
Closing Date and (ii) the date existing stocks are exhausted.

 

(b)           From and after the Closing Date, Buyer hereby covenants and
agrees, on behalf of itself and its Affiliates, that it shall not commence or
threaten to commence, or cause to be commenced or threatened, any Legal
Proceeding against Seller or its Affiliates, or their respective customers and
suppliers, in connection with or otherwise arising from the use of any
Transferred Patent (other than any Transferred Patent to the extent such
Transferred Patent relates to the Targeted Technology) or Know-How or copyright
included in the Owned

 

71

--------------------------------------------------------------------------------


 

Intellectual Property Rights with respect to (i) the manufacture (or manufacture
by any Person on behalf of Seller or any of its Affiliates), use, sale, offer
for sale, importation, reproduction, performance, display or distribution of any
product or service provided as of the Closing Date by any Retained Business, or
proposed as of the Closing Date to be provided by any Retained Business, or
(ii) the conduct of any Retained Business as such Retained Business is
conducted, or proposed to be conducted, as of the Closing Date, in each case of
(i) or (ii), subject to the obligations set forth in Section 5.04 (collectively,
the “Buyer Covenant Not To Sue”).  Notwithstanding anything in this Agreement to
the contrary, the Parties acknowledge that the Buyer Covenant Not To Sue may be
assigned or transferred in whole or part, in connection with a sale or transfer
of a Divested Business (and will, for the avoidance of doubt, continue to be
effective with respect to the purchaser or transferee of such Divested Business
and its Affiliates and their respective customers and suppliers), but only with
respect to (x) the activities contemplated in clauses (i) and/or (ii) above and
(y) only to the extent that such activities relate to such Divested Business (it
being understood that in no event shall the Buyer Covenant Not To Sue extend to
any other business, products or operations of the purchaser or transferee of a
Divested Business that are not the business, products or operations of the
Divested Business regardless of whether such business, products or operations
are similar or identical to the business, products or operations of such
Divested Business).

 

(c)           From and after the Closing Date, Seller hereby covenants and
agrees, on behalf of itself and its Affiliates, that it shall not commence or
threaten to commence, or cause to be commenced or threatened, any Legal
Proceeding against Buyer or its Affiliates, or their respective customers and
suppliers, in connection with or otherwise arising from the use of any Patent,
Know-How or copyright owned by Seller or any of its Affiliates as of the Closing
Date with respect to (i) the manufacture (or manufacture by any Person on behalf
of Buyer or any of its Affiliates), use, sale, offer for sale, importation,
reproduction, performance, display or distribution of any product or service
provided by the Business as of the Closing Date, or proposed as of the Closing
Date to be provided by the Business or (ii) the conduct of any Business as such
Business is conducted or proposed to be conducted, as of the Closing Date
(collectively, the “Seller Covenant Not To Sue”).  Notwithstanding anything in
this Agreement to the contrary, Buyer and Seller acknowledge that the Seller
Covenant Not To Sue may be assigned or transferred in whole or part, in
connection with a sale or transfer of a Divested Business (and will, for the
avoidance of doubt, continue to be effective with respect to the purchaser or
transferee of such Divested Business and its Affiliates and their respective
customers and suppliers), but only with respect to (x) the activities
contemplated in clauses (i) and/or (ii) above and (y) only to the extent that
such activities relate to such Divested Business (it being understood that in no
event shall the Seller Covenant Not To Sue extend to any other business,
products or operations of the purchaser or transferee of a Divested Business
that are not the business, products or operations of the Divested Business
regardless of whether such business, products or operations are similar or
identical to the business, products or operations of such Divested Business).

 

72

--------------------------------------------------------------------------------


 

For the avoidance of doubt, the Seller Covenant Not To Sue shall not apply to
the manufacture, use, sale, offer for sale, importation, reproduction,
performance, display or distribution of any Seller Product or any product or
service which is a substitute therefor.

 

Section 7.06.  WARN Act.  The parties agree to cooperate in good faith to
determine whether any notification may be required under the WARN Act as a
result of the transactions contemplated by this Agreement.  Buyer will be
responsible for providing any notification that may be required under the WARN
Act with respect to any Transferred U.S. Employees.  Seller, with respect to any
terminations of employment of U.S. employees employed by Seller or any of its
Affiliates that occur within the 90 days prior to or following the Closing Date,
will notify Buyer of the number of employees and locations of employment
affected and will be responsible for providing any notification that may be
required under the WARN Act with respect to any such U.S. employees who are not
Transferred U.S. Employees; provided that Buyer has given sufficient notice to
enable Seller to provide such timely notification.

 

Section 7.07.  Nonsolicitation.  (a)  Seller agrees that for a period of two
full years after the Closing Date, without Buyer’s prior written consent,
neither Seller nor any of its Affiliates shall (i) solicit the employment or
services (whether as an employee, consultant, independent contractor or
otherwise) of any of the Business Employees specified on Schedule 7.07(a) or
(ii) hire any of such Business Employees; provided that this
Section 7.07(a) shall not apply with respect to any such Business Employee whose
employment has been terminated by Buyer or its Affiliates as part of a reduction
in force.

 

(b)           Seller agrees that for a period of two full years after the
Closing Date, without Buyer’s prior written consent, neither Seller nor any of
its Affiliates shall (i) solicit the employment or services (whether as an
employee, consultant, independent contractor or otherwise) of any of the
Business Employees who are not covered by Section 7.07(a) and who as of the date
hereof are within Seller’s compensation bands 0-3 or (ii) hire any of such
Business Employees; provided that this Section 7.07(b) shall not apply with
respect to any such Business Employee (x) whose employment has been terminated
by Buyer or its Affiliates as part of a reduction in force, (y) whose employment
has otherwise been terminated by Buyer or its Affiliates at least three months
prior to such solicitation or hiring by Seller or any of its Affiliates or
(z) who has voluntarily terminated his or her employment at least six months
prior to such solicitation or hiring by Seller or any of its Affiliates.

 

(c)           Seller agrees that for a period of two full years after the
Closing Date, without Buyer’s prior written consent, neither Seller nor any of
its Affiliates shall solicit the employment or services (whether as an employee,
consultant, independent contractor or otherwise) of any of the Business
Employees not covered by Section 7.07(a) or Section 7.07(b) who are offered
employment by Buyer pursuant to Section 9.01(a) or Section 9.02 and who accept
such

 

73

--------------------------------------------------------------------------------


 

employment; provided that this Section 7.07(c) shall not apply with respect to
any such Business Employee (x) whose employment has been terminated by Buyer or
its Affiliates as part of a reduction in force, (y) whose employment has
otherwise been terminated by Buyer or its Affiliates at least three months prior
to such solicitation by Seller or any of its Affiliates or (z) who has
voluntarily terminated his or her employment at least six months prior to such
solicitation by Seller or any of its Affiliates.

 

(d)           Seller agrees that for a period of six months after the Closing
Date, without Buyer’s prior written consent, neither Seller nor any of its
Affiliates shall hire any of the Business Employees not covered by
Section 7.07(a) or Section 7.07(b) who are offered employment by Buyer pursuant
to Section 9.01(a) or Section 9.02 but do not accept such employment.

 

(e)           Buyer agrees that for a period of two full years after the Closing
Date, without Seller’s prior written consent, neither Buyer nor any of its
Affiliates shall solicit the employment or services of (whether as an employee,
consultant, independent contractor or otherwise), or hire, any of the employees
of Seller and its Affiliates specified on Schedule 7.07(e); provided that this
Section 7.07(e) shall not apply with respect to any such employee of Seller and
its Affiliates (i) whose employment has been terminated by Seller or its
Affiliates prior to such solicitation or hiring by Buyer or any of its
Affiliates or (ii) who has voluntarily terminated his or her employment at least
six months prior to such solicitation or hiring by Buyer or any of its
Affiliates.

 

(f)            For purposes of this Section 7.07, the term “solicit the
employment or services” shall not be deemed to include an individual’s otherwise
unsolicited expression of interest in a position where the individual learns of
the job opening through generalized searches through media advertisements of
general circulation or open job fairs or through the efforts of an employment
search firm not retained by such individual.

 

(g)           Notwithstanding anything to the contrary in this Section 7.07,
Seller may solicit and hire as a consultant for litigation support services any
Person after their employment relationship with Buyer shall have terminated.

 

Section 7.08.  Certain Matters.  Seller and Buyer will be responsible for the
costs of certain matters as described on Schedule 7.08.

 

ARTICLE 8
TAX MATTERS

 

Section 8.01.  Allocation of Taxes to Seller.  Seller shall be responsible for,
will pay or cause to be paid, and will indemnify Buyer and its Affiliates from
and against, any and all of the following (collectively, “Seller’s Taxes”):

 

74

--------------------------------------------------------------------------------


 

(a)           all Taxes of the Subsidiary with respect to all taxable periods
that end on or before the Closing Date;

 

(b)           all Income Taxes imposed on Seller or its Affiliates (other than
the Subsidiary);

 

(c)           all Taxes relating to the Non-Entity Business or the Purchased
Assets with respect to all taxable periods that end on or before the Closing
Date;

 

(d)           Seller’s portion of the Taxes for any Straddle Period, as
determined under Section 8.03;

 

(e)           50% of all Transfer Taxes (other than Excess Transfer Taxes) and
50% of all Excess Transfer Taxes, provided that Seller shall not be responsible
for any portion of an Excess Transfer Tax (i) for which a Resale Exemption
Certificate is obtainable under Applicable Law but is not timely obtained due to
a Buyer action, delay or omission or (ii) that is a GST or QST to the extent
that such Tax is imposed due to a Buyer action, delay or omission;

 

(f)            50% of any Buyer CFC Taxes; and

 

(g)           any additional Tax incurred by the Subsidiary as a consequence of
the inclusion of any item of income in, or the exclusion of any item of
deduction from, the taxable income of the Subsidiary for any taxable period or
portion thereof ending after the Closing Date as a result of any (i) change in
method of accounting; (ii) closing or similar agreement entered into with a
Taxing Authority; (iii) intercompany transaction; (iv) installment sale or open
transaction; (v) receipt of a prepaid amount; or (vi) deferral of cancellation
of indebtedness income, in each case occurring during a taxable period or
portion thereof ending on or before the Closing Date;

 

provided, however, that Seller’s Taxes shall not include any Taxes arising
(i) as a result of any out-of-the-ordinary-course actions taken by Buyer or any
of its Affiliates with respect to the Subsidiary, the Non-Entity Business or the
Purchased Assets after the effective time of the Closing or (ii) that are
accrued Taxes taken into account in the calculation of Final Closing Working
Capital.

 

Section 8.02.  Allocation of Taxes to Buyer.  Buyer shall be responsible for,
will pay or cause to be paid, and will indemnify Seller and its Affiliates from
and against, any and all of the following (collectively, “Buyer’s Taxes”):

 

(a)           all Taxes of or relating to the Subsidiary, the Non-Entity
Business or the Purchased Assets with respect to taxable periods that begin
after the Closing Date;

 

(b)           Buyer’s portion of the Taxes for any Straddle Period, as
determined pursuant to Section 8.03;

 

75

--------------------------------------------------------------------------------


 

(c)           any Taxes of or relating to the Subsidiary, the Non-Entity
Business or the Purchased Assets that arise as a result of an
out-of-the-ordinary-course action taken by Buyer or any of its Affiliates after
the effective time of the Closing;

 

(d)           all Transfer Taxes (including Excess Transfer Taxes) not payable
by Seller pursuant to Section 8.01(e);

 

(e)           any Taxes that are accrued Taxes taken into account in the
calculation of Final Closing Working Capital; and

 

(f)            50% of any Seller CFC Taxes.

 

Section 8.03.  Allocation of Straddle Period Taxes.  Taxes for Straddle Periods
shall be allocated between Seller and Buyer as follows:

 

(a)           Income Taxes shall be allocated based on an actual closing of the
books if permitted by Applicable Law and agreed to by Seller and Buyer.  Income
Taxes shall in all other cases be allocated based on an interim closing of the
books as of 11:59 p.m. E.T. on the Closing Date.  The allocation shall in either
event utilize the Tax accounting methods, practices and procedures used by the
applicable entity in preparing its previous Tax Returns.

 

(b)           Taxes imposed on specific transactions, including value added,
sales and use Taxes (but excluding Transfer Taxes), shall be allocated based on
the time at which such transactions occur.  Taxes on transactions occurring
through the end of the Closing Date shall be allocated to Seller and all other
Taxes shall be allocated to Buyer; provided, however, that Taxes on out-of
the-ordinary-course transactions that occur after the Closing on the Closing
Date shall be allocated to Buyer.

 

(c)           Ad valorem, real property, personal property, and similar Taxes
and fees shall be allocated on a ratable daily basis in accordance with the most
recent certified or uncontested Tax valuation or assessment.

 

Section 8.04.  Tax Returns; Payment of Taxes; Carrybacks.  (a)  Seller shall
timely prepare and file all Tax Returns of or relating to the Subsidiary, the
Non-Entity Business or the Purchased Assets that are required to be filed (after
giving effect to any extension of time in which to file) on or before the
Closing Date.  Seller shall timely pay all Taxes shown as due on such Tax
Returns.

 

(b)           Buyer shall timely prepare and file all Tax Returns of or relating
to the Subsidiary, the Non-Entity Business or the Purchased Assets that are
required to be filed after the Closing Date.  Subject to Buyer’s right to
indemnification pursuant to Section 8.01 and this Section 8.04(b), Buyer shall
timely pay all Taxes shown as due on all such Tax Returns.  Buyer shall permit
Seller to review and comment on any such Tax Return for which Seller or any of
its Affiliates has any indemnification obligation under this Agreement, and
Buyer shall make such

 

76

--------------------------------------------------------------------------------


 

revisions to such Tax Returns as are reasonably requested by Seller.  Seller
shall pay over to Buyer, no fewer than three Business Days prior to the due date
of the applicable Tax Return, an amount of cash sufficient for the payment of
any Taxes shown as due on any such Tax Return for which Seller bears
responsibility pursuant to Section 8.01.

 

(c)           The party responsible under Applicable Law for filing Tax Returns
with respect to Transfer Taxes shall timely prepare and file such Tax Returns
(“Transfer Tax Returns”) and pay the Taxes shown thereon as owed.  If Applicable
Law permits either Buyer or Seller to file a Transfer Tax Return, Seller shall
timely prepare and file such return and pay such Taxes.  The party not
responsible for filing any such Transfer Tax Return shall pay over to the party
responsible for such filing the portion of such Transfer Taxes shown on such
Transfer Tax Return for which the payor is liable pursuant to Sections 8.01 or
8.02 (as the case may be) no fewer than three Business Days prior to the due
date of such Transfer Tax Return; provided, however, that no such payment shall
be due until ten Business Days after the party responsible for filing such
Transfer Tax Return has provided the other party with a completed copy of such
Transfer Tax Return for review and comment.

 

(d)           Buyer shall and shall cause its Affiliates to make any election
available to them to waive the right to carry back any item of loss, credit or
other Tax benefit recognized in a taxable period beginning after the Closing
Date to (i) a taxable period ending on or before the Closing Date or (ii) a
Straddle Period.  If Buyer or its Affiliates cannot waive the right to effect
such a carryback, Buyer or its Affiliates shall effect such carryback and Buyer
shall retain any refund or credit of Taxes produced by such carryback.

 

(e)           Except as otherwise provided in Section 8.04(d) and Section 8.07,
Buyer shall file no amended Tax Returns and no claims for refund of Taxes with
respect to a taxable period ending on or before the Closing Date or, in the case
of a Straddle Period, the portion of such Straddle Period ending on the Closing
Date, in each case without the written consent of Seller.  Buyer shall also
cause its Affiliates not to file any such Tax Returns or claims for refund of
Taxes.

 

Section 8.05.  Tax Contests.  (a)  Each of Seller and Buyer shall provide notice
to the other of any claim or potential claim for Taxes for which it may seek
indemnification pursuant to Section 8.06.  Such notice shall contain factual
information (to the extent known) describing the asserted Tax claim in
reasonable detail and shall be accompanied by copies of any notice and other
documents received from the Taxing Authority in respect of such Taxes.  The
party seeking indemnification shall provide such notice within 15 Business Days
of the earlier to occur of (i) its receipt of a written communication from the
Taxing Authority and (ii) personal contact between an agent of the Taxing
Authority and an employee of such party who is responsible for Taxes, in each
case with respect to such Taxes.  If the party seeking indemnification fails to
give the other party notice within such period, then (x) if the indemnifying
party is precluded from

 

77

--------------------------------------------------------------------------------


 

contesting the asserted Tax Liability in any forum as a result of such failure,
the indemnifying party shall have no obligation to indemnify the indemnified
party for any Taxes arising out of such asserted Tax Liability, and (y) if the
indemnifying party is not precluded from contesting such asserted Tax Liability
in any forum, but such failure results in a monetary detriment to the
indemnifying party, then any amount that the indemnifying party is otherwise
required to pay the indemnified party pursuant to Section 8.06 hereof shall be
reduced by the amount of such detriment.

 

(b)           Seller or its designee shall have the right, upon written notice
to Buyer within 30 days after delivery by Buyer to Seller of the notice
described in Section 8.05(a), to control the conduct, including settlement or
other disposition thereof, of any Contest relating to a Tax matter to the extent
such Contest is in connection with any Taxes for which Seller may be liable
pursuant to Section 8.01 hereof and to employ counsel of its choice at its
expense in such Contest.  Buyer shall have the right, at Buyer’s own expense, to
consult with Seller regarding any Contest that might affect a taxable period
that begins after the Closing Date (or, in the case of a Straddle Period, the
portion of such Straddle Period that begins after the Closing Date).

 

(c)           Buyer shall have the right to control the conduct of any Contest
not described in Section 8.05(b).  Seller shall have the right, at Seller’s own
expense, to consult with Buyer regarding any Contest that might affect a taxable
period that ends on or before the Closing Date (or, in the case of a Straddle
Period, the portion of such Straddle Period that ends on the Closing Date). 
Buyer may settle or otherwise dispose of any such Contest only with the consent
of Seller, which consent shall not be unreasonably withheld, delayed or
conditioned.

 

Section 8.06.  Indemnification.  (a)  The indemnification provisions set forth
in this Section 8.06 are the exclusive remedy for obligations of the parties
arising under this Agreement that relate to Taxes, and Article 11 of this
Agreement shall not apply to such obligations, except (i) that Article 11 of
this Agreement shall apply to breaches of Section 3.15 and (ii) as specifically
set forth in Section 11.04.  The covenants set forth in this Article 8 shall
survive the Closing without time limitation.

 

(b)           Seller shall be liable for, and covenants and agrees to indemnify
and hold harmless Buyer and its Affiliates from and against, any and all
Liabilities incurred by Buyer or its Affiliates:

 

(i)            by reason of a breach by Seller of any covenant contained in this
Article 8; or

 

(ii)           for Seller’s Taxes.

 

78

--------------------------------------------------------------------------------


 

(c)           Buyer shall be liable for, and covenants and agrees to indemnify
and hold harmless Seller and its Affiliates from and against, any and all
Liabilities incurred by any of Seller or its Affiliates:

 

(i)            by reason of a breach by Buyer of any covenant contained in this
Article 8; or

 

(ii)           for Buyer’s Taxes.

 

(d)           If a party (the “Tax Indemnified Party”) determines that it or any
of its Affiliates is entitled to indemnification by another party (the “Tax
Indemnifying Party”) under Section 8.06(b) or Section 8.06(c) hereof, the Tax
Indemnified Party shall promptly deliver to the Tax Indemnifying Party a written
notice and demand therefor (the “Tax Notice”) specifying the basis for
indemnification and the amount for which the Tax Indemnified Party requests
indemnification (a “Tax Claim”), together with any supporting documentation
(including, if applicable, any relevant notice from any Taxing Authority).  The
Tax Notice must be received by the Tax Indemnifying Party no later than 60 days
before the expiration of the applicable Tax statute of limitations; provided,
however, that if the Tax Indemnified Party does not receive notice from the
applicable Taxing Authority (“Taxing Authority Notice”) that an item exists that
could give rise to a Tax Claim more than 30 days before the expiration of the
applicable Tax statute of limitations, then the Tax Notice must be received by
the Tax Indemnifying Party as promptly as practicable after the Tax Indemnified
Party receives the Taxing Authority Notice (but in no event more than five
Business Days after the Tax Indemnified Party receives the Taxing Authority
Notice).  If the Tax Indemnifying Party objects to the Tax Claim in the manner
set forth in Section 8.06(e) hereof or if either the Tax Indemnifying Party or
the Tax Indemnified Party exercises Contest rights as contemplated by
Section 8.05, then the Tax Indemnifying Party shall not be liable to make an
indemnification payment to the Tax Indemnified Party until there is a
determination by the Accounting Referee or a Final Determination regarding the
Tax Claim, as the case may be.  In all other cases, the Tax Indemnifying Party
shall pay the Tax Indemnified Party the amount set forth in the Tax Notice
within 30 days after receipt of the Tax Notice.

 

(e)           The Tax Indemnifying Party may object to any Tax Claim by giving
the Tax Indemnified Party, within 30 days following receipt of the related Tax
Notice, written notice setting forth the Tax Indemnifying Party’s grounds for so
objecting (the “Tax Objection Notice”).  If the Tax Indemnifying Party does not
give the Tax Indemnified Party the Tax Objection Notice within such 30-day
period, the Tax Indemnifying Party shall be treated as having agreed to all
elements of the Tax Claim and shall satisfy it in the manner provided in
Section 8.06(d).

 

(f)            If the Tax Indemnified Party and the Tax Indemnifying Party are
unable to settle a dispute regarding a Tax Claim within 30 days after receipt of
the

 

79

--------------------------------------------------------------------------------


 

Tax Objection Notice, the Tax Indemnified Party and the Tax Indemnifying Party
shall jointly request that the Accounting Referee to resolve the dispute in the
manner provided in Section 8.06.

 

(g)           Failure by the Tax Indemnified Party to promptly deliver to the
Tax Indemnifying Party a Tax Notice in accordance with Section 8.06(d) hereof
shall not relieve the Tax Indemnifying Party of any of its obligations under
this Agreement except to the extent the Tax Indemnifying Party is actually
prejudiced by such failure.

 

Section 8.07.  Refunds.  (a)  Buyer shall and shall cause its Affiliates to pay
over the amount of any refund of Seller’s Taxes (together with any interest
thereon received from a Taxing Authority) (“Seller’s Refunds”) within five
Business Days after receipt thereof or credit against Tax Liability for another
taxable period.  Buyer or its Affiliates shall hold any cash refund of such
Taxes in trust for Seller.  Seller shall return the amount of such refund (and
any interest received thereon) or credit within five Business Days of written
demand by Buyer if Buyer is required to return the refund to the Taxing
Authority.

 

(b)           Seller shall and shall cause its Affiliates to pay over the amount
of any refund of Buyer’s Taxes (together with any interest thereon received from
a Taxing Authority) (“Buyer’s Refunds”) within five Business Days after receipt
thereof or credit against Tax Liability for another taxable period.  Seller or
its Affiliates shall hold any cash refund of such Taxes in trust for Buyer. 
Buyer shall return the amount of such refund (and any interest received thereon)
or credit within five Business Days of written demand by Seller if Seller is
required to return the refund to the Taxing Authority.

 

(c)           Upon the request of Seller, Buyer shall file, or cause an
Affiliate to file, claims for Seller’s Refunds, in such form as Seller may
reasonably request; provided, however, that the filing of any such claim will
not result, in Buyer’s reasonable determination, in any prejudice to Buyer or
its Affiliates.  Seller shall have the sole right to prosecute any claims for
Seller’s Refunds (by suit or otherwise) at Seller’s expense and with counsel of
Seller’s choice.

 

(d)           Upon the request of Buyer, Seller shall and shall cause its
Affiliates to file, claims for Buyer’s Refunds, in such form as Buyer may
reasonably request; provided, however, that the filing of any such claim will
not result, in Seller’s reasonable determination, in any prejudice to Seller or
its Affiliates.  Buyer shall have the sole right to prosecute any claims for
Buyer’s Refunds (by suit or otherwise) at Buyer’s expense and with counsel of
Buyer’s choice.

 

(e)           Any refunds of Taxes other than Seller’s Refunds and Buyer’s
Refunds shall be the property of the payee of such refunds and no other party or
its Affiliates shall have any right to such refunds.

 

80

--------------------------------------------------------------------------------

 

Section 8.08.  Assistance And Cooperation.  After the Closing Date, Seller and
Buyer shall cooperate (and shall cause their respective Affiliates to cooperate)
with each other and with each other’s agents, including accounting firms and
legal counsel, in connection with Tax matters relating to the Subsidiary, the
Non-Entity Business and the Purchased Assets, including (i) the preparation and
filing of Tax Returns, (ii) determining the Liability for and amount of any
Taxes due or the right to and amount of any refund of Taxes, (iii) examinations
of Tax Returns, and (iv) Contests.  Such cooperation shall include making all
information and documents in their possession related to the Business available
to the other, as provided in Section 8.09 hereof.  Seller and Buyer also shall
(and shall cause their respective Affiliates to) make available to the other, as
reasonably requested and available, personnel responsible for preparing,
maintaining and interpreting information and documents relevant to Taxes.  Any
information or documents provided under this Section 8.08 shall be kept
confidential by the party receiving the information or documents, except as may
otherwise be necessary in connection with the filing of Tax Returns or in
connection with any Contest.

 

Section 8.09.  Tax Records.  Seller, Buyer, and their respective Affiliates
shall make available to each other (at no cost to the requesting party) for
inspection and copying during normal business hours upon reasonable notice all
Tax records in their possession relating to the Subsidiary, the Non-Entity
Business or the Purchased Assets to the extent reasonably required by the other
party in connection with the preparation of Tax Returns, audits, litigation, or
the resolution of items under this Article 8.  Seller, Buyer, and their
respective Affiliates shall preserve and keep such Tax records in their
possession until the expiration of any applicable statutes of limitation and as
otherwise required by Applicable Law, but in any event for a period of not less
than 10 years after the Closing Date.

 

Section 8.10.  Dispute Resolution.  If Seller and Buyer fail to agree on (a) any
matter in this Article 8 or Section 2.06 that requires the agreement of the
parties with respect to a Tax matter, then Seller and Buyer such jointly refer
such matter to the Accounting Referee for its determination.  Seller and Buyer
shall deliver to the Accounting Referee any documentation that may be necessary
or useful to the Accounting Referee’s determination.  Each of Buyer and Seller
shall be entitled to submit to the Accounting Referee a memorandum setting forth
its position with respect to such matter.  The Accounting Referee shall make a
determination within 60 days of the referral of such matter to it.  Seller or
Buyer, as the case may be, shall pay to the other party any amount determined by
the Accounting Referee to be owed within 10 days of the date on which the
Accounting Referee makes its determination.  The determination of the Accounting
Referee shall be final, conclusive and binding on all parties.  The costs
incurred in retaining the Accounting Referee shall be shared equally by Seller
and Buyer.

 

Section 8.11.  Payment.  All amounts required to be paid to a party under this
Article 8 shall be paid in U.S. Dollars, translated if necessary from local
currency at the spot rate in effect on the date that payment is made.  If a
party fails

 

81

--------------------------------------------------------------------------------


 

to make a payment due and owing under this Article 8 within 30 days of the date
prescribed herein, the unpaid amount shall accrue simple interest at a rate of
eight percent per annum from but excluding the due date to and including the
date on which payment is made.

 

Section 8.12.  Adjustment.  All amounts paid pursuant to this Article 8 (other
than interest) or Article 11 hereof shall be treated by the parties as an
adjustment to the Purchase Price to the extent permitted by Applicable Law.

 

Section 8.13.  Termination Of Tax Allocation Agreements.  All Tax allocation or
tax sharing agreements between any of Seller or its Affiliates, on the one hand,
and the Subsidiary, on the other hand, shall be terminated as of the day before
the Closing Date, and no such party shall have any obligation to any other party
thereunder with respect to any taxable period, past, present or future.

 

Section 8.14.  CFC Legal Proceedings.  (a) If the Subsidiary or Buyer on its
behalf takes any material action outside the ordinary course of the Subsidiary’s
business as currently conducted (including an extraordinary disposition of
assets, engaging in a merger or other business combination, making extraordinary
distributions to shareholders, changing any accounting method (except as may be
required by law), changing any hedging method or making any election pursuant to
section 338 of the Code), and if such action results in an increase in the Taxes
payable by Seller or its Affiliates, which increase is attributable to (i) the
generation of a material amount of additional “subpart F income” (as defined in
section 952 of the Code) to Seller or any of its Affiliates for U.S. federal
Income Tax purposes (but only to the extent U.S. foreign tax credits are not
thereby available to Seller or any Affiliate); (ii) a material increase or
reduction in the Subsidiary’s current or accumulated earnings and profits or in
its pool of foreign Taxes for U.S. federal Income Tax purposes, or (iii) any
other material adverse Tax effect on Seller or any of its Affiliates resulting
from such action (any such increase in Taxes, “Seller CFC Taxes”), then Buyer
shall be responsible for the portion of such Seller CFC Taxes specified in
Section 8.02(f).

 

(b)           If, prior to the end of the Closing Date, the Subsidiary or Seller
on its behalf takes any material action outside the ordinary course of the
Subsidiary’s business as currently conducted (including, without limitation, an
extraordinary disposition of assets, engaging in a merger or other business
combination, making extraordinary distributions to shareholders, changing any
accounting method (except as may be required by law), or changing any hedging
method, and if such action results in an increase in the Taxes payable by Buyer
or its Affiliates, which increase is attributable to (i) the generation of a
material amount of additional “subpart F income” (as defined in section 952 of
the Code) to Buyer or any of its Affiliates for U.S. federal Income Tax purposes
(but only to the extent U.S. foreign tax credits are not thereby available to
Buyer or any Affiliate); (ii) a material increase or reduction in the
Subsidiary’s current or accumulated earnings and profits or in its pool of
foreign Taxes for U.S. federal Income Tax purposes, or (iii) any other material
adverse Tax effect on Buyer or any of its Affiliates

 

82

--------------------------------------------------------------------------------


 

resulting from such action (any such increase in Taxes, “Buyer CFC Taxes”), then
Seller shall be responsible for the portion of such Buyer CFC Taxes specified in
Section 8.01(f).

 

ARTICLE 9
EMPLOYEE BENEFITS

 

Section 9.01.  U.S. Business Employees and Employee Benefits.  (a)  Transfer and
Terms and Conditions of Employment.  Within a reasonable period of time prior to
the Closing Date, Buyer or an Affiliate of Buyer shall offer employment to each
U.S. Business Employee, commencing as of the Closing Date (or, with respect to
any U.S. Business Employee not actively at work as of the Closing Date, as of
the date that such U.S. Business Employee returns to active employment; provided
that such U.S. Business Employee returns to active employment within six months
following the Closing Date), in the same job or position, at the same location
(or within 50 miles of such location) and at the same (or a higher) rate of base
salary, wages or other base compensation, in each case as in effect immediately
prior to the Closing Date.  For clarity, (i) “rate of base salary, wages or
other base compensation” for this purpose and for the purposes of Section 9.02,
Section 9.03 and Section 9.04 shall exclude commissions, variable pay, target
bonus, incentive compensation (including equity incentives), premium pay,
overtime, shift differentials, perquisites, retirement, welfare or other
benefits, retention amounts, change in control amounts and any similar payments
and (ii) Buyer shall have no obligation to employ a U.S. Business Employee who
is not actively at work as of the Closing Date and who does not return to active
employment within six months following the Closing Date.  Buyer, at the time
such employment offers are so extended, shall provide to Seller appropriate
information regarding employment terms and conditions offered to the U.S.
Business Employees, which shall conform in all respects to the provisions of
this Section 9.01.  Buyer shall communicate with Seller prior to the extension
of employment offers with respect to communicating the offers to the U.S.
Business Employees.  Each U.S. Business Employee who accepts such offer of
employment and commences employment with Buyer or an Affiliate of Buyer is
referred to as a “Transferred U.S. Employee,” and all such employees
collectively are referred to as the “Transferred U.S. Employees.”  For a period
of at least 12 months following the Closing Date, Buyer covenants and agrees to
(or to cause its Affiliates to) maintain compensation and benefits for the
benefit of the Transferred U.S. Employees that are, in the aggregate, not
substantially less favorable, as reasonably determined in good faith by Buyer,
than the Benefit Plans as in effect immediately prior to the Closing Date.  For
a period of at least 12 months following the Closing Date, Buyer covenants and
agrees that each Transferred U.S. Employee’s rate of base salary, wages or other
base compensation as in effect immediately prior to the Closing Date shall not
be reduced; provided that this provision shall not preclude Buyer’s
implementation of any reduced hours arrangement, furlough program or similar
arrangements to

 

83

--------------------------------------------------------------------------------


 

the extent Transferred U.S. Employees are treated no less favorably than
similarly situated employees of Buyer and its Affiliates. Subject to the
Transfer Regulations (to the extent relevant), no provision in this Agreement
shall (i) give any Transferred U.S. Employee any right to continued employment
with Buyer or impair in any way the right of Buyer or an Affiliate of Buyer to
terminate or change the terms of the employment (other than the rate of base
salary, wages or other base compensation as provided above) of any employee,
including any Transferred U.S. Employee, after the Closing Date or (ii) preclude
Buyer or an Affiliate of Buyer from altering, amending or terminating any of its
employee benefit plans (including any Assumed Plan), or the participation of any
of its employees in such plans, at any time.  Effective as of the Closing,
Seller or its applicable Affiliate shall terminate the employment of all U.S.
Business Employees actively at work as of immediately prior to the Closing.

 

(b)           COBRA.  Seller and its Affiliates shall be solely responsible for
compliance with the requirements of Section 4980B of the Code and part 6 of
subtitle B of Title I of ERISA, or similar state statutes (“COBRA”), including
the provision of continuation coverage, with respect to all Former Employees and
all Business Employees who do not become Transferred U.S. Employees, and, in
each case, their spouses and dependents, and with respect to Transferred U.S.
Employees, and their spouses and dependents, for whom a qualifying event occurs
on or prior to the date they become Transferred U.S. Employees.  Buyer and its
Affiliates shall be solely responsible for compliance with the requirements of
COBRA with respect to qualifying events with respect to Transferred U.S.
Employees, and their spouses and dependents, that occur after the date such
employees become Transferred U.S. Employees.  For purposes of this
Section 9.01(b), the terms “continuation coverage” and “qualifying event” shall
have the meanings ascribed to them in COBRA.

 

(c)           Severance.  Without limiting the generality of the foregoing,
Buyer shall, or shall cause its Affiliates to, have in effect for at least 12
months following the Closing Date severance plans, practices and policies
applicable to each Transferred U.S. Employee that are not less favorable in the
aggregate, as reasonably determined by Buyer in good faith, than such plans,
practices and policies in effect immediately prior to the Closing Date with
respect to such Transferred U.S. Employee as identified on Schedule 9.01(c). 
For the avoidance of doubt, Seller will be liable for (i) any retention, change
in control, bonus or other amount described in Section 2.04(f) (including the
employer portion of any payroll, social security, unemployment or similar Taxes)
and (ii) any severance Liabilities with respect to Former Employees.

 

(d)           Assumed Compensation and Benefits.  From and after the Closing
Date, Buyer shall, or shall cause its Affiliates to, assume, honor and be solely
responsible for paying, providing and satisfying when due all Assumed
Compensation and Benefits for the benefit of Transferred U.S. Employees.

 

84

--------------------------------------------------------------------------------


 

(e)           Tax-Qualified Plans.  Each Transferred U.S. Employee who is a
participant in the Tyco Electronics Retirement Savings and Investment Plan (the
“Tyco Electronics Savings Plan”) shall cease to be an active participant under
such plan effective as of the Closing Date.  Effective as of the Closing Date,
Buyer shall have, or shall cause its Affiliates to have, in effect a defined
contribution plan that is qualified under Section 401(a) of the Code and that
includes a qualified cash or deferred arrangement within the meaning of
Section 401(k) of the Code (the “Buyer Savings Plan”) in which Transferred U.S.
Employees who meet the eligibility criteria thereof shall be eligible to
participate.  Effective as of the Closing Date, each Transferred U.S. Employee
shall become fully vested in his or her account balance in the Tyco Electronics
Savings Plan.  Buyer agrees to cause the Buyer Savings Plan to accept rollovers
by Transferred U.S. Employees from the Tyco Electronics Savings Plan, including
promissory notes evidencing all outstanding loans.  Buyer agrees that it will be
solely responsible for amounts charged by the third-party administrator of the
Tyco Electronics Savings Plan and paid by Seller in connection with rollovers by
Transferred U.S. Employees from the Tyco Electronics Savings Plan to the Buyer
Savings Plan that exceed the amounts that would have been charged by the
third-party administrator of the Tyco Electronics Savings Plan and paid by
Seller had the accounts of Transferred U.S. Employees in the Tyco Electronics
Savings Plan been transferred to the Buyer Savings Plan in a mandatory
trust-to-trust transfer.  Seller agrees that it will use good faith efforts to
avoid or mitigate charges by the third-party administrator of the Tyco
Electronics Savings Plan in connection with the rollovers contemplated by this
Section 9.01(e), including consulting with Buyer prior to authorizing such
charges and permitting Buyer or the third-party administrator of the Buyer
Savings Plan to assume responsibility for actions for which the third-party
administrator of the Tyco Electronics Savings Plan would asses charges,
including drafting and sending participant communications regarding the
availability of such rollovers (which communications shall be mutually
acceptable in form and substance to both Seller and Buyer).  Buyer agrees that
it will cause the third-party administrator of the Buyer Savings Plan to accept
any rollover contemplated pursuant to this Section 9.01(e) no later than sixty
days following the latest date that Buyer receives the documentation from the
Transferred U.S. Employee and the third-party administrator of the Tyco
Electronics Savings Plan necessary for the third-party administrator of the
Buyer Savings Plan to process such rollover.

 

(f)            Certain Welfare Plan Matters.  Effective as of the Closing Date,
Buyer shall maintain or cause its Affiliates to maintain a group health plan in
which Transferred U.S. Employees, and their respective spouses and dependents,
who meet the eligibility criteria thereof may participate.  Following the
Closing Date, Buyer shall use, or shall cause its Affiliates to use, its
commercially reasonable efforts (i) to ensure that no waiting periods,
exclusions or limitations with respect to any pre-existing conditions, evidence
of insurability or good health or actively-at-work exclusions are applicable to
any Transferred U.S. Employees covered by a welfare benefit plan maintained by
Seller or its Affiliates immediately prior to the Closing Date, or their
dependents or beneficiaries, under

 

85

--------------------------------------------------------------------------------


 

any similar welfare benefit plans maintained by Buyer or its Affiliates in which
such Transferred U.S. Employees may be eligible to participate (except to the
extent that such a waiting period, exclusion or limitation was in effect and had
not been satisfied under the Benefit Plan in which such employee, dependent or
beneficiary was eligible to participate immediately prior to the Closing Date,
and without regard to any such waiting period, exclusion or limitation that
applies solely to employees who do not elect welfare benefit plan coverage upon
initial eligibility for the plan) and (ii) to provide that any costs or expenses
incurred by the Transferred U.S. Employees (and their respective dependents and
beneficiaries) under the Benefit Plans with respect to the plan year that
includes the Closing Date, up to (and including) the Closing Date, shall be
specifically applied for purposes of satisfying any similar deductible,
co-payment, coinsurance, maximum out-of-pocket provisions and like adjustments
or limitations on coverage under any such welfare benefit plans.  Except as
provided in Section 9.01(b), Section 9.01(h) or Section 9.01(j), Buyer shall be
responsible under the employee welfare benefit plans of Buyer or an Affiliate of
Buyer for all amounts payable by reason of claims incurred by Transferred U.S.
Employees and their eligible dependents and beneficiaries after the date they
become Transferred U.S. Employees.

 

(g)           Cafeteria Plan.  Buyer shall have in effect, or cause to be in
effect, as of the Closing Date, flexible spending reimbursement accounts under a
cafeteria plan qualifying under Section 125 of the Code (the “Buyer Cafeteria
Plan”) in which Transferred U.S. Employees who meet the eligibility criteria
thereof may participate.  As soon as practicable following the Closing Date,
Seller shall cause to be transferred to Buyer an amount in cash equal to the
excess of the aggregate accumulated contributions to the flexible spending
reimbursement accounts under the cafeteria plans in which such Transferred U.S.
Employees participate (the “Tyco Electronics Cafeteria Plan”) made during the
year in which the Closing Date occurs by the Transferred U.S. Employees over the
aggregate reimbursement payouts made for such year from such accounts to such
Transferred U.S. Employees.  Buyer or an Affiliate of Buyer shall cause the
balance of each Transferred U.S. Employee’s accounts under the Tyco Electronics
Cafeteria Plan as of the Closing Date to be credited to the Transferred U.S.
Employee’s corresponding accounts under the Buyer Cafeteria Plan in which such
employees participate following the Closing Date.  On and after the Closing
Date, Buyer shall assume and be solely responsible for all claims for
reimbursement by Transferred U.S. Employees, whether incurred prior to, on or
after the Closing Date, that have not been paid in full as of the Closing Date,
which claims shall be paid pursuant to and under the terms of the Buyer
Cafeteria Plan, and Buyer shall indemnify and hold harmless Seller and its
Affiliates from any and all claims by or with respect to Transferred U.S.
Employees for reimbursement under the Tyco Electronics Cafeteria Plan that have
not been paid in full as of the Closing Date.  Buyer agrees to cause the Buyer
Cafeteria Plan to honor and continue through the end of the calendar year in
which the Closing Date occurs the elections made by each Transferred U.S.
Employee under the Tyco Electronics Cafeteria Plan in

 

86

--------------------------------------------------------------------------------


 

respect of the flexible spending reimbursement accounts that are in effect
immediately prior to the Closing Date.

 

(h)           Supplemental Life and Disability.  Seller shall be solely
responsible for supplemental life and disability (whether long-term or
short-term) coverage of Former Employees and Business Employees on short-term
disability immediately prior to the Closing Date who do not return to active
employment within six months following the Closing Date.  Buyer shall be solely
responsible for supplemental life and disability (whether long-term or
short-term) coverage of all Transferred U.S. Employees after the date that such
employees commence employment with Buyer and its Affiliates, even if the
incident or circumstance giving rise to such coverage occurred prior to the
Closing Date.  Buyer shall be solely responsible for any Liabilities (calculated
in the manner set forth on Schedule 9.01(h)) with respect to short-term
disability coverage provided to any Transferred U.S. Employee on and after the
Closing Date but prior to his or her active employment with Buyer or an
Affiliate of Buyer; provided that such Transferred U.S. Employee returns to
active employment with Buyer or an Affiliate of Buyer within six months
following the Closing Date.

 

(i)            Credited Service.  With respect to each employee benefit plan,
policy or practice, including severance, vacation and paid time-off plans,
policies or practices, sponsored or maintained by Buyer or an Affiliate of
Buyer, Buyer or such Affiliate shall recognize, for all Transferred U.S.
Employees from and after the Closing Date, credit for all service with Seller,
its Affiliates and their respective predecessors, prior to the Closing Date for
all purposes (including eligibility to participate, vesting credit, eligibility
to commence benefits, benefit accrual (other than under a defined benefit
pension plan), early retirement subsidies and severance); provided, that no
service credit shall be granted to the extent any duplication of benefits
results.

 

(j)            Workers’ Compensation.  Seller shall retain the obligation and
Liability for any workers’ compensation, occupational disease or illness, state
or other disability or similar workers’ protection claims with respect to each
U.S. Business Employee reported prior to or on the Closing Date.  Buyer shall be
responsible for any such claim reported after the Closing Date even if the
injury or illness giving rise to such claim originates prior to or on the
Closing Date.

 

Section 9.02.  Canadian Business Employees.  Transfer and Terms and Conditions
of Employment.  Buyer or an Affiliate of Buyer shall offer employment effective
as of the Closing Date to each Canadian Business Employee, other than a Quebec
Business Employee, at the same rate of base salary, wages or other base
compensation, and under reasonably comparable employee benefits in the aggregate
as are made available to such Canadian Business Employee immediately before the
Closing Date. With respect to any Canadian Business Employee employed in the
Province of Quebec (a “Quebec Business Employee”), Buyer or an Affiliate of
Buyer shall continue the employment of each Quebec Business Employee at the same
rate of base salary,

 

87

--------------------------------------------------------------------------------


 

wages or other base compensation, and under reasonably comparable employee
benefits in the aggregate as are made available to such Quebec Business Employee
immediately before the Closing Date. Notwithstanding the foregoing, in respect
of any Canadian Business Employee who is on short-term disability, pregnancy or
parental leave, or other authorized leave of absence on the Closing Date, other
than a Quebec Business Employee, the terms of the offer made to any such
Canadian Business Employee by Buyer or an Affiliate of Buyer shall specify that
the offer is conditional upon the Canadian Business Employee’s return to active
employment, and the date on which such Canadian Business Employee returns to
active employment with Buyer or an Affiliate of Buyer shall be the effective
date of employment for the Canadian Business Employee.  Until such Canadian
Business Employee accepts Buyer’s or its Affiliate’s offer of employment, as
applicable, and reports to active employment (the date that such Canadian
Business Employee reports to active employment with Buyer or an Affiliate of
Buyer being the “Canadian Deferred Hire Date”), he or she shall remain in
Seller’s or its Affiliate’s employ and continue to participate in Seller’s or
its Affiliate’s Benefit Plans and Seller or its Affiliate, as applicable, shall
retain all Liabilities in respect of such Canadian Business Employee until the
Canadian Deferred Hired Date. Each Canadian Business Employee who accepts an
offer of employment made pursuant to this Section 9.02 and commences employment
with Buyer or an Affiliate of Buyer, or continues employment with Buyer or an
Affiliate of Buyer is referred to as a “Transferred Canadian Employee.”  For a
period of at least 12 months following the Closing Date, Buyer covenants and
agrees that each Transferred Canadian Employee’s rate of base salary, wages or
other base compensation as in effect immediately prior to the Closing Date shall
not be reduced; provided that this provision shall not preclude Buyer’s
implementation of any reduced hours arrangement, furlough program or similar
arrangements in accordance with Applicable Law to the extent Transferred
Canadian Employees are treated no less favorably than similarly situated
employees of Buyer and its Affiliates.  No provision in this Agreement shall
(i) give any Transferred Canadian Employee any right to continued employment
with Buyer or an Affiliate of Buyer or impair in any way the right of Buyer or
an Affiliate of Buyer to terminate or change the terms of the employment (other
than the rate of base salary, wages or other base compensation as provided
above) of any employee, including any Transferred Canadian Employee, after the
Closing Date in accordance with Applicable Law or (ii) preclude Buyer or an
Affiliate of Buyer from altering, amending or terminating any of its employee
benefit plans (including any Assumed Plan), or the participation of any of its
employees in such plans, at any time.

 

Section 9.03.  Irish Business Employees.  Transfer and Terms and Conditions of
Employment.  The parties hereto accept for the purposes of this Agreement that
the Transfer Regulations apply in Ireland.  With respect to any Irish Business
Employee, effective as of the Closing Date, Buyer or an Affiliate of Buyer shall
take over each Irish Business Employee on terms and conditions not less
favorable on an individual basis in the aggregate than the terms and conditions
provided immediately prior to the Closing Date, except as otherwise

 

88

--------------------------------------------------------------------------------


 

required or sufficient to comply with Applicable Law (including the Transfer
Regulations).  For a period of at least 12 months following the Closing Date,
and subject to Applicable Law (including the Transfer Regulations) to the extent
relevant, Buyer covenants and agrees that each Irish Business Employee’s rate of
base salary, wages or other base compensation as in effect immediately prior to
the Closing Date shall not be reduced; provided that, subject to Applicable Law
(including the Transfer Regulations), this provision shall not preclude Buyer’s
implementation of any reduced hours arrangement, furlough program or similar
arrangements to the extent Irish Business Employees are treated no less
favorably then similarly situated employees of Buyer and its Affiliates. 
Subject to Applicable Law (including the Transfer Regulations), no provision in
this Agreement shall (i) give any Irish Business Employee any right to continued
employment with Buyer or an Affiliate of Buyer or impair in any way the right of
Buyer or an Affiliate of Buyer to terminate or change the terms of the
employment (other than the rate of base salary, wages or other base compensation
as provided above) of any employee, including any Irish Business Employee, after
the Closing Date or (ii) preclude Buyer or an Affiliate of Buyer from altering,
amending or terminating any of its employee benefit plans (including any Assumed
Plan), or the participation of any of its employees in such plans, at any time.

 

Section 9.04.  Other Business Employees.  Transfer and Terms and Conditions of
Employment.  With respect to any Business Employee who is not a U.S. Business
Employee, a Canadian Business Employee or an Irish Business Employee (an “Other
Business Employee”), effective as of the Closing Date, Buyer or an Affiliate of
Buyer shall offer employment to or otherwise accept into employment each Other
Business Employee at the same rate of base salary, wages or other base
compensation, and under reasonably comparable employee benefits in the aggregate
as are made available to such individual immediately before the applicable
Closing Date, save as otherwise required or sufficient to comply with Applicable
Law (including the Transfer Regulations).  Notwithstanding the foregoing, and
subject to Applicable Law (including the Transfer Regulations), in respect of
any Other Business Employee who is on a short-term disability, pregnancy,
parental or other authorized leave of absence on the Closing Date, the effective
date of employment shall not be the Closing Date but rather the terms of an
offer made to any such Other Business Employee shall specify that the offer is
conditional upon the Other Business Employee returning to active employment and
the date on which such employee returns to active employment with Buyer or an
Affiliate of Buyer shall be the effective date of employment.  Until such Other
Business Employee accepts Buyer or its Affiliate’s offer of employment, as
applicable, and reports to active employment (the date that such Other Business
Employee reports to active employment being the “Deferred Hire Date”), he or she
shall remain in Seller’s or its Affiliate’s employ and continue to participate
in Seller’s or its Affiliate’s Benefit Plans and Seller or its Affiliate, as
applicable, shall retain all Liabilities in respect of such Other Business
Employee until the Deferred Hire Date.  Each Other Business Employee who accepts
such offer of employment and commences employment with Buyer or an Affiliate of
Buyer or

 

89

--------------------------------------------------------------------------------


 

transfers under the Transfer Regulations is referred to as a “Transferred Other
Employee.”  For a period of at least 12 months following the Closing Date, and
subject to Applicable Law (including the Transfer Regulations) to the extent
relevant, Buyer covenants and agrees that each Transferred Other Employee’s rate
of base salary, wages or other base compensation as in effect immediately prior
to the Closing Date shall not be reduced; provided that this provision shall not
preclude Buyer’s implementation of any reduced hours arrangement, furlough
program or similar arrangements to the extent Transferred Other Employees are
treated no less favorably then similarly situated employees of Buyer and its
Affiliates.  No provision in this Agreement shall (i) give any Other Business
Employee any right to continued employment with Buyer or an Affiliate of Buyer
or impair in any way the right of Buyer or an Affiliate of Buyer to terminate or
change the terms of the employment (other than the rate of base salary, wages or
other base compensation as provided above) of any employee, including any
Transferred Other Employee, after the Closing Date or (ii) preclude Buyer or an
Affiliate of Buyer from altering, amending or terminating any of its employee
benefit plans (including any Assumed Plan), or the participation of any of its
employees in such plans, at any time.  To the extent not prohibited by
Applicable Law (including the Transfer Regulations), Seller or its applicable
Affiliate shall terminate the employment of all Other Business Employees
actively at work as of immediately prior to the Closing.

 

Section 9.05.  Benefits Obligations.  (a) Seller’s Obligations.  With respect to
each Benefit Plan under which benefits are provided to Canadian Business
Employees and Irish Business Employees, Seller and its Affiliates shall, on or
prior to the Closing Date, administer each such Benefit Plan in all material
respects in accordance with its terms and Applicable Law.  Seller shall retain
the obligation and Liability for any workers’ compensation, occupation disease
or illness or similar workers’ protection claims with respect to each Canadian
Business Employee and Irish Business Employee, reported on or prior to the
Closing Date.

 

(b)           Buyer’s Obligations.  With respect to each Transferred Canadian
Employee and each Irish Business Employee, Buyer shall recognize all service
with Seller or its Affiliates for purposes of those employee benefits plans
maintained or provided by the Buyer or an Affiliate of the Buyer in which the
Transferred Canadian Employees or the Irish Business Employees are enrolled by
Buyer after the Closing Date (other than a defined benefit pension plan), to the
extent the recognition of such service credit affects the provision of benefits
under such plans; provided that no service credit will be granted to the extent
that any duplication of benefits results.  Buyer shall use its commercially
reasonable efforts to arrange for the waiver of any waiting periods, exclusions
or limitations with respect to any pre-existing conditions, evidence of
insurability or good health or actively-at-work restrictions under any of its or
any Buyer Affiliate’s health and welfare plans in which Transferred Canadian
Employees or the Irish Business Employees (or each of their dependents or
beneficiaries) are or will be enrolled (except to the extent that such a waiting
period, exclusion or limitation was in

 

90

--------------------------------------------------------------------------------


 

effect and was not satisfied under the Benefit Plan in which such employee,
dependent or beneficiary was eligible to participate immediately prior to the
Closing Date).  Buyer agrees to use its commercially reasonable efforts to
provide that any costs or expenses incurred by the Transferred Canadian
Employees and the Irish Business Employees (and each of their respective
dependents and beneficiaries) under the health and welfare benefit plans in
which the Transferred Canadian Employees and the Irish Business Employees are
enrolled with respect to the plan year that includes the Closing Date, up to
(and including) the Closing Date, shall be specifically applied for purposes of
satisfying any similar deductible, co-payment, coinsurance, maximum
out-of-pocket provisions and like adjustments or limitations on coverage under
any such health and welfare plans.  Buyer shall be responsible for all
obligations and Liability for any workers’ compensation, occupational disease or
illness or similar workers’ protection claims with respect to each Transferred
Canadian Employee and Irish Business Employee, reported after the Closing Date,
regardless of whether the events giving rise to such claims occurred prior to,
on or after the Closing Date.  Buyer and Seller hereby agree that on or before,
or as soon as reasonably practicable following, the Closing Date legal
responsibility for the Irish Benefit Plan shall be transferred to Buyer, or an
Affiliate of Buyer, and Seller and the Buyer hereby agree to do all such things
and execute all such documentation as is legally required to effect such a
transfer and in particular (i) the execution of deed of substitution of
principal employer of the Irish Benefit Plan to appoint the Buyer, or an
Affiliate of Buyer as the principal employer of the Irish Benefit Plan;
(ii) (where the Buyer deems this necessary) the removal of the existing trustees
of the Irish Benefit Plan to be replaced by such persons as the Buyer in its
absolute discretion shall decide; (iii) to make all necessary notifications to
the Irish Revenue Commissioners, the Pensions Board and the members of the Irish
Benefit Plan where appropriate; and (iv) the assignment of any relevant
insurance policies in respect of Irish Business Employees to Buyer or an
Affiliate of Buyer on or prior to the Closing Date.

 

Section 9.06.  Indemnity.  Seller shall indemnify and hold harmless Buyer and
its Affiliates from any and all Damages incurred on or after the Closing Date as
a result of, arising out of, or in connection with the Canadian Business
Employees, the Irish Business Employees and the Other Business Employees before
the Closing Date in respect of any breach of the information and consultation
provisions of any Applicable Law (including the Transfer Regulations) by Seller
or any Affiliate of Seller.  Buyer shall indemnify and hold harmless Seller and
its Affiliates from any and all Damages incurred on or after the Closing Date as
a result of, arising out of, or in connection with the Canadian Business
Employees, the Irish Business Employees and the Other Business Employees before
the Closing Date in respect of any breach of the information and consultation
provisions of any Applicable Law (including the Transfer Regulations) by Buyer
or any Affiliate of Buyer.  From and after the Closing Date, Buyer shall, or
shall cause its Affiliates to, honor, pay, perform and satisfy any and all
Liabilities, obligations and responsibilities to, or in respect of, any breach
of Applicable Law (including the Transfer Regulations) by Buyer or any Affiliate

 

91

--------------------------------------------------------------------------------


 

arising on or after the Closing Date with respect to the Canadian Business
Employees, the Irish Business Employees and Other Business Employees.  The
indemnity provided in this Section 9.06 shall not duplicate any obligation of
Seller or Buyer, as applicable, pursuant to Article 11, and shall be governed by
the provisions of such Article 11 to the extent applicable.

 

Section 9.07.  Transferred Employees.  Each Transferred U.S. Employee,
Transferred Canadian Employee, Irish Business Employee and Transferred Other
Employee is referred to as a “Transferred Employee,” and all such employees
collectively are referred to as “Transferred Employees.”

 

Section 9.08.  Consultations.  Seller and the Affiliates of Seller shall take
all steps, on a timely basis, as are required by Applicable Law to notify,
consult with, or negotiate the effect, impact, terms or timing of the
transactions contemplated by this Agreement with each works council, union,
labor organization, employee representative group, employee, Person or
Governmental Authority prior to the Closing.  Neither Seller nor any Affiliate
of Seller shall inform, notify, represent, imply or communicate in any way to
any works council, union, labor organization, employee representative group,
employee, Person or Governmental Authority that any particular Applicable Law
applies or does not apply in connection with the transactions contemplated by
this Agreement, including the Transfer Regulations or any other legislation
dealing with the transfer by operation of law of the employment of employees
from one employer to another, save where otherwise agreed by Seller and Buyer in
writing that the Transfer Regulations do apply.

 

Section 9.09.  Assistance and Cooperation.  After the Closing Date, Seller and
Buyer shall reasonably cooperate (and shall cause their respective Affiliates to
reasonably cooperate) with each other and with each other’s agents, including
accounting firms and legal counsel, in connection with any Legal Proceeding as a
result of, in connection with or with respect to Buyer’s assumption of
Liabilities under Sections 2.03(e) through 2.03(g).

 

Section 9.10.  No Third Party Beneficiaries.  Without limiting the generality of
Section 13.05, no provision of this Article shall create any third party
beneficiary or other rights in any employee or former employee (including any
beneficiary or dependent thereof) of Seller or of any of its Affiliates in
respect of continued employment (or resumed employment) with either Buyer or the
Business or any of their respective Affiliates and no provision of this
Article 9 shall create any such rights in any such Persons in respect of any
benefits that may be provided, directly or indirectly, under any Benefit Plan or
any plan or arrangement that may be established by Buyer or any of its
Affiliates.  No provision of this Agreement shall constitute a limitation on
rights to amend, modify or terminate after the Closing Date any such plans or
arrangements of Buyer or any of its Affiliates, except with respect to the
period during which and the level at which compensation and benefits have been
agreed to be provided to Transferred Employees under this Article 9.

 

92

--------------------------------------------------------------------------------


 

Section 9.11.  Wage Reporting.  Buyer and Seller shall utilize, or cause their
Affiliates to utilize, the standard procedure set forth in Section 4 of Rev.
Proc. 2004-53, with respect to United States wage reporting.

 

ARTICLE 10
CONDITIONS TO CLOSING

 

Section 10.01.  Conditions to Obligations of Buyer and Seller.  The obligations
of Buyer and Seller to consummate the Closing are subject to the satisfaction
(or waiver, to the extent waiver of such condition is permitted by law, by both
Buyer and Seller) of the following conditions:

 

(a)           Any applicable waiting period under the HSR Act or other
applicable waiting period (or any extension thereof), filings or approvals under
any other applicable Antitrust Laws or regulations relating to the transactions
contemplated hereby shall have expired, been terminated or been obtained.

 

(b)           No Applicable Law shall restrain, enjoin or otherwise prohibit the
Closing.

 

(c)           The Governmental Authority consents and approvals set forth in
Schedule 10.01(c) shall have been obtained.

 

Section 10.02.  Conditions to Obligation of Buyer.  The obligation of Buyer to
consummate the Closing is subject to the satisfaction (or waiver, to the extent
waiver of such condition is permitted by law, by Buyer) of the following further
conditions:

 

(a)           (i) Seller shall have performed in all material respects all of
its material obligations hereunder required to be performed by it on or prior to
the Closing Date, (ii) the representations and warranties of Seller contained in
this Agreement shall be true and correct on and as of the Closing Date as if
made on and as of such date (other than those made on and as of a specified
date, which shall be true and correct on and as of such specified date), without
giving effect to any materiality, Material Adverse Effect or similar qualifiers
contained in such representations and warranties (other than those qualifiers
specified on Schedule 10.02(a)(ii) hereto), except for such failures to be true
and correct as has not and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (iii) Buyer
shall have received a certificate signed by an authorized officer of Seller to
the foregoing effect.

 

(b)           Since the date of this Agreement, there shall not have occurred
any change, event, circumstance or development that has had, or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

93

--------------------------------------------------------------------------------

 

Section 10.03.  Conditions to Obligation of Seller.  The obligation of Seller to
consummate the Closing is subject to the satisfaction (or waiver, to the extent
waiver of such condition is permitted by law, by Seller) of the following
further conditions:

 

(a)           (i) Buyer shall have performed in all material respects all of its
material obligations hereunder required to be performed by it at or prior to the
Closing Date, (ii) the representations and warranties of Buyer contained in this
Agreement shall be true and correct on and as of the Closing Date as if made on
and as of such date (other than those made on and as of a specified date, which
shall be true and correct on and as of such specified date), without giving
effect to any materiality, material adverse effect or similar qualifiers
contained in such representations and warranties, except for such failures to be
true and correct as has not and would not reasonably be expected to have a
material adverse effect on the ability of Buyer to consummate the transactions
contemplated by this Agreement, and (iii) Seller shall have received a
certificate signed by an authorized officer of Buyer to the foregoing effect.

 

Section 10.04.  Frustration of Closing Conditions.  None of Buyer or Seller may
rely on the failure of any condition set forth in this Article 10 to be
satisfied if such failure was caused by such party’s failure to act in good
faith or such party’s failure to use its reasonable best efforts to cause the
Closing to occur as required by Section 7.01 or such party’s failure to comply
with its obligations under any other provision of this Agreement.

 

ARTICLE 11
SURVIVAL; INDEMNIFICATION

 

Section 11.01.  Survival.  The representations and warranties of the parties
hereto contained in this Agreement or in any certificate or other writing
delivered pursuant hereto or in connection herewith shall survive the Closing
until the date which is eighteen (18) months following the Closing Date;
provided that (i) the representations and warranties in Sections 3.02 (Corporate
Authorization; Binding Effect), 3.04 (Subsidiary Capital Structure), 3.16
(Finders’ Fees), 4.02 (Corporate Authorization; Binding Effect) and 4.08
(Finders’ Fees) shall survive the Closing indefinitely; (ii) the representations
and warranties in Section 3.14(d) (Transfer of Seller’s Intellectual Property
Rights) and Section 3.19 (Environmental Compliance) shall survive the Closing
until the fifth anniversary of the Closing Date; and (iii) the representations
and warranties in Section 3.17 (Personnel), to the extent such representations
and warranties cover Assumed Plans, shall survive the Closing until the seventh
anniversary of the Closing Date.  The covenants and agreements of the parties
hereto contained in this Agreement or in any certificate or other writing
delivered pursuant hereto or in connection herewith shall survive the Closing in
accordance with their terms, provided that any covenant or agreement as to which
no survival period is explicitly specified shall survive the Closing
indefinitely or until the latest date permitted by law.  Notwithstanding the

 

94

--------------------------------------------------------------------------------


 

preceding sentence, any breach of covenant, agreement, representation or
warranty in respect of which indemnity may be sought under this Agreement shall
survive the time at which it would otherwise terminate pursuant to the preceding
sentence, if notice of the breach or inaccuracy thereof giving rise to such
right of indemnity shall have been given to the party against whom such
indemnity may be sought prior to such time.

 

Section 11.02.  Indemnification by Seller.  (a)  Subject to the other provisions
of this Article 11, effective at or after the Closing, Seller shall indemnify
Buyer and its Affiliates (including the Subsidiary) and their respective
successors and assigns (the “Buyer Indemnitees”) against, and Seller hereby
agrees to hold each of them harmless from any and all damage, loss, Liability
and expense (including reasonable expenses of investigation and reasonable
attorneys’ fees and expenses in connection with any Legal Proceeding whether
involving a third-party claim or a claim solely between the parties hereto)
(“Damages”) incurred or suffered by any Buyer Indemnitee or any of their
respective successors and assigns arising out of:

 

(i)            any inaccuracy in, misrepresentation or breach of warranty (each
such inaccuracy in, misrepresentation and breach of warranty, a “Warranty
Breach”) made by Seller pursuant to this Agreement (provided that the
determination of whether there has been any inaccuracy, misrepresentation or
breach, and the calculation of Damages, shall be made without giving effect to
any materiality, Material Adverse Effect or similar qualifiers contained therein
other than those qualifiers specified on Schedule 10.02(a)(ii) hereto);

 

(ii)           any breach of covenant or agreement made or to be performed by
Seller pursuant to this Agreement (other than covenants contained in Article 8,
which are addressed by Article 8 exclusively);

 

(iii)          the matters set forth on Schedule 3.14(c) (the “Disclosed
Claims”) to the extent any Disclosed Claim results in any inaccuracy in,
misrepresentation or breach of Seller’s warranties set forth in Section 3.14
(other than any such warranties set forth in the second sentence of
Section 3.14(c));

 

(iv)          any Seller Shared Program Costs;

 

(v)           any Excluded Liability; or

 

(vi)          any Liability of Seller or its Affiliates (including the
Subsidiary) to the extent that it is not a Liability arising out of or relating
to the Business (as currently or formerly conducted), the Purchased Assets or
the Real Property;

 

regardless of whether such Damages arise as a result of the negligence, strict
liability or any other liability under any theory of law or equity of, or
violation of

 

95

--------------------------------------------------------------------------------


 

any Applicable Law by, Buyer; provided that with respect to a claim for
indemnification pursuant to (x) Section 11.02(a)(i) (other than a Warranty
Breach of Sections 3.02 (Corporate Authorization; Binding Effect), 3.04
(Subsidiary Capital Structure) and 3.16 (Finders’ Fees), for which the following
limitations will not apply), (y) Section 11.02(a)(iii) or
(z) Section 11.02(a)(iv): (A) Seller shall not be liable for any individual item
where the Damages relating thereto are less than $15,000; provided that any
claims arising out of the same occurrence, transaction or event or series of
related occurrences, transactions or events (including similar occurrences,
transactions or events at multiple Real Property locations) will be treated as a
single claim for determining whether the threshold set forth in this clause
(A) has been met; (B) Seller shall not be liable unless the aggregate amount of
Damages with respect to all such indemnification claims not disallowed pursuant
to clause (A), together with any Other Consent Costs for which Buyer has
reimbursed Seller pursuant to Section 2.05, exceeds 1.25% of the Purchase Price
and then only to the extent of such excess; and (C) Seller’s maximum Liability
for all such indemnification claims shall not exceed 17.5% of the Purchase
Price.

 

(b)           Notwithstanding anything in this Agreement to the contrary, the
aggregate liability of Seller under this Agreement with respect to Damages to
Buyer Indemnitees for indemnification under this Section 11.02 (other than under
Section 11.02(a)(v) and Section 11.02(a)(vi) for which the following limitation
shall not apply) shall not be in excess of the total amount of the Purchase
Price.

 

Section 11.03.  Indemnification by Buyer.  Subject to the other provisions of
this Article 11, effective at and after the Closing, Buyer shall indemnify
Seller, its Affiliates and their respective successors and assigns against and
Buyer hereby agrees to hold each of them harmless from any and all Damages
incurred or suffered by Seller, or any of its Affiliates or Representatives or
any of their respective successors and assigns arising out of:

 

(a)           any Warranty Breach made by Buyer pursuant to this Agreement
(without giving effect to any materiality, Material Adverse Effect or similar
qualifiers contained therein);

 

(b)           any or breach of covenant or agreement made or to be performed by
Buyer pursuant to this Agreement (other than covenants contained in Article 8,
which are addressed by Article 8 exclusively);

 

(c)           any Assumed Liability; or

 

(d)           operation of the Business or use of the Purchased Assets or Real
Property by Buyer or its Affiliates after the Closing Date; provided that in
each case of subsections (a) to (d), Seller or its Affiliates or Representatives
will not be entitled to recover Damages for any matter to the extent that a
Buyer Indemnitee is entitled to Damages arising out of such matter pursuant to
Section 11.02;

 

96

--------------------------------------------------------------------------------


 

regardless of whether such Damages arise as a result of the negligence, strict
liability or any other liability under any theory of law or equity of, or
violation of any Applicable Law by, Seller; provided that with respect to a
claim for indemnification pursuant to Section 11.03(a) (other than Warranty
Breaches of Sections 4.02 (Corporate Authorization; Binding Effect) and 4.08
(Finders’ Fees), for which the following limitations will not apply), (a) Buyer
shall not be liable for any individual item where the Damages relating thereto
are less than $15,000; provided that any claims arising out of the same
occurrence, transaction or event or series of related occurrences, transactions
or events will be treated as a single claim for determining whether the
threshold set forth in this clause (i) has been met; (b) Buyer shall not be
liable unless the aggregate amount of Damages with respect to all such
indemnification claims not disallowed pursuant to clause (i) exceeds 1.25% of
the Purchase Price and then only to the extent of such excess; and (c) Buyer’s
maximum Liability for all such indemnification claims shall not exceed 17.5% of
the Purchase Price.

 

Section 11.04.  Damages Net of Insurance, Etc.  The amount of any Damages for
which indemnification is provided under Section 8.06, 11.02 or 11.03 shall be
net of (i) any amounts recovered by the Indemnified Party pursuant to any
indemnification by, or indemnification agreement with, any third party, (ii) any
insurance proceeds or other cash receipts or sources of reimbursement actually
received by the Indemnified Party as an offset against such Damages (each Person
named in clauses (i) and (ii), a “Collateral Source”), net of all costs and
expenses actually incurred by the Indemnified Party in connection with
recovering such Damages from the Collateral Source, and (iii) an amount equal to
the present value of the net Tax benefit, if any, attributable to such Damages. 
The Indemnified Party shall use commercially reasonable efforts to seek recovery
from all Collateral Sources; provided that commercially reasonable efforts will
not require the Indemnified Party to pursue litigation against any insurance
carrier, customer, supplier, employee, officer, or Affiliate. If the amount to
be netted hereunder in connection with a Collateral Source from any payment
required under Section 8.06, 11.02 or 11.03 is received by an Indemnified Party
after payment by the Indemnifying Party of any amount otherwise required to be
paid to an Indemnified Party pursuant to this Article 11, the Indemnified Party
shall pay to the Indemnifying Party (net of all costs and expenses actually
incurred by the Indemnified Party in connection with recovering such Damages
from the Collateral Source), as soon as reasonably practical after the receipt
from such Collateral Source of such payment, any amount that the Indemnifying
Party would not have had to pay pursuant to this Article 11 had such Collateral
Source payment been received by the Indemnified Party prior to or at the time of
such indemnification payment by the Indemnifying Party.

 

Section 11.05.  Procedures; Third Party Claims.  (a)  The party seeking
indemnification under Section 11.02, 11.03 or, with respect to this subsection
(a) only, 11.07 (the “Indemnified Party”) agrees to give notice to the party
against whom indemnity is sought (the “Indemnifying Party”) of the assertion of
any claim, or the commencement of any Legal Proceeding in respect of which

 

97

--------------------------------------------------------------------------------


 

indemnity may be sought under such Section promptly following any determination
to assert such a claim, or as soon as reasonably practical after receipt of
notice by the Indemnified Party of the assertion of such claim by a third party
or the commencement of any such Legal Proceeding; provided that any failure or
delay on the party of the Indemnified Party to give such notice to the
Indemnifying Party will not affect the Indemnified Party’s right to recover on
or under any such Legal Proceeding unless and to the extent the Indemnifying
Party is materially prejudiced by such failure or delay.

 

(b)           The Indemnifying Party shall have the right, but not the
obligation, to conduct and control, through counsel of its choosing, any Legal
Proceeding brought by a third party (a “Third-Party Claim”); provided that the
Indemnifying Party will only be entitled to assume and conduct the defense of
any Third Party Claim to the extent that (i) the Third Party Claim does not
primarily seek non-monetary relief and (ii) prior to the commencement of such
Third Party Claim, the applicable cap on recovery by the Indemnified Party has
not been exceeded .  If the Indemnifying Party elects to conduct and control any
Third-Party Claim, it shall, within 30 days of receipt of notice of such
Third-Party Claim, notify the Indemnified Party of its intent to do so.  If the
Indemnifying Party does not elect to conduct and control any Third Party Claim,
the Indemnified Party may conduct and control any Third-Party Claim and keep the
Indemnifying Party reasonably informed of the status of such Third-Party Claim. 
The Indemnifying Party shall permit the Indemnified Party to participate in, but
not control, the defense of any such Legal Proceeding which the Indemnifying
Party has elected to assume the defense of through counsel chosen by the
Indemnified Party; provided, however, that the fees and expenses of such counsel
shall be borne by the Indemnified Party.  If the Indemnifying Party elects not
to control or conduct the defense or prosecution of a Third-Party Claim, the
Indemnified Party shall nevertheless keep the Indemnifying Party reasonably
informed of the status of such Third-Party Claim, and the Indemnifying Party
nevertheless shall have the right to participate in the defense or prosecution
of any Third-Party Claim and, at its own expense, to employ counsel of its own
choosing for such purpose.  Notwithstanding anything in this Section 11.05(b) to
the contrary, the Indemnifying Party shall not, without the prior written
consent of the Indemnified Party, which consent shall not be unreasonably
withheld, delayed or conditioned, settle or compromise any Third-Party Claim
unless the settlement or compromise involves only the payment of monetary
damages for which the Indemnifying Party is responsible under this Agreement. 
Notwithstanding anything in this Section 11.05(b) to the contrary, the
Indemnified Party shall not, without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld, delayed or
conditioned, settle or compromise any Third-Party Claim.

 

(c)           The parties shall cooperate in the defense or prosecution of any
Third-Party Claim, with such cooperation to include (i) the retention and the
provision of records and information that are reasonably relevant to such
Third-Party Claim and (ii) the making available of employees on a mutually
convenient

 

98

--------------------------------------------------------------------------------


 

basis for providing additional information and explanation of any material
provided hereunder.

 

Section 11.06.  Calculation of Damages.  Except with respect to Damages payable
to a third party in connection with a Third-Party Claim, in no event shall any
party or its Affiliates be liable under this Article 11 for any indirect,
incidental, special or consequential damages or damages for lost profits arising
out of its performance or non-performance of any provision of this Agreement
regardless of the nature of the claim or whether such party has been advised of
the possibility of such damages.

 

Section 11.07.  Environmental Indemnity for Transferred New York Tower Sites. 
Seller agrees that if any Buyer Indemnitee incurs or suffers Damages relating to
the Transferred New York Tower Sites (“Buyer Environmental Damages”) for which
Seller is reasonably likely to have a claim for indemnification pursuant to the
terms of Section 9.6 of the Com-Net Agreement (the “Com-Net Indemnity”), upon
receipt of written request of Buyer, Seller shall seek to assign to such Buyer
Indemnitee its rights to such Com-Net Indemnity with respect to such Buyer
Environmental Damages.  If Seller is able to assign such rights, Seller shall
have no further obligations with respect to such Buyer Environmental Damages,
except with respect to any such Buyer Environmental Damages otherwise subject to
indemnification under Section 11.02 or as provided in the last sentence of this
Section 11.07.  If Seller is not able to procure such assignment, Seller agrees
to directly pursue the Com-Net Indemnity with respect to such Buyer
Environmental Damages and Seller shall indemnify Buyer Indemnitee for such Buyer
Environmental Damages to the extent it received payment therefor under the
Com-Net Indemnity.   For the avoidance of doubt, to the extent Buyer’s or
Seller’s claim, as applicable, under the Com-Net Indemnity is not successful
with regard to any Buyer Environmental Damages, then each of Buyer and Seller
shall continue to have whatever rights and obligations relating to such Buyer
Environmental Damages it would otherwise have pursuant to the terms of this
Agreement.

 

Section 11.08.  Environmental Procedures.  With respect to any claims involving
the investigation, remediation, removal, corrective action, containment,
monitoring or other response action relating to the existence of environmental
contamination, including claims made under Section 11.02(a)(i) with respect to
Section 3.19, under Section 11.02(a)(v) with respect to any Excluded
Environmental Liability, under Section 11.03(c) or (d) with respect to
environmental matters or under Section 11.07 (collectively, “Environmental
Claims”), Buyer, Seller and their respective Affiliates, as the case may be,
shall act in a Commercially Reasonable Manner.  Seller shall have no obligation
for any Damages arising out of any Environmental Claim to the extent such
Damages result from or are the consequence, in whole or in part, of any
intrusive sampling, testing or monitoring of soil or groundwater performed by or
on behalf of Buyer, any of its Affiliates or any of their respective
Representatives, unless (and only to the extent) such action is (a) required by
an Environmental Law, order, injunction,

 

99

--------------------------------------------------------------------------------


 

decree or ruling of any Governmental Authority or a Permit in effect at the time
such action is taken; (b) subject to Section 11.05, reasonably necessary in
connection with the defense or resolution of a Third-Party Claim; (c) reasonably
necessary to investigate conditions that indicate an imminent and substantial
endangerment to human health as reasonably determined by Buyer; (d) required
pursuant to any applicable Real Property Lease as in effect as of the Closing
Date or, if less restrictive, as amended thereafter; (e) reasonably necessary to
obtain financing or a mortgage, or in connection with a potential sale of any
Real Property or the Business; (f) conducted in connection with construction or
maintenance projects at any Real Property provided that such projects serve a
legitimate business purpose unrelated to conducting intrusive sampling, testing
or monitoring of the Environment for purposes of seeking indemnification
hereunder; or (g) conducted in connection with properly maintaining any
production or drinking water wells that are the responsibility of Buyer and that
exist at any Real Property on the Closing Date.  Buyer and Seller agree that,
with respect to any Environmental Claim arising out of a Release of any
Hazardous Substance, the issuance of a no further action letter or the
equivalent indicia of completion issued by any Governmental Authority having
jurisdiction over Releases or remediation (“NFA Letter”) shall fully resolve any
investigation, remediation, removal, corrective action, containment, monitoring
or other response obligation of Seller with respect to such Environmental Claim
and such Release; provided, that this sentence shall not apply to the extent any
Environmental Claim arising out of a claim brought by any third party is not
settled as a result of the receipt of an NFA Letter; provided, further, that
Seller may not invoke the receipt of the NFA Letter as a reason to avoid
fulfilling any remaining obligations with respect to such Environmental Claim in
the event (x) the NFA Letter contains re-openers or other provisions that
reserve the right of the issuing Governmental Authority to require additional
investigation, remediation, removal, corrective action, containment, monitoring
or other response action with respect to Hazardous Substances (“Re-Opener”),
(y) the Re-Opener is not triggered through any action or omission of Buyer, its
Affiliates or their respective Representatives (other than any action described
in clauses (a) through (g) of this Section 11.08) and (z) in the case of any
Environmental Claim made under Section 11.02(a)(i), the Re-Opener is triggered
before the fifth anniversary of the NFA Letter.  In no event shall Seller be
obligated to pay any Damages arising out of any Environmental Claim to the
extent such Damages arise due to a change in the use of the relevant Real
Property to any use other than commercial or industrial use after the Closing
Date.

 

Section 11.09.  Parent Guarantee.  Immediately prior to the occurrence of a
Guarantee Trigger Event, Seller Parent, on behalf of itself and its permitted
successors and assigns, shall enter into a guarantee in favor of Buyer and each
Buyer Indemnitee in respect of each and every covenant, agreement and other
obligation in effect at such time of Seller and/or any of its Affiliates and
permitted assigns under this Agreement and each other Transaction Document in
substantially the form attached as Exhibit G hereto.  For purposes of this
Section 11.09, a “Guarantee Trigger Event” means (a) Seller ceasing to hold,
directly or indirectly, substantially all of the ownership interests in all of
the material

 

100

--------------------------------------------------------------------------------


 

operating subsidiaries that are material to Seller Parent’s consolidated
financial results taken as a whole and held, directly or indirectly, by Seller
Parent, as of the Closing Date (collectively, the “Operating Subsidiaries”) or
(b) the taking of any action by Seller Parent that results in Seller Parent
owning, directly or indirectly, any Operating Subsidiaries other than through
its ownership of its equity interest of Seller (or in other words if Seller will
cease to own directly or indirectly all of the Operating Subsidiaries owned
indirectly or directly by Seller Parent).

 

Section 11.10.  Exclusive Remedy/Waiver.  The parties acknowledge and agree that
from and after the Closing, Article 8 and this Article 11 shall provide the
exclusive remedy for any party for any type of claim for which such party is
indemnified pursuant to Article 8 or this Article 11.  In furtherance of the
foregoing, the parties hereby waive, effective upon the occurrence of the
Closing, to the fullest extent permitted by Applicable Law, any and all other
rights, claims and causes of action (including rights of contribution or other
rights of recovery arising out of or relating to any Environmental Law or any
Hazardous Substance) for breach of the representations, warranties and covenants
contained in this Agreement.  Notwithstanding anything to the contrary contained
herein, the foregoing shall not apply to any deliberate breach of this Agreement
by Buyer or Seller or to claims for specific performance or injunctive relief or
claims based on fraud.

 

ARTICLE 12
TERMINATION

 

Section 12.01.  Grounds for Termination.  This Agreement may be terminated at
any time prior to the Closing:

 

(a)           by mutual written agreement of Seller and Buyer;

 

(b)           by either Seller or Buyer if the Closing shall not have been
consummated on or before the nine-month anniversary of the date hereof (unless
the failure to consummate the Closing by such date shall be due to the failure
of the party seeking to terminate this Agreement to have fulfilled any of its
obligations under this Agreement);

 

(c)           by either Seller or Buyer if consummation of the transactions
contemplated hereby would violate any nonappealable final order, decree or
judgment of any Governmental Authority having competent jurisdiction;

 

(d)           by Buyer if any of the representations or warranties of Seller
contained in this Agreement are inaccurate or untrue to the extent that any such
inaccuracy or untruth would cause the failure of the condition set forth in
Section 10.02(a)(ii) or if Seller has failed to discharge and fulfill any of its
covenants or agreements contained in this Agreement to the extent that any such
failure would

 

101

--------------------------------------------------------------------------------


 

cause the failure of the condition set forth in Section 10.02(a)(i), and, if
such inaccuracy or failure is capable of being cured, such inaccuracy or failure
has not been cured within 30 days after written notice of such failure,
inaccuracy or untruth has been given to Seller; or

 

(e)           by Seller if any of the representations or warranties of Buyer
contained in this Agreement are inaccurate or untrue to the extent that any such
inaccuracy or untruth would cause the failure of the condition set forth in
Section 10.03(a)(ii) or if Buyer has failed to discharge and fulfill any of its
covenants or agreements contained in this Agreement to the extent that any such
failure would cause the failure of the condition set forth in
Section 10.03(a)(i), and, if such inaccuracy or failure is capable of being
cured, such inaccuracy or failure has not been cured within 30 days after
written notice of such failure, inaccuracy or untruth has been given to Buyer.

 

The party desiring to terminate this Agreement pursuant to Sections 12.01(b) –
(e) shall give notice of such termination to the other party.

 

Section 12.02.  Effect of Termination.  If this Agreement is terminated as
permitted by Section 12.01, such termination shall be without liability of
either party (or any stockholder or Representative of such party) to the other
party to this Agreement; provided that if such termination shall result from the
(i) willful failure of either party to fulfill a condition to the performance of
the obligations of the other party, (ii) failure to perform a covenant of this
Agreement or (iii) willful breach by either party hereto of any representation
or warranty contained herein, such party shall be fully liable for any and all
Damages incurred or suffered by the other party as a result of such failure or
breach.  The provisions of Sections 6.01, 13.04, 13.06, 13.07, 13.08, 13.09,
13.10, 13.12, 13.13, 13.14, and this Section 12.02 shall survive any termination
hereof pursuant to Section 12.01.

 

ARTICLE 13
MISCELLANEOUS

 

Section 13.01.  Notices.  All notices, requests and other communications to any
party hereunder shall be in writing referencing this Agreement (including
facsimile transmission and transmission by electronic mail confirmed
simultaneously in writing) and shall be given,

 

if to Buyer, to:

 

Harris Corporation
1025 West NASA Blvd.
Melbourne, Florida  32919
Attention:  Scott T. Mikuen, Vice President, Associate General Counsel and
Secretary

Facsimile No.:  321-727-9616
Email:  Scott.Mikuen@harris.com

 

102

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Jones Day
901 Lakeside Avenue
Cleveland, Ohio 44114
Attention:  Sanjiv K. Kapur
Facsimile No.: 216-579-0212
Email:  skapur@JonesDay.com

 

if to Seller, to:

 

c/o Tyco Electronics Ltd.
1050 Westlakes Drive
Berwyn, Pennsylvania  19312
Attention:  General Counsel
Facsimile No.:  (610) 893-9602
Email:  bob.scott@tycoelectronics.com

 

and

 

Tyco Electronics Ltd.
21 Lowder Street
Dedham, Massachusetts  02026
Attention:  Jeanne Quirk
Facsimile No.:  (617) 848-0630
Email:  jquirk@tycoelectronics.com

 

with a copy (which shall not constitute notice) to:

 

Davis Polk & Wardwell
450 Lexington Avenue
New York, New York  10017
Attention:  William Aaronson, Esq.
Facsimile No.:  (212) 450-3397
Email:  william.aaronson@dpw.com

 

or such other address or facsimile number (or electronic email address) as such
party may hereafter specify for the purpose by notice to the other parties
hereto.  All such notices, requests and other communications shall be deemed
received on the date of receipt by the recipient thereof if received prior to
5:00 p.m. in the place of receipt and such day is a Business Day in the place of
receipt.  Otherwise, any such notice, request or other communication shall be
deemed not to have been received until the next succeeding Business Day in the
place of receipt.

 

103

--------------------------------------------------------------------------------


 

Section 13.02.  Amendments and Waivers.  (a)  Any provision of this Agreement
may be amended or waived if, but only if, such amendment or waiver is in writing
and is signed, in the case of an amendment, by each party to this Agreement, or
in the case of a waiver, by the party against whom the waiver is to be
effective.

 

(b)           No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

Section 13.03.  Disclosure Schedule References.  The parties hereto agree that
any reference in a particular Section of the Disclosure Schedule shall only be
deemed to be an exception to (or, as applicable, a disclosure for purposes of)
(a) the representations and warranties (or covenants, as applicable) of the
relevant party that are contained in the corresponding Section of this Agreement
and (b) any other representations and warranties of such party that is contained
in this Agreement, but only if the relevance of that reference as an exception
to (or a disclosure for purposes of) such representations and warranties would
be readily apparent to a reasonable person who has read that reference and such
representations and warranties, without any independent knowledge on the part of
the reader regarding the matter(s) so disclosed.

 

Section 13.04.  Expenses.  Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense.

 

Section 13.05.  Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of each other party hereto.  Notwithstanding the foregoing,
Buyer may assign its right to receive all or any portion of the Purchased Assets
or delegate its obligation to pay all or any portion of the Purchase Price to
any of Buyer’s Affiliates; provided that such delegation will not relieve Buyer
of its obligations under this Agreement.

 

Section 13.06.  Governing Law.  This Agreement shall be governed by and
construed in accordance with the law of the State of Delaware, without regard to
the conflicts of law rules of such state.

 

Section 13.07.  Jurisdiction.  The parties hereto agree that, except as set
forth in Article 2 or Article 8, any Legal Proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in the United
States District Court for the District of Delaware or any Delaware State court

 

104

--------------------------------------------------------------------------------


 

sitting in Delaware, so long as one of such courts shall have subject matter
jurisdiction over such Legal Proceeding, and that any cause of action arising
out of this Agreement shall be deemed to have arisen from a transaction of
business in the State of Delaware, and each of the parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such Legal Proceeding and irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to jurisdiction or the laying of the venue of any such Legal Proceeding in any
such court and any objection that it may now or hereafter have that any such
Legal Proceeding brought in any such court has been brought in an inconvenient
forum.  Process in any such Legal Proceeding may be served on any party anywhere
in the world, whether within or without the jurisdiction of any such court. 
Process in any such Legal Proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court.  Seller and
its Affiliates agree that final judgment, including any appeals, in any such
Legal Proceeding shall be conclusive and may be enforced in other jurisdictions
by suit on the judgment or in any other manner permitted by Applicable Law.  To
the extent that Seller or its Affiliates have or hereafter may acquire any
immunity from the jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, or otherwise) with respect to Seller or its Affiliates or their
property, Seller and its Affiliates hereby irrevocably waive such immunity in
respect of their obligations under this Agreement.  Without limiting the
foregoing, each party agrees that service of process on such party as provided
in Section 13.01 shall be deemed effective service of process on such party. 
Nothing contained in this Agreement shall affect either party’s right to serve
legal process in any other manner permitted by Applicable Law.

 

Section 13.08.  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Section 13.09.  Counterparts; Effectiveness; Third Party Beneficiaries.  This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.  This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by all of the other
parties hereto.  Until and unless each party has received a counterpart hereof
signed by the other party hereto, this Agreement shall have no effect and no
party shall have any right or obligation hereunder (whether by virtue of any
other oral or written agreement or other communication).  Except as provided for
in Article 11, no provision of this Agreement is intended to confer any rights,
benefits, remedies, obligations or liabilities hereunder upon any Person other
than the parties hereto and their respective successors and assigns.

 

105

--------------------------------------------------------------------------------


 

Section 13.10.  Entire Agreement.  This Agreement and the other Transaction
Documents constitute the entire agreement between the parties with respect to
the subject matter hereof and thereof and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof and thereof.

 

Section 13.11.  Bulk Sales Laws.  Buyer and Seller each hereby waive compliance
by Seller with the provisions of the “bulk sales,” “bulk transfer” or similar
laws of any state.

 

Section 13.12.  No Strict Construction.  The parties have participated jointly
in the negotiation and drafting of this Agreement.  In the event any ambiguity
or question of intent or interpretation arises, this Agreement shall be
construed as if drafted jointly by all parties and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

Section 13.13.  Severability.  If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party.  Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

Section 13.14.  Specific Performance.  The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in the United
States District Court for the District of Delaware or any Delaware State court
sitting in Delaware, in addition to any other remedy to which they are entitled
at law or in equity.

 

Section 13.15.  Payment in U.S. Dollars.  All amounts to be paid to under this
Agreement, or any order, judgment, assessment, award, ruling, charge, decree or
writ entered by any Governmental Authority in any Legal Proceeding brought
under, arising out of or with respect to this Agreement or any other Transaction
Document shall be paid in the United States in U.S. Dollars by wire transfer of
immediately available funds.  To the extent payment is not legally possible in
U.S. Dollars and payment is required to be paid in any other currency, Seller
shall make sufficient payment in such other currency such that Buyer shall
receive after conversion of such funds into U.S. Dollars the amount of U.S.
Dollars required to

 

106

--------------------------------------------------------------------------------


 

be paid and received under this  Agreement plus any costs incurred by Buyer in
converting such foreign currency into U.S. Dollars.  To the extent Seller is
required to deduct, withhold or retain any amounts under any Applicable Law with
respect to any payments under this Agreement because payments are being made
from outside of the United States, Seller shall be required to pay such
additional amounts to Buyer such that after any such deduction, withholding or
retention required by Applicable Law, Buyer receives the amounts in U.S. Dollars
specified in this Agreement.

 

107

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

HARRIS CORPORATION

 

 

 

By:

/s/ Gary L. McArthur

 

 

Name:

Gary L. McArthur

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

TYCO ELECTRONICS GROUP S.A.

 

 

 

By:

/s/ Terrence R. Curtin

 

 

Name:

Terrence R. Curtin

 

 

Title:

EVP/CFO

 

 

 

 

 

TYCO ELECTRONICS LTD. (solely for the limited

 

purposes of Section 11.09)

 

 

 

By:

/s/ Terrence R. Curtin

 

 

Name:

Terrence R. Curtin

 

 

Title:

EVP/CFO

 

--------------------------------------------------------------------------------
